

114 S2921 RS: Veterans First Act
U.S. Senate
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 467114th CONGRESS2d SessionS. 2921IN THE SENATE OF THE UNITED STATESMay 11, 2016Mr. Isakson (for himself, Mr. Blumenthal, Mr. Tillis, Mr. Tester, Mr. Udall, Mr. Bennet, Mr. Rounds, Mrs. Feinstein, Mr. Boozman, Mr. Heller, Mrs. Murray, Mr. Manchin, Ms. Hirono, Mr. Brown, Mr. Leahy, Mr. Daines, Mr. Sullivan, Mrs. Shaheen, Mr. Durbin, Mr. Nelson, Ms. Cantwell, Ms. Baldwin, Mr. Casey, Mr. Kaine, Mr. Booker, Mr. Schatz, Mr. Moran, Mr. Blunt, Mr. Franken, Ms. Klobuchar, Mr. Heinrich, Mrs. McCaskill, Mr. Murphy, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsMay 16, 2016Reported by Mr. Isakson, without amendmentA BILLTo amend title 38, United States Code, to improve the accountability of employees of the Department
			 of Veterans Affairs, to improve health care and benefits for veterans, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Veterans First Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Personnel and accountability mattersSubtitle A—Office of Accountability and Whistleblower ProtectionSec. 101. Office of Accountability and Whistleblower Protection.Sec. 102. Protection of whistleblowers in Department of Veterans Affairs.Sec. 103. Treatment of congressional testimony by Department of Veterans Affairs employees as official duty.Sec. 104. Report on methods used to investigate employees of Department of Veterans Affairs.Subtitle B—Supervisors and senior executivesSec. 111. Treatment of Medical Center Directors and Directors of Veterans Integrated Service Networks.Sec. 112. Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks.Sec. 113. Improved authorities of Secretary of Veterans Affairs to improve accountability of senior executives.Sec. 114. Reduction of benefits for members of the Senior Executive Service within the Department of Veterans Affairs convicted of certain crimes.Sec. 115. Independent review and assessment of management training and appraisal at Department of Veterans Affairs.Sec. 116. Accountability of leaders for managing the Department of Veterans Affairs.Sec. 117. Accountability of supervisors at Department of Veterans Affairs for hiring well-qualified people.Sec. 118. Accountability of supervisors at Department of Veterans Affairs for addressing performance of employees.Sec. 119. Improvement of training for supervisors.Sec. 120. Assessment and report on effect on senior executives at Department of Veterans Affairs.Subtitle C—EmployeesSec. 121. Removal of employees of Department of Veterans Affairs based on performance or misconduct.Sec. 122. Prohibition on award of bonuses to employees of Department of Veterans Affairs under consideration for adverse actions or subject of adverse findings.Sec. 123. Retention of records of reprimands and admonishments received by employees of the Department of Veterans Affairs.Sec. 124. Limitation on administrative leave for employees of Department of Veterans Affairs.Sec. 125. Measurement of Department of Veterans Affairs disciplinary process outcomes and effectiveness.Subtitle D—Other personnel and accountability mattersSec. 131. Written opinion on certain employment restrictions after terminating employment with the Department of Veterans Affairs.Sec. 132. Requirement for contractors of the Department employing certain recently separated Department employees.Sec. 133. Department of Veterans Affairs program of internal audits.TITLE II—Health care mattersSec. 200. Short title.Subtitle A—Expansion and improvement of health care benefitsSec. 201. Improved access to appropriate immunizations for veterans.Sec. 202. Expansion of provision of chiropractic care and services to veterans.Sec. 203. Priority of medal of honor recipients in health care system of Department of Veterans Affairs.Subtitle B—Mental health careSec. 211. Veterans Expedited Recovery Commission.Sec. 212. Mental health treatment for veterans who served in classified missions.Sec. 213. Inclusion of mental health professionals in education and training program for health personnel of the Department of Veterans Affairs.Sec. 214. Expansion of qualifications for licensed mental health counselors of the Department of Veterans Affairs to include doctoral degrees.Subtitle C—Improvement of medical workforceSec. 221. Modification of hours of employment for physicians and physician assistants employed by the Department of Veterans Affairs.Sec. 222. Requirement that physician assistants employed by the Department of Veterans Affairs receive competitive pay.Sec. 223. Extension of period for increase in graduate medical education residency positions at medical facilities of the Department of Veterans Affairs.Sec. 224. Additional requirements for hiring of health care providers by Department of Veterans Affairs.Sec. 225. Provision of information on health care providers of Department of Veterans Affairs to State medical boards.Sec. 226. Report on medical workforce of the Department of Veterans Affairs.Sec. 227. Report on compliance by Department of Veterans Affairs with reviews of health care providers leaving the Department or transferring to other facilities.Subtitle D—Family caregiversSec. 231. Expansion of family caregiver program of Department of Veterans Affairs.Sec. 232. Implementation of information technology system of Department of Veterans Affairs to assess and improve the family caregiver program.Sec. 233. Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs.Sec. 234. Advisory committee on caregiver policy.Sec. 235. Comprehensive study on seriously injured veterans and their caregivers.Subtitle E—Health care administrationSec. 241. Requirement that Department of Veterans Affairs collect health-plan contract information from veterans.Sec. 242. Expansion of availability of prosthetic and orthotic care for veterans.Sec. 243. Revival of Intermediate Care Technician Pilot Program of Department of Veterans Affairs.Sec. 244. Transfer of health care provider credentialing data from Secretary of Defense to Secretary of Veterans Affairs.Sec. 245. Authority to place certain veterans in non-Department of Veterans Affairs medical foster homes upon request.Sec. 246. Examination and treatment by Department of Veterans Affairs for emergency medical conditions and women in labor.Sec. 247. Comptroller General audit of budget of Veterans Health Administration.Sec. 248. Annual report on Veterans Health Administration and furnishing of hospital care, medical services, and nursing home care.Subtitle F—Opioid therapy and pain managementSec. 251. Guidelines on management of opioid therapy by Department of Veterans Affairs and Department of Defense and implementation of such guidelines by Department of Veterans Affairs.Sec. 252. Improvement of opioid safety measures by Department of Veterans Affairs.Sec. 253. Enhancement of joint working group on pain management of the Department of Veterans Affairs and the Department of Defense.Sec. 254. Review, investigation, and report on use of opioids in treatment by Department of Veterans Affairs.Sec. 255. Elimination of copayment requirement for veterans receiving opioid antagonists or education on use of opioid antagonists.Subtitle G—Patient advocacy and outreachSec. 261. Establishment of Office of Patient Advocacy of the Department of Veterans Affairs.Sec. 262. Community meetings on improving care from Department of Veterans Affairs.Sec. 263. Outreach to veterans regarding effect of certain delayed payments by Chief Business Office of Department of Veterans Affairs.Sec. 264. Improvement of awareness of patient advocacy program and patient bill of rights of Department of Veterans Affairs.Sec. 265. Comptroller General Report on Patient Advocacy Program of Department of Veterans Affairs.Subtitle H—Administration of non-Department health careSec. 271. Payment of non-Department of Veterans Affairs health care providers.Sec. 272. Authorization of agreements between the Department of Veterans Affairs and non-Department providers.Sec. 273. Elimination of requirement to act as secondary payer for care relating to non-service-connected disabilities under Choice Program.Sec. 274. Requirement for advance appropriations for the Medical Community Care account of the Department of Veterans Affairs.Sec. 275. Annual transfer of amounts within Department of Veterans Affairs to pay for health care from non-Department health care providers.Sec. 276. Authorization of use of certain amounts appropriated to the Veterans Choice Fund for other non-Department of Veterans Affairs care.Sec. 277. Applicability of Directive of Office of Federal Contract Compliance Programs.Subtitle I—Research on toxic exposureSec. 281. Definitions.Sec. 282. National Academy of Medicine assessment on research relating to the descendants of individuals with toxic exposure.Sec. 283. Advisory board on research relating to health conditions of descendants of veterans with toxic exposure while serving in the Armed Forces.Sec. 284. Research relating to health conditions of descendants of veterans with toxic exposure while serving in the Armed Forces.Subtitle J—Other health care mattersSec. 291. Authorization of certain major medical facility projects of the Department of Veterans Affairs.Sec. 292. Identification and tracking of biological implants used in Department of Veterans Affairs medical facilities.Sec. 293. Procurement of biological implants used in Department of Veterans Affairs medical facilities.Sec. 294. Expansion of research and education on and delivery of complementary and integrative health to veterans.Sec. 295. Pilot program on integration of complementary and integrative health within Department of Veterans Affairs medical centers.Sec. 296. Report on public access to research by Department of Veterans Affairs.TITLE III—Disability compensation and pensionSec. 301. Expedited payment of survivor's benefits.Sec. 302. Increase in special pension for Medal of Honor recipients.Sec. 303. Board of Veterans' Appeals video hearings.Sec. 304. Improvements to authority for performance of medical disabilities examinations by contract physicians.Sec. 305. Department of Veterans Affairs pilot program on fully developed appeals.Sec. 306. Requirement that Secretary of Veterans Affairs publish the average time required to adjudicate timely and untimely appeals.Sec. 307. Comptroller General review of claims processing performance of regional offices of Veterans Benefits Administration.Sec. 308. Report on participation of veterans service organizations in Transition Assistance Program.Sec. 309. Inclusion in annual budget submission of information on capacity of Veterans Benefits Administration to process benefits claims.Sec. 310. Report on staffing levels at regional offices of Department of Veterans Affairs after transition to National Work Queue.Sec. 311. Annual report on progress in implementing Veterans Benefits Management System.Sec. 312. Report on plans of Secretary of Veterans Affairs to reduce inventory of non-rating workload.Sec. 313. Sense of Congress on increased transparency relating to claims for benefits and appeals of decisions relating to benefits in Monday Morning Workload Report.Sec. 314. Sense of Congress regarding American veterans disabled for life.Sec. 315. Sense of Congress on submittal of information relating to claims for disabilities incurred or aggravated by military sexual trauma.TITLE IV—EducationSubtitle A—Educational assistance and vocational rehabilitationSec. 401. Clarification of eligibility for Marine Gunnery Sergeant John David Fry Scholarship.Sec. 402. Restoration of entitlement to Post-9/11 Educational Assistance for veterans affected by closures of educational institutions.Sec. 403. Consideration of eligibility for Post-9/11 Educational Assistance for certain time on active duty in reserve components of Armed Forces.Sec. 404. Approval of courses of education and training for purposes of the vocational rehabilitation program of the Department of Veterans Affairs.Sec. 405. Authority to prioritize vocational rehabilitation services based on need.Sec. 406. Codification and improvement of election process for Post-9/11 Educational Assistance Program.Sec. 407. Work-study allowance.Sec. 408. Retention of entitlement to educational assistance during certain additional periods of active duty.Sec. 409. Eligibility for Post-9/11 Educational Assistance for certain members of reserve components of Armed Forces who lost entitlement to educational assistance under Reserve Educational Assistance Program.Sec. 410. Reports on progress of students receiving Post-9/11 Educational Assistance.Subtitle B—Administration of educational assistanceSec. 421. Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions.Sec. 422. Provision of information regarding veteran entitlement to educational assistance.Sec. 423. Role of State approving agencies.Sec. 424. Criteria used to approve courses.Sec. 425. Modification of requirements for approval for purposes of educational assistance provided by Department of Veterans Affairs of programs designed to prepare individuals for licensure or certification.Sec. 426. Compliance surveys.Sec. 427. Survey of individuals using their entitlement to educational assistance under the educational assistance programs administered by the Secretary of Veterans Affairs.Sec. 428. Technical amendment relating to in-State tuition rate for individuals to whom entitlement is transferred under All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance.TITLE V—Employment and transitionSec. 501. Required coordination between Directors for Veterans' Employment and Training with State departments of labor and veterans affairs.Sec. 502. Longitudinal study of job counseling, training, and placement service for veterans.TITLE VI—Homeless veteransSubtitle A—Homeless matters generallySec. 601. Expansion of definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans Affairs.Sec. 602. Increased per diem payments for transitional housing assistance that becomes permanent housing for homeless veterans.Sec. 603. Clarification of eligibility for services under homeless veterans reintegration programs.Sec. 604. Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless.Sec. 605. Pilot program on provision of intensive case management interventions to homeless veterans who receive the most health care from the Department of Veterans Affairs.Sec. 606. Establishment of National Center on Homelessness Among Veterans.Sec. 607. Administrative improvements to grant and per diem programs of Department of Veterans Affairs.Sec. 608. Partnerships with public and private entities to provide legal services to homeless veterans and veterans at risk of homelessness.Sec. 609. Comptroller General of the United States study on homeless veterans programs of Department of Veterans Affairs.Sec. 610. Requirement for Department of Veterans Affairs to assess comprehensive service programs for homeless veterans.Sec. 611. Report on outreach relating to increasing the amount of housing available to veterans.Subtitle B—Eligibility of homeless veterans for benefitsSec. 621. Waiver of minimum period of continuous active duty in Armed Forces for certain benefits for homeless veterans.Sec. 622. Authorization to furnish certain benefits to homeless veterans with discharges or releases under other than honorable conditions.Sec. 623. Modification of definition of veteran for purposes of providing certain benefits to homeless veterans.Sec. 624. Training of personnel of the Department of Veterans Affairs and grant recipients.Sec. 625. Authorization of per diem payments for furnishing care to dependents of certain homeless veterans.Sec. 626. Regulations.Sec. 627. Effective date.TITLE VII—United States Court of Appeals for Veterans ClaimsSec. 701. Extension of temporary increase in number of judges on United States Court of Appeals for Veterans Claims.Sec. 702. Life insurance program relating to judges of United States Court of Appeals for Veterans Claims.Sec. 703. Voluntary contributions to enlarge survivors' annuity.Sec. 704. Selection of chief judge of United States Court of Appeals for Veterans Claims.TITLE VIII—Burial benefitsSec. 801. Expansion of eligibility for medallions.Sec. 802. Inurnment of cremated remains in Arlington National Cemetery of certain persons whose service is deemed to be active service.Sec. 803. Report on capacity of Arlington National Cemetery.Sec. 804. Department of Veterans Affairs study on matters relating to burial of unclaimed remains of veterans in national cemeteries.TITLE IX—Other mattersSec. 901. Authority to enter into certain leases at the Department of Veterans Affairs West Los Angeles Campus.Sec. 902. Restoration of prior reporting fee multipliers.Sec. 903. Repeal inapplicability of modification of basic allowance for housing to benefits under laws administered by Secretary of Veterans Affairs.Sec. 904. Observance of Veterans Day.Sec. 905. Honoring as veterans certain persons who performed service in the reserve components of the Armed Forces.Sec. 906. Extension of requirement for collection of fees for housing loans guaranteed by Secretary of Veterans Affairs. IPersonnel and accountability matters AOffice of Accountability and Whistleblower Protection 101.Office of Accountability and Whistleblower Protection (a)In generalChapter 3 of title 38, United States Code, is amended by adding at the end the following new section:
						
							323.Office of Accountability and Whistleblower Protection
 (a)EstablishmentThere is established in the Department an office to be known as the Office of Accountability and Whistleblower Protection (in this section referred to as the Office).
 (b)Head of Office(1)The head of the Office shall be responsible for the functions of the Office and shall be appointed by the President pursuant to section 308(a) of this title.
 (2)The head of the Office shall be known as the Assistant Secretary for Accountability and Whistleblower Protection. (3)The Assistant Secretary shall report directly to the Secretary on all matters relating to the Office.
 (4)Notwithstanding section 308(b) of this title, the Secretary may only assign to the Assistant Secretary responsibilities relating to the functions of the Office set forth in subsection (c).
 (c)Functions(1)The functions of the Office are as follows: (A)Advising the Secretary on all matters of the Department relating to accountability, including accountability of employees of the Department, retaliation against whistleblowers, and such matters as the Secretary considers similar and affect public trust in the Department.
 (B)Issuing reports and providing recommendations related to the duties described in subparagraph (A). (C)Receiving whistleblower disclosures.
 (D)Referring whistleblower disclosures received under subparagraph (C) for investigation to the Office of the Medical Inspector, the Office of Inspector General, or other investigative entity, as appropriate, if the Assistant Secretary has reason to believe the whistleblower disclosure is evidence of a violation of a provision of law, mismanagement, gross waste of funds, abuse of authority, or a substantial and specific danger to public health and safety.
 (E)Receiving and referring disclosures from the Special Counsel for investigation to the Medical Inspector of the Department, the Inspector General of the Department, or such other person with investigatory authority, as the Assistant Secretary considers appropriate.
 (F)Recording, tracking, reviewing, and confirming implementation of recommendations from audits and investigations carried out by the Inspector General of the Department, the Medical Inspector of the Department, the Special Counsel, and the Comptroller General of the United States, including the imposition of disciplinary actions and other corrective actions contained in such recommendations.
 (G)Analyzing data from the Office and the Office of Inspector General telephone hotlines, other whistleblower disclosures, disaggregated by facility and area of health care if appropriate, and relevant audits and investigations to identify trends and issue reports to the Secretary based on analysis conducted under this subparagraph.
 (H)Receiving, reviewing, and investigating allegations of misconduct, retaliation, or poor performance involving—
 (i)an individual in a senior executive position (as defined in section 713(d) of this title) in the Department;
 (ii)an individual employed in a confidential, policy-making, policy-determining, or policy-advocating position in the Department; or
 (iii)a supervisory employee, if the allegation involves retaliation against an employee for making a whistleblower disclosure.
 (I)Making such recommendations to the Secretary for disciplinary action as the Assistant Secretary considers appropriate after substantiating any allegation of misconduct or poor performance pursuant to an investigation carried out as described in subparagraph (F) or (H).
 (2)In carrying out the functions of the Office, the Assistant Secretary shall ensure that the Office maintains a toll-free telephone number and Internet website to receive anonymous whistleblower disclosures.
 (3)In any case in which the Assistant Secretary receives a whistleblower disclosure from an employee of the Department under paragraph (1)(C), the Assistant Secretary may not disclose the identity of the employee without the consent of the employee, except in accordance with the provisions of section 552a of title 5, or as required by any other applicable provision of Federal law.
 (d)Staff and resourcesThe Secretary shall ensure that the Assistant Secretary has such staff, resources, and access to information as may be necessary to carry out the functions of the Office.
 (e)Relation to Office of General CounselThe Office shall not be established as an element of the Office of the General Counsel and the Assistant Secretary may not report to the General Counsel.
 (f)Reports(1)(A)Not later than June 30 of each calendar year, beginning with June 30, 2017, the Assistant Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the activities of the Office during the calendar year in which the report is submitted.
 (B)Each report submitted under subparagraph (A) shall include, for the period covered by the report, the following:
 (i)A full and substantive analysis of the activities of the Office, including such statistical information as the Assistant Secretary considers appropriate.
 (ii)Identification of any issues reported to the Secretary under subsection (c)(1)(G), including such data as the Assistant Secretary considers relevant to such issues and any trends the Assistant Secretary may have identified with respect to such issues.
 (iii)Identification of such concerns as the Assistant Secretary may have regarding the size, staffing, and resources of the Office and such recommendations as the Assistant Secretary may have for legislative or administrative action to address such concerns.
 (iv)Such recommendations as the Assistant Secretary may have for legislative or administrative action to improve—
 (I)the process by which concerns are reported to the Office; and (II)the protection of whistleblowers within the Department.
 (v)Such other matters as the Assistant Secretary considers appropriate regarding the functions of the Office or other matters relating to the Office.
 (2)If the Secretary receives a recommendation for disciplinary action under subsection (c)(1)(I) and does not take or initiate the recommended disciplinary action before the date that is 60 days after the date on which the Secretary received the recommendation, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a detailed justification for not taking or initiating such disciplinary action.
 (g)DefinitionsIn this section: (1)The term supervisory employee means an employee of the Department who is a supervisor as defined in section 7103(a) of title 5.
 (2)The term whistleblower means one who makes a whistleblower disclosure. (3)The term whistleblower disclosure means any disclosure of information by an employee of the Department or individual applying to become an employee of the Department which the employee or individual reasonably believes evidences—
 (A)a violation of a provision of law; or (B)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety..
 (b)Conforming amendmentSection 308(b) of such title is amended by adding at the end the following new paragraph:  (12)The functions set forth in section 323(c) of this title..
 (c)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by adding at the end the following new item:
						323. Office of Accountability and Whistleblower Protection..
					102.Protection of whistleblowers in Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new sections:
						
							720.Protection of whistleblowers as  criteria in evaluation of supervisors
 (a)Development and use of criteria requiredThe Secretary, in consultation with the Assistant Secretary of Accountability and Whistleblower Protection, shall develop criteria that—
 (1)the Secretary shall use as a critical element in any evaluation of the performance of a supervisory employee; and
 (2)promotes the protection of whistleblowers. (b)Principles for protection of whistleblowersThe criteria required by subsection (a) shall include principles for the protection of whistleblowers, such as the degree to which supervisory employees respond constructively when employees of the Department report concerns, take responsible action to resolve such concerns, and foster an environment in which employees of the Department feel comfortable reporting concerns to supervisory employees or to the appropriate authorities.
 (c)Supervisory employee and whistleblower definedIn this section, the terms supervisory employee and whistleblower have the meanings given such terms in section 323 of this title. 721.Training regarding whistleblower disclosures (a)TrainingNot less frequently than once every two years, the Secretary, in coordination with the Whistleblower Protection Ombudsman designated under section 3(d)(1)(C) of the Inspector General Act of 1978 (5 U.S.C. App.), shall provide to each employee of the Department training regarding whistleblower disclosures, including—
 (1)an explanation of each method established by law in which an employee may file a whistleblower disclosure;
 (2)the right of the employee to petition Congress regarding a whistleblower disclosure in accordance with section 7211 of title 5;
 (3)an explanation that the employee may not be prosecuted or reprised against for disclosing information to Congress, the Inspector General, or another investigatory agency in instances where such disclosure is permitted by law, including under sections 5701, 5705, and 7732 of this title, under section 552a of title 5 (commonly referred to as the Privacy Act), under chapter 93 of title 18, and pursuant to regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191);
 (4)an explanation of the language that is required to be included in all nondisclosure policies, forms, and agreements pursuant to section 115(a)(1) of the Whistleblower Protection Enhancement Act of 2012 (5 U.S.C. 2302 note); and
 (5)the right of contractors to be protected from reprisal for the disclosure of certain information under section 4705 or 4712 of title 41.
 (b)Manner training is providedThe Secretary shall ensure, to the maximum extent practicable, that training provided under subsection (a) is provided in person.
 (c)CertificationNot less frequently than once every two years, the Secretary shall provide training on merit system protection in a manner that the Special Counsel certifies as being satisfactory.
 (d)PublicationThe Secretary shall publish on the Internet website of the Department, and display prominently at each facility of the Department, the rights of an employee to make a whistleblower disclosure, including the information described in paragraphs (1) through (5) of subsection (a).
 (e)Whistleblower disclosure definedIn this section, the term whistleblower disclosure has the meaning given such term in section 323 of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter, is amended by adding at the end the following new items:
						720. Protection of whistleblowers as  criteria in evaluation of supervisors.721. Training regarding whistleblower disclosures..
					103.Treatment of congressional testimony by Department of Veterans Affairs employees as official duty
 (a)In generalChapter 7 of title 38, United States Code, as amended by section 102, is further amended by adding at the end the following new section:
						
							722.Congressional testimony by employees: treatment as official duty
 (a)Congressional testimonyAn employee of the Department is performing official duty during the period with respect to which the employee is testifying in an official capacity in front of either chamber of Congress, a committee of either chamber of Congress, or a joint or select committee of Congress.
 (b)Travel expensesThe Secretary shall provide travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, to any employee of the Department of Veterans Affairs performing official duty described under subsection (a)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 102, is further amended by inserting after the item relating to section 721 the following new item:
						Sec. 722. Congressional testimony by employees: treatment as official duty..
					104.Report on methods used to investigate employees of Department of Veterans Affairs
 (a)Report requiredNot later than 540 days after the date of the enactment of this Act, the Assistant Secretary for Accountability and Whistleblower Protection shall submit to the Secretary, the Committee on Veterans' Affairs of the Senate, and the Committee on Veterans' Affairs of the House of Representatives a report on methods used to investigate employees of the Department of Veterans Affairs and whether such methods are used to retaliate against whistleblowers.
 (b)ContentsThe report required by subsection (a) shall include the following: (1)An assessment of the use of administrative investigation boards, peer review, searches of medical records, and other methods for investigating employees of the Department.
 (2)A determination of whether and to what degree the methods described in paragraph (1) are being used to retaliate against whistleblowers.
 (3)Recommendations for legislative or administrative action to implement safeguards to prevent the retaliation described in paragraph (2).
 (c)Whistleblower definedIn this section, the term whistleblower has the meaning given such term in section 323 of title 38, United States Code, as added by section 101.
					BSupervisors and senior executives
				111.Treatment of Medical Center Directors and Directors of Veterans Integrated Service Networks
 (a)Establishment of VISN Directors in Office of Under Secretary for HealthSubsection (a)(4) of section 7306 of title 38, United States Code, is amended— (1)by striking Such Medical Directors and inserting Such Medical Center Directors and Directors of Veterans Integrated Service Networks; and
 (2)by striking , who shall be either a qualified doctor of medicine or a qualified doctor of dental surgery or dental medicine.
 (b)QualificationsSuch section is amended by adding at the end the following new subsection:  (g)Notwithstanding any provision of law that requires the Office of Personnel Management to determine qualifications or certify a candidate for appointment under this section, Medical Center Directors and Directors of Veterans Integrated Service Networks may be appointed under subsection (a)(4) in accordance with qualifications established by the Secretary for purposes of this section..
					(c)Ability to transfer
 (1)In generalSubject to such regulations as the Director of the Office of Personnel Management may prescribe, the Secretary of Veterans Affairs and the Director shall enter into an agreement that permits employees appointed under section 7306(a)(4) of title 38, United States Code, as amended by subsection (a), to transfer to Senior Executive Service positions in other Federal agencies and to be deemed career appointees who are not subject to competition or certification by a qualifications review board under section 3393 of title 5, United States Code.
 (2)DefinitionsIn this subsection, the terms Senior Executive Service position and career appointee have the meanings given those terms in section 3132(a) of title 5, United States Code. 112.Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks (a)In generalChapter 74 of title 38, United States Code, is amended by adding at the end the following new subchapter:
						
							VIIPay for Medical Center Directors and Directors of Veterans Integrated Service Networks
								7481.Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks
 (a)Elements of payPay for a Medical Center Director or Director of a Veterans Integrated Service Network appointed under section 7306(a)(4) of this title (in this section referred to as a Director) shall consist of basic pay set forth under section 7404(a) of this title and market pay determined under subsection (b).
 (b)Market pay(1)Each Director is eligible for market pay determined under this subsection. (2)The amount of market pay payable to a Director under this section shall be determined by the Secretary on a case-by-case basis and shall consist of pay intended to reflect needs of the Department with respect to the recruitment and retention (as determined by the Secretary) of such Director.
 (3)In determining the amount of market pay payable to a Director under this section, the Secretary shall—
 (A)consult not fewer than two national surveys on pay for hospital directors, medical facility directors, or other similar positions, whether prepared by private, public, or quasi-public entities, to make a general assessment of the range of potential pay for the Director; and
 (B)take into account— (i)the experience of the Director in managing facilities or program offices of the Department, including the complexity of such facilities or offices;
 (ii)the complexity of the facility or facilities to be managed by the Director; (iii)the labor market, in such geographic area as the Secretary considers relevant, for hospital directors, medical facility directors, and other similar positions;
 (iv)the experience of the Director in managing medical facilities for other Federal agencies, private entities, or non-profit entities; and
 (v)such other considerations as the Secretary considers appropriate. (4)(A)The Secretary shall evaluate the amount of market pay payable to a Director under this section not less frequently than once every two years and may adjust the market pay payable to such Director as a result of such evaluation.
 (B)A Director whose market pay is evaluated under subparagraph (A) shall receive written notice of the results of such evaluation.
 (c)Requirements and limitations on total pay(1)Not less frequently than once every two years, the Secretary shall set forth a departmentwide minimum and maximum amount for total annual pay under subsection (a) that may be paid to a Director and shall publish each such amount in the Federal Register.
 (2)The minimum and maximum amounts set forth under paragraph (1) shall take effect not earlier than the date that is 60 days after the publication of such amounts under such paragraph.
 (3)The sum of the basic pay set forth under section 7404(a) of this title and market pay determined under subsection (b) for a Director for a calendar year—
 (A)may not be less than the most recent minimum amount set forth under paragraph (1) before the beginning of such calendar year; and
 (B)may not be more than the most recent maximum amount set forth under such paragraph before the beginning of such calendar year.
 (4)The total amount of compensation paid to a Director under this title in any calendar year may not exceed the amount of annual compensation (excluding expenses) of the President under section 102 of title 3.
 (5)The Secretary may not delegate to an officer or employee of the Department the requirement of the Secretary to set forth a departmentwide minimum and maximum amount under paragraph (1).
 (d)Treatment of payPay under this section shall be considered pay for all purposes, including retirement benefits under chapters 83 and 84 of title 5 and other benefits.
 (e)Ancillary effects of decreases in pay(1)A decrease in pay of a Director resulting from an adjustment in the amount of market pay of the Director under subsection (b) shall not be treated as an adverse action.
 (2)A decrease in the amount of pay of a Director resulting from an involuntary reassignment in connection with a disciplinary action taken against the Director is not subject to appeal or judicial review..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by adding at the end the following:
						Subchapter VII. Pay for Medical Center Directors and Directors of Veterans Integrated Service
			 Networks7481. Pay for Medical Center Directors and Directors of Veterans Integrated Service Networks..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
					113.Improved authorities of Secretary of Veterans Affairs to improve accountability of senior
			 executives
					(a)Accountability of senior executives
 (1)In generalSection 713 of title 38, United States Code, is amended to read as follows:  713.Accountability of senior executives (a)Authority(1)The Secretary may, as provided in this section, reprimand or suspend, involuntarily reassign, demote, or remove a covered individual from a senior executive position at the Department if the Secretary determines that the misconduct or performance of the covered individual warrants such action.
 (2)If the Secretary so removes such an individual, the Secretary may remove the individual from the civil service (as defined in section 2101 of title 5).
 (b)Rights and procedures(1)A covered individual who is the subject of an action under subsection (a) is entitled to— (A)be represented by an attorney or other representative of the covered individual’s choice;
 (B)not fewer than 10 business days advance written notice of the charges and evidence supporting the action and an opportunity to respond, in a manner prescribed by the Secretary, before a decision is made regarding the action; and
 (C)grieve the action in accordance with an internal grievance process that the Secretary, in consultation with the Assistant Secretary for Accountability and Whistleblower Protection, shall establish for purposes of this subsection.
 (2)(A)The Secretary shall ensure that the grievance process established under paragraph (1)(C) takes fewer than 21 days.
 (B)The Secretary shall ensure that, under the process established pursuant to paragraph (1)(C), grievances are reviewed only by employees of the Department.
 (3)A decision or grievance decision under paragraph (1)(C) shall be final and conclusive. (4)A covered individual adversely affected by a final decision under paragraph (1)(C) may obtain judicial review of the decision.
 (5)In any case in which judicial review is sought under paragraph (4), the court shall review the record and may set aside any Department action found to be—
 (A)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with a provision of law;
 (B)obtained without procedures required by a provision of law having been followed; or (C)unsupported by substantial evidence.
 (c)Relation to other provisions of law(1)The authority provided by subsection (a) is in addition to the authority provided by section 3592 or subchapter V of chapter 75 of title 5.
 (2)Section 3592(b)(1) of title 5 and the procedures under section 7543(b) of such title do not apply to an action under subsection (a).
 (d)DefinitionsIn this section: (1)The term covered individual means—
 (A)a career appointee (as that term is defined in section 3132(a)(4) of title 5); or (B)any individual who occupies an administrative or executive position and who was appointed under section 7306(a) or section 7401(1) of this title.
 (2)The term misconduct includes neglect of duty, malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer of function.
 (3)The term senior executive position means— (A)with respect to a career appointee (as that term is defined in section 3132(a) of title 5), a Senior Executive Service position (as such term is defined in such section); and
 (B)with respect to a covered individual appointed under section 7306(a) or section 7401(1) of this title, an administrative or executive position..
 (2)Conforming amendmentSection 7461(c)(1) of such title is amended by inserting employees in senior executive positions (as defined in section 713(d) of this title) and before interns. (b)Performance management (1)In generalThe Secretary of Veterans Affairs shall establish a performance management system for employees in senior executive positions, as defined in section 713(d) of title 38, United States Code, as amended by subsection (a), that ensures performance ratings and awards given to such employees—
 (A)meaningfully differentiate extraordinary from satisfactory contributions; and (B)substantively reflect organizational achievements over which the employee has responsibility and control.
 (2)RegulationsThe Secretary shall prescribe regulations to carry out paragraph (1). 114.Reduction of benefits for members of the Senior Executive Service within the Department of Veterans Affairs convicted of certain crimes (a)In generalChapter 7 of title 38, United States Code, as amended by subtitle A, is further amended by inserting after section 713 the following new section:
						
							714.Senior executives: reduction of benefits of individuals convicted of certain crimes
 (a)Reduction of annuity for removed individualThe covered service of an individual removed from a senior executive position at the Department by the Secretary for performance or misconduct shall not be considered creditable service under section 8332 or section 8411 of title 5 for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of such title if the individual is convicted of a felony (and the conviction is final) that was related, as determined by the Director of the Office of Personnel Management, to the individual’s performance while employed in such senior executive position.
 (b)Reduction of annuity for retired individual(1)The Secretary may order that the covered service of an individual who is subject to a removal or transfer from a senior executive position at the Department by the Secretary for performance or misconduct but who leaves employment at the Department prior to the issuance of a final decision with respect to such removal or transfer shall not be considered creditable service under section 8332 or section 8411 of title 5 for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of such title if the individual is convicted of a felony (and the conviction is final) that was related, as determined by the Director of the Office of Personnel Management, to the individual’s performance while employed in such senior executive position.
 (2)The Secretary shall make such an order not later than seven days after the date on which such individual is convicted of such felony.
 (3)Not later than 30 days after the Secretary issues any order with respect to an individual under paragraph (1), the Director of the Office of Personnel Management shall recalculate the annuity of the individual.
 (c)Lump-sum annuity creditAny individual with respect to whom an annuity is reduced under subsection (a) or (b) shall be entitled to be paid so much of such individual’s lump-sum credit as is attributable to the period of covered service.
 (d)Review of reduction of annuityAny individual with respect to whom an annuity is reduced under subsection (a) or (b) may appeal the reduction to the Director of the Office of Personnel Management pursuant to such regulations as the Director may prescribe for purposes of this section.
 (e)DefinitionsIn this section: (1)The term covered service means, with respect to an individual subject to a removal or transfer from a senior executive position at the Department for performance or misconduct, the period of service beginning on the date that the Secretary determines under such section that such individual engaged in activity that gave rise to such action and ending on the date that such individual is removed from the civil service or leaves employment at the Department prior to the issuance of a final decision with respect to such action, as the case may be.
 (2)The term lump-sum credit has the meaning given such term in section 8331 or 8401 of title 5, as the case may be.
 (3)The term senior executive position has the meaning given such term in section 713(d) of this title. (4)The term service has the meaning given such term in section 8331 or 8401 of title 5, as the case may be..
 (b)ApplicationSection 714 of such title, as added by subsection (a), shall apply to any action of removal or transfer from a senior executive position (as defined in section 713(d) of such title) at the Department of Veterans Affairs commencing on or after the date of the enactment of this title.
 (c)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by subtitle A, is further amended by inserting after the item relating to section 713 the following new item:
						714. Senior executives: reduction of benefits of individuals convicted of certain crimes..
					115.Independent review and assessment of management training and appraisal at Department of Veterans
			 Affairs
					(a)Review and assessment
 (1)In generalNot later than 180 days after the date of the enactment of this title, the Secretary of Veterans Affairs shall enter into a contract with a nongovernmental entity to review and assess the following:
 (A)The management training program for individuals employed in senior executive positions of the Department of Veterans Affairs that is being provided as of the date of the enactment of this title.
 (B)The performance appraisal system of the Department in effect on the day before the date of the enactment of this title for individuals employed in senior executive positions.
 (2)ElementsThe review and assessment required by paragraph (1) shall include the following: (A)A comparison of the training provided by the Department to the management training provided for senior executives of other Federal departments and agencies and to the management training provided to senior executives in the private sector.
 (B)Recommendations for improving the program described in paragraph (1)(A). (C)Recommendations for improving the system described in paragraph (1)(B).
 (D)An assessment of the ability of the Department to attract and develop employees suitable for senior executive service positions of the Department.
 (E)An assessment of the leadership and management actions of the Department resulting from Department of Veterans Affairs Performance and Accountability Reports submitted in the two most recent fiscal years ending before the date of the enactment of this title.
 (F)A review of the strategy of the Secretary called Lean Management. (G)An assessment of the compliance of the Department with provisions of law added or amended by the GPRA Modernization Act of 2010 (Public Law 111–352) and an explanation of the changes made to the Department and the activities carried out by the Secretary in response to the enactment of such Act.
 (H)An assessment of the results of the most recent Annual Employee Survey carried out pursuant to part 250 of title 5, Code of Federal Regulations.
 (I)An assessment of the efforts of the Secretary to conduct data-driven reviews and develop a results-oriented culture pursuant to part 6 of Circular A–11 of the Office of Management and Budget.
 (J)An assessment of the Department of Veterans Affairs Federal Performance Improvement Officer role and oversight function.
 (K)A survey of the morale of employees and their satisfaction with their work and work environment in each Department of Veterans Affairs staff organization, staff office, and administration as described by Directive 0211 of the Department and provided for in version 3.0a of the Functional Organization Manual of the Department.
 (3)Report to SecretaryThe contract required by paragraph (1) shall provide that the nongovernmental entity must complete and submit to the Secretary a report containing the findings and conclusions of the review by not later than 180 days after the date on which the Secretary and the nongovernmental entity enter into the contract.
 (b)Report to CongressNot later than 60 days after the date on which the Secretary receives the report under subsection (a)(3), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives the report together with a plan for carrying out the recommendations contained in the report or, as the case may be, a detailed explanation and justification for the Secretary's determination not to implement any of the recommendations contained in the report.
 (c)Senior executive position definedIn this section, the term senior executive position has the meaning given that term in section 713(d) of title 38, United States Code. 116.Accountability of leaders for managing the Department of Veterans Affairs (a)In generalChapter 7 of title 38, United States Code, is further amended by inserting after section 709 the following new section:
						
							710.Annual performance plan for political appointees
 (a)In generalThe Secretary shall conduct an annual performance plan for each political appointee of the Department that is similar to the annual performance plan conducted for an employee of the Department who is appointed as a career appointee in a Senior Executive Service position at the Department.
 (b)Elements of planEach annual performance plan conducted under subsection (a) with respect to a political appointee of the Department shall include, to the extent applicable, an assessment of whether the appointee is meeting the following goals:
 (1)Recruiting, selecting, and retaining well-qualified individuals for employment at the Department. (2)Engaging and motivating employees.
 (3)Training and developing employees and preparing those employees for future leadership roles within the Department.
 (4)Holding each employee of the Department that is a supervisor accountable for addressing issues relating to performance, in particular issues relating to the performance of employees that report to the supervisor.
 (5)Promoting a positive culture of service that— (A)reflects the mission of the Department and the values of integrity, commitment, advocacy, respect, and excellence; and
 (B)emphasizes the greatest degree of performance and conduct. (c)DefinitionsIn this section:
 (1)The terms career appointee and Senior Executive Service position have the meanings given such terms in section 3132(a) of title 5.
 (2)The term supervisor has the meaning given such term in section 7103(a) of such title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is further amended by inserting after the item relating to section 709 the following new item:
						710. Annual performance plan for political appointees..
					117.Accountability of supervisors at Department of Veterans Affairs for hiring well-qualified people
					(a)Assessment during probationary period
 (1)Determination requiredWith respect to any employee of the Department of Veterans Affairs who is required to serve a probationary period in a position in the Department, the Secretary of Veterans Affairs shall require the supervisor of such employee to determine, during the 30-day period ending on the date on which the probationary period ends, whether the employee—
 (A)has demonstrated successful performance; and (B)should continue past the probationary period.
							(2)Limitation on employment after probationary period
 (A)In generalExcept as provided in subparagraph (B), no employee of the Department serving a probationary period as described in paragraph (1) may complete that probationary period unless and until the supervisor of the employee, or another supervisor capable of making the requisite determination, has made an affirmative determination under such paragraph.
							(B)Probationary period deemed completed
 (i)No determinationIf no determination under paragraph (1) is made with respect to an employee before the end of the 60-day period following the end of the 30-day period specified in such paragraph, the employee shall be deemed to have completed the probationary period of the employee effective as of the end of that 60-day period.
 (ii)Retroactive effect of determinationIf an affirmative determination under paragraph (1) is made with respect to an employee after the end of the 30-day period specified in such paragraph, the employee shall be deemed to have completed the probationary period of the employee effective as of the end of that 30-day period.
 (3)Notification to Congress regarding determinationsNot less frequently than monthly, the Secretary shall notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives regarding—
 (A)each instance during such month in which a supervisor did not make a determination required under paragraph (1) during the period required in such paragraph; and
 (B)each such instance included in a previous notification under this paragraph for which the supervisor still has not made such a determination.
 (b)SupervisorsWith respect to any employee of the Department who is serving a probationary period in a supervisory position at the Department, successful performance under subsection (a) shall include demonstrating management competencies in addition to the technical skills required for such position.
 (c)Performance planEach annual performance plan conducted for a supervisor of an employee serving a probationary period shall hold the supervisor accountable for—
 (1)providing regular feedback to such employee during such period before making a determination under subsection (a) regarding the probationary status of such employee; and
 (2)making a timely determination under subsection (a) regarding the probationary status of such employee.
 (d)Supervisor definedIn this section, the term supervisor has the meaning given such term in section 7103(a) of title 5, United States Code. 118.Accountability of supervisors at Department of Veterans Affairs for addressing performance of employees (a)In generalThe Secretary of Veterans Affairs shall ensure that, as a part of the annual performance plan of a supervisor in the Department, the supervisor is evaluated on the following:
 (1)Taking action to address poor performance and misconduct among the employees that report to the supervisor.
 (2)Taking steps to improve or sustain high levels of employee engagement. (3)Promoting a positive culture of service that—
 (A)reflects the mission of the Department and the values of integrity, commitment, advocacy, respect, and excellence; and
 (B)emphasizes the greatest degree of performance and conduct. (b)Supervisor definedIn this section, the term supervisor has the meaning given such term in section 7103(a) of title 5, United States Code.
					119.Improvement of training for supervisors
 (a)In generalThe Secretary of Veterans Affairs shall provide to each employee of the Department of Veterans Affairs who is employed as a supervisor periodic training on the following:
 (1)The rights of whistleblowers and how to address a report by an employee of a hostile work environment, reprisal, or harassment.
 (2)How to effectively motivate, manage, and reward the employees who report to the supervisor. (3)How to effectively manage employees who are performing at an unacceptable level and access assistance from the human resources office of the Department and the Office of the General Counsel of the Department with respect to those employees.
 (b)DefinitionsIn this section: (1)SupervisorThe term supervisor has the meaning given such term in section 7103(a) of title 5, United States Code.
 (2)WhistleblowerThe term whistleblower has the meaning given such term in section 323(g) of title 38, United States Code, as added by section 101.
						120.Assessment and report on effect on senior executives at Department of Veterans Affairs
 (a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (1)measure and assess the effect of the enactment of this title on the morale, engagement, hiring, promotion, retention, discipline, and productivity of individuals in senior executive positions at the Department of Veterans Affairs; and
 (2)submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Secretary with respect to the measurement and assessment carried out under paragraph (1).
 (b)ElementsThe assessment required by subsection (a)(1) shall include the following: (1)With respect to engagement, trends in morale of individuals in senior executive positions and individuals aspiring to senior executive positions.
 (2)With respect to promotions— (A)whether the Department is experiencing an increase or decrease in the number of employees participating in leadership development and candidate development programs with the intention of becoming candidates for senior executive positions; and
 (B)trends in applications to senior executive positions within the Department. (3)With respect to retention—
 (A)trends in retirement rates of individuals in senior executive positions at the Department; (B)trends in quit rates of individuals in senior executive positions at the Department;
 (C)rates of transfer of— (i)individuals from other Federal agencies into senior executive positions at the Department; and
 (ii)individuals from senior executive positions at the Department to other Federal agencies; and
 (D)trends in total loss rates by job function. (4)With respect to disciplinary processes—
 (A)regarding individuals in senior executive positions at the Department who are the subject of disciplinary action—
 (i)the length of the disciplinary process in days for such individuals both before the date of the enactment of this Act and under the provisions of this Act described in subsection (a)(1); and
 (ii)the extent to which appeals by such individuals are upheld under such provisions as compared to before the date of the enactment of this Act;
 (B)the components or offices of the Department which experience the greatest number of proposed adverse actions against individuals in senior executive positions and components and offices which experience the least relative to the size of the components or offices’ total number of senior executive positions;
 (C)the tenure of individuals in senior executive positions who are the subject of disciplinary action; (D)whether the individuals in senior executive positions who are the subject of disciplinary action have previously been disciplined; and
 (E)the number of instances of disciplinary action taken by the Secretary against individuals in senior executive positions at the Department as compared to governmentwide discipline against individuals in Senior Executive Service positions (as defined in section 3132(a) of title 5, United States Code) as a percentage of the total number of individuals in senior executive positions at the Department and Senior Executive Service positions (as so defined).
 (5)With respect to hiring— (A)the degree to which the skills of newly hired individuals in senior executive positions at the Department are appropriate with respect to the needs of the Department;
 (B)the types of senior executive positions at the Department most commonly filled under the authorities in the provisions described in subsection (a)(1);
 (C)the number of senior executive positions at the Department filled by hires outside of the Department compared to hires from within the Department;
 (D)the length of time to fill a senior executive position at the Department and for a new hire to begin working in a new senior executive position;
 (E)the mission-critical deficiencies filled by newly hired individuals in senior executive positions and the connection between mission-critical deficiencies filled under the provisions described in subsection (a) and annual performance of the Department;
 (F)the satisfaction of applicants for senior executive positions at the Department with the hiring process, including the clarity of job announcements, reasons for withdrawal of applications, communication regarding status of applications, and timeliness of hiring decision; and
 (G)the satisfaction of newly hired individuals in senior executive positions at the Department with the hiring process and the process of joining and becoming oriented with the Department.
 (c)Senior executive position definedIn this section, the term senior executive position has the meaning given such term in section 713 of title 38, United States Code. CEmployees 121.Removal of employees of Department of Veterans Affairs based on performance or misconduct (a)In generalChapter 7 of title 38, United States Code, as amended by subtitles A and B, is further amended by inserting after section 714, as added by section 114, the following new section:
						
							715.Employees: removal based on performance or misconduct
 (a)In general(1)The Secretary may remove a covered individual who is an employee of the Department if the Secretary determines that—
 (A)the performance or misconduct of the covered individual warrants such removal; and
 (B)in the case of removal for performance, a portion of such performance occurred during the two-year period ending on the date of the determination.
 (2)If the Secretary removes a covered individual under paragraph (1), the Secretary may remove the covered individual from the civil service (as defined in section 2101 of title 5).
 (3)Nothing in this section may be construed to authorize a finalized performance appraisal of an employee to be retroactively amended.
 (b)Notice to CongressNot later than 30 days after removing a covered individual under subsection (a), the Secretary shall submit to the Committees on Veterans' Affairs of the Senate and House of Representatives notice in writing of such removal and the reason for such removal.
 (c)Procedure(1)An employee removed under subsection (a) is entitled, before removal, to— (A)at least 10 business days written notice (which, in the case of removal for performance, shall identify specific instances as described in clause (i) of section 4303(b)(1)(A) of title 5 and critical elements as described in clause (ii) of such section), unless there is reasonable cause to believe that the employee committed a crime for which a sentence of imprisonment can be imposed—
 (i)stating the specific reasons for the proposed action; and (ii)including a file containing all evidence in support of the proposed action;
 (B)10 business days to answer the charges orally and in writing and to furnish affidavits and other documentary evidence in support of the answer;
 (C)be represented by an attorney or other representative; (D)a review of the case by the Secretary before a decision adverse to the employee is made final;
 (E)as soon as practicable, a decision of the Secretary with respect to the charges of the employee; and
 (F)a written statement of the decision of the Secretary that— (i)includes the specific reasons of the decision; and
 (ii)in the case of a removal based on performance, complies with section 4303(b)(1)(D) of title 5. (2)(A)Subject to subparagraph (B) and subsection (e), any final decision of the Secretary regarding removal under subsection (a) may be appealed to the Merit Systems Protection Board.
 (B)An appeal under subparagraph (A) of a removal may only be made if such appeal is made not later than 10 business days after the date of such removal.
 (C)(i)Subject to clause (ii), the decision of the Secretary shall be sustained under subparagraph (A) only if the Secretary's decision—
 (I)in the case of an action based on performance, is supported by substantial evidence; or (II)in any other case, is supported by a preponderance of the evidence.
 (ii)Notwithstanding clause (i), the Secretary's decision may not be sustained under subparagraph (A) if the covered individual—
 (I)shows harmful error in the application of the Secretary's procedures in arriving at such decision; (II)shows that the decision was based on any prohibited personnel practice described in section 2302(b) of title 5; or
 (III)shows that the decision was not in accordance with law. (3)The procedures under section 7513(b) of title 5 and chapter 43 of such title shall not apply to a removal under this section.
 (d)Expedited review(1)The Merit Systems Protection Board shall promulgate such rules as the Board considers appropriate to expedite appeals under subsection (c)(2).
 (2)The Board shall ensure that a final decision on an appeal described in paragraph (1) is issued not later than 90 days after the appeal is made.
 (3)During the period beginning on the date on which a covered individual appeals a removal from the civil service under subsection (c)(2) and ending on the date that the Board issues a final decision on such appeal, such covered individual may not receive any pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, special payments, or benefits.
 (4)To the maximum extent practicable, the Secretary shall provide to the Merit Systems Protection Board such information and assistance as may be necessary to ensure an appeal under subsection (c)(2) is expedited.
 (e)Relation to title 5The authority provided by this section is in addition to the authority provided by subchapter V of chapter 75 of title 5 and chapter 43 of such title.
 (f)DefinitionsIn this section: (1)The term covered individual means an individual occupying a position at the Department but does not include—
 (A)an individual, as that term is defined in section 713(d); or (B)a political appointee.
 (2)The term misconduct includes a violation of paragraph (8) or (9) of section 2302(b) of title 5, neglect of duty, malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer of function.
 (3)The term political appointee means an individual who is— (A)employed in a position described under sections 5312 through 5316 of title 5 (relating to the Executive Schedule);
 (B)a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5; or
 (C)employed in a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations..
					(b)Clerical and conforming amendments
 (1)ClericalThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 714, as added by section 114, the following new item:
							715. Employees: removal based on performance or misconduct..
						(2)Conforming
 (A)Title 5Section 4303(f) of title 5, United States Code, is amended— (i)in paragraph (2), by striking or at the end;
 (ii)in paragraph (3), by striking the period at the end and inserting , or; and (iii)by adding at the end the following:
									
 (4)any removal under section 715 of title 38.. (B)Title 38Subchapter V of chapter 74 of title 38, United States Code, is amended—
 (i)in section 7461(b)(1), by striking If the and inserting Except as provided in section 715 of this title, if the; and (ii)in section 7462—
 (I)in subsection (a)(1), by striking Disciplinary and inserting Except as provided in section 715 of this title, the Disciplinary; and (II)in subsection (b)(1), by striking In any case and inserting Except as provided in section 715 of this title, in any case.
									122.Prohibition on award of bonuses to employees of Department of Veterans Affairs under consideration
			 for adverse actions or subject of adverse
			 findings
 (a)In generalChapter 7 of title 38, United States Code, is further amended by inserting after section 715, as added by section 121, the following new section:
						
							716.Prohibition on award of bonuses to employees under consideration for adverse actions or subject
			 of adverse findings
 (a)Under consideration for adverse actionNotwithstanding any other provision of law, the Secretary may not pay any bonus to any employee of the Department, including an employee in a senior executive position (as defined in section 713(d) of this title), while the Secretary is considering carrying out an adverse personnel action with respect to the employee under this title or title 5.
 (b)Subject of adverse finding(1)Notwithstanding any other provision of law, in a case in which the Secretary makes an adverse finding relating to an employee of the Department, the Secretary may not award a bonus to such employee until the earlier of—
 (A)such date as the Secretary considers appropriate, but not sooner than the date that is two years after the end of the fiscal year in which the adverse finding was made and not more than five years after the end of such fiscal year; or
 (B)the date that the finding is found to have been made in error. (2)The Secretary may base an adverse finding under paragraph (1) on an investigation by, determination of, or information provided by the Inspector General of the Department or another senior ethics official of the Department or the Comptroller General of the United States in connection with the carrying out by such official of an activity, authority, or function under a provision of law other than this section.
 (c)Previously awarded bonuses(1)If the Secretary makes an adverse finding relating to an employee under subsection (b), the Secretary, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay the amount of any bonus awarded to the employee during the year during which the adverse finding is made, unless such finding is found to have been made in error.
 (2)A hearing under paragraph (1) shall be conducted in accordance with regulations relating to hearings promulgated by the Secretary under chapter 75 of title 5.
 (d)Condition of receiptAs a condition of receiving a bonus awarded after the date of the enactment of this section, an employee of the Department shall sign a certification stating that the employee shall repay the bonus in accordance with a final order issued in accordance with subsection (c).
 (e)AppealAn employee determined to be ineligible for a bonus under subsection (b) or against whom an order is issued under subsection (c) may appeal to the Merit Systems Protection Board under section 7701 of title 5.
 (f)RulemakingThe Secretary may promulgate such rules as the Secretary considers appropriate to carry out this section.
 (g)DefinitionsIn this section: (1)The term adverse finding relating to an employee means a determination that the conduct of the employee—
 (A)violated a policy of the Department for which the employee may be removed or suspended for a period of not less than 14 days; or
 (B)violated a law for which the employee may be imprisoned for more than 1 year. (2)The term adverse personnel action means any of the adverse actions described in section 7461(c)(2) of this title.
 (3)The term bonus means any bonus or cash award, including— (A)an award under chapter 45 of title 5;
 (B)an award under section 5384 of such title; and (C)a retention bonus under section 5754 of such title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is further amended by inserting after the item relating to section 715, as added by section 121, the following new item:
						716. Prohibition on award of bonuses to employees under consideration for adverse actions or
			 subject of adverse findings..
					123.Retention of records of reprimands and admonishments received by employees of the Department of
			 Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is further amended by inserting after section 716, as added by section 122, the following new section:
						
							717.Record of reprimands and admonishments
 (a)In generalExcept as provided in subsection (b), if any employee of the Department receives a reprimand or admonishment from the Secretary, the Secretary shall retain a copy of such reprimand or admonishment in the permanent record of the employee for not less than three years after the date on which the employee received the reprimand or admonishment.
 (b)RemovalAfter the end of the three-year period specified in subsection (a) with respect to a reprimand or admonishment received by an employee, the Secretary shall remove the reprimand or admonishment, as the case may be, from the permanent record of the employee on the earlier of the following:
 (1)The date on which the Secretary determines that the reprimand or admonishment merits removal from the permanent record of the employee.
 (2)The date that is five years after the date on which the employee received the reprimand or admonishment.
 (c)AppealsIf an employee receives a reprimand or admonishment that the employee believes he or she received improperly, the employee may immediately appeal the reprimand or admonishment..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is further amended by inserting after the item relating to section 716, as added by section 122, the following new item:
						717. Record of reprimands and admonishments..
					124.Limitation on administrative leave for employees of Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is further amended by inserting after section 717, as added by section 123, the following new section:
						
							718.Administrative leave limitation and report
 (a)Limitation applicable to employees within the Department(1)The Secretary may not place any covered individual on administrative leave for more than a total of 14 business days during any 365-day period.
 (2)(A)The Secretary may waive the limitation under paragraph (1) and extend the period of administrative leave of a covered individual if the Secretary submits to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a detailed explanation of the reasons the covered individual was placed on administrative leave and the reasons for the extension of such leave.
 (B)Such explanation shall include the position of the covered individual and the location where the covered individual is employed.
 (3)In this subsection, the term covered individual means an employee of the Department, including an employee in a senior executive position (as defined in section 713(d) of this title)—
 (A)who is subject to an investigation for purposes of determining whether such individual should be subject to any disciplinary action under this title or title 5; or
 (B)against whom any disciplinary action is proposed or initiated under this title or title 5. (b)Report on administrative leave(1)Not later than 30 days after the end of each fiscal year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report listing the position of each employee of the Department (if any) who has been placed on administrative leave for a period longer than 14 business days during such fiscal year.
 (2)Each report submitted under paragraph (1) shall include, with respect to each employee listed in such report, the following:
 (A)The position occupied by the employee. (B)The number of business days of such leave.
 (C)The reason that such employee was placed on such leave. (3)In submitting each report under paragraph (1), the Secretary shall take such measures to protect the privacy of the employees listed in the report as the Secretary considers appropriate.
 (c)Administrative leave definedIn this section, the term administrative leave— (1)means an administratively authorized absence from duty without loss of pay or charge to leave, for which the employee is placed—
 (A)due to an investigation; or (B)while disciplinary action is proposed or initiated; and
 (2)includes any type of paid nonduty status without a charge to leave.. (b)Application (1)Administrative leave limitationSubsection (a) of section 718 of title 38, United States Code, as added by subsection (a) of this section, shall apply to any period of administrative leave (as defined in such section) commencing on or after the date of the enactment of this title.
 (2)ReportThe report under section 718(b) of such title (as added by subsection (a)) shall apply beginning in the first quarter that ends after the date that is 180 days after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is further amended by inserting after the item relating to section 717, as added by section 123, the following new item:
						718. Administrative leave limitation and report..
					125.Measurement of Department of Veterans Affairs disciplinary process outcomes and effectiveness
					(a)Measuring and collecting
 (1)In generalThe Secretary of Veterans Affairs shall measure and collect information on the outcomes of disciplinary actions carried out by the Department of Veterans Affairs during the three-year period ending on the date of the enactment of this Act and the effectiveness of such actions.
 (2)ElementsIn measuring and collecting pursuant to paragraph (1), the Secretary shall measure and collect information regarding the following:
 (A)The average time from the initiation of an adverse action against an employee at the Department to the final resolution of that action.
 (B)The number of distinct steps and levels of review within the Department involved in the disciplinary process and the average length of time required to complete these steps.
 (C)The rate of use of alternate disciplinary procedures compared to traditional disciplinary procedures and the frequency with which employees who are subject to alternative disciplinary procedures commit additional offenses.
 (D)The number of appeals from adverse actions filed against employees of the Department, the number of appeals upheld, and the reasons for which the appeals were upheld.
 (E)The use of paid administrative leave during the disciplinary process and the length of such leave. (b)Report (1)In generalNot later than December 31, 2016, the Secretary shall submit to the appropriate committees of Congress a report on the disciplinary procedures and actions of the Department.
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)The information collected under subsection (a).
 (B)The findings of the Secretary with respect to the measurement and collection carried out under subsection (a).
 (C)An analysis of the disciplinary procedures and actions of the Department. (D)Suggestions for improving the disciplinary procedures and actions of the Department.
 (E)Such other matters as the Secretary considers appropriate. (3)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means—
 (A)the Committee on Appropriations and the Committee on Veterans' Affairs of the Senate; and (B)the Committee on Appropriations and the Committee on Veterans' Affairs of the House of Representatives.
							DOther personnel and accountability matters
				131.Written opinion on certain employment restrictions after terminating employment with the Department
			 of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, as amended by subtitles A, B, and C, is further amended by inserting after section 718, as added by section 124, the following new section:
						
							719.Written opinion on certain employment restrictions after terminating employment with the Department
 (a) In generalBefore terminating employment with the Department, any official of the Department who has participated personally and substantially during the one-year period ending on the date of the termination in an acquisition by the Department that exceeds $10,000,000 shall obtain a written opinion from an appropriate ethics counselor at the Department regarding any restrictions on activities that the official may undertake on behalf of a covered contractor during the two-year period beginning on the date on which the official terminates such employment.
 (b)Covered contractor definedIn this section, the term covered contractor means a contractor carrying out a contract entered into with the Department, including pursuant to a subcontract..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is further amended by inserting after the item relating to section 718, as added by section 124, the following new item:
						719. Written opinion on certain employment restrictions after leaving the Department..
					132.Requirement for contractors of the Department employing certain recently separated Department
			 employees
 (a)In generalSubchapter II of chapter 81 of title 38, United States Code, is amended by adding at the end the following new section:
						
							8129.Requirement for contractors employing certain recently separated Department employees
 (a)In generalA covered contractor may not knowingly provide compensation to an individual described in subsection (b) during the two-year period beginning on the date on which the individual terminates employment with the Department unless the covered contractor determines that the individual—
 (1)has obtained the written opinion required under section 719(a) of this title; or (2)has requested such written opinion not later than 30 days before receiving compensation from the covered contractor.
 (b)Individual describedAn individual described in this subsection is any official of the Department who participated personally and substantially during the one-year period ending on the date of the termination of the individual's employment with the Department in an acquisition by the Department that exceeds $10,000,000.
 (c)Covered contractor definedIn this section, the term covered contractor means a contractor carrying out a contract entered into with the Department, including pursuant to a subcontract..
 (b)ApplicationThe requirement under section 8129(a) of title 38, United States Code, as added by subsection (a), shall apply with respect to any entity that enters into a contract with the Department on or after the date of the enactment of this title.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by inserting after the item relating to section 8128 the following new item:
						8129. Requirement for contractors employing certain recently separated Department employees..
					133.Department of Veterans Affairs program of internal audits
 (a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by inserting after section 527 the following new section:
						
							527A.Program of internal audits
 (a)Program required(1)The Secretary shall carry out a program of internal audits and self-analysis to improve the furnishing of benefits and health care to veterans and their families.
 (2)The Secretary shall carry out the program required by paragraph (1) through an office the Secretary shall establish for purposes of the program within the office of the Secretary that is interdisciplinary and independent of—
 (A)the other offices within the office of the Secretary; and (B)the covered administrations (or functions of such administrations), staff organizations, and staff offices identified under subsection (b)(1)(A).
 (b)Program requirements(1)In carrying out the program required by subsection (a), the Secretary shall— (A)conduct periodic risk assessments of the Department to identify those covered administrations (or functions of such administrations), staff organizations, and staff offices of the Department the audit of which would lead towards the greatest improvement in the furnishing of benefits and health care to veterans and their families;
 (B)develop plans that are informed by the risk assessments conducted under paragraph (1) to conduct internal audits of the covered administrations (or functions of such administrations), staff organizations, and staff offices identified under subparagraph (A); and
 (C)conduct internal audits in accordance with the plans developed pursuant to subparagraph (B). (2)The Secretary shall carry out under the program required by subsection (a) an audit of not fewer than five covered administrations (or functions of such administrations), staff organizations, or staff offices of the Department each year.
 (3)In identifying covered administrations (or functions of such administrations), staff organizations, and staff offices of the Department under paragraph (1)(A), the Secretary shall accord priority to the covered administrations and functions of such administrations.
 (4)(A)For purposes of this subsection, the covered administrations of the Department are the following: (i)The National Cemetery Administration.
 (ii)The Veterans Benefits Administration. (iii)The Veterans Health Administration.
 (B)For purposes of this subsection, the covered staff organizations of the Department are the following:
 (i)The Office of Acquisition, Logistics, and Construction. (ii)The Advisory Committee Management Office.
 (iii)The Board of Veterans' Appeals. (iv)The Center for Faith-Based and Neighborhood Partnerships.
 (v)The Center for Minority Veterans. (vi)The Center for Women Veterans.
 (vii)The Office of General Counsel. (viii)The Office of Regulation Policy and Management.
 (ix)The Office of Employment Discrimination Complaint Adjudication. (x)The Office of Interagency Care and Benefits Coordination.
 (xi)The Office of Small and Disadvantaged Business Utilization. (xii)The Office of Survivors Assistance.
 (xiii)The Veterans' Service Organizations Liaison. (xiv)The Office of Patient Advocacy.
 (xv)The Office of Accountability and Whistleblower Protection.
 (C)For purposes of this subsection, the covered staff offices of the Department are the following: (i)The office of the Assistant Secretary for Congressional and Legislative Affairs.
 (ii)The office of the Assistant Secretary for Human Resources and Administration. (iii)The office of the Assistant Secretary for Information and Technology.
 (iv)The Office of Management. (v)The office of the Assistant Secretary for Operations, Security, and Preparedness.
 (vi)The office of the Assistant Secretary for Policy and Planning. (vii)The office of the Assistant Secretary for Public and Intergovernmental Affairs.
 (c)Reports(1)(A)Not later than 90 days after completing an audit under the program required by subsection (a), the Secretary shall submit to the appropriate committees of Congress a report on the audit.
 (B)Each report submitted under subparagraph (A) with respect to an audit shall include the following: (i)A summary of the audit.
 (ii)The findings of the Secretary with respect to the audit. (iii)Such recommendations as the Secretary may have for legislative or administrative action to improve the furnishing of benefits and health care to veterans and their families.
 (iv)Plans to carry out the recommendations submitted under clause (iii), including timelines for completion of such plans.
 (2)(A)Not later than September 1 of each year, the Secretary shall submit to the appropriate committees of Congress a report on the administration of this section.
 (B)Each report submitted under subparagraph (A) shall include the following: (i)A detailed description of each matter for which a recommendation was submitted under clause (iii) of paragraph (1)(B) and with respect to which plans that were submitted under clause (iv) of such paragraph have not been completed.
 (ii)A plan for the conduct of audits under this section during the first fiscal year beginning after the fiscal year in which the report is submitted, which shall include the following:
 (I)A description of any risk assessments the Secretary plans to conduct in such fiscal year. (II)A summary of each audit the Secretary plans to conduct in such fiscal year, including a description of the subject matter of the audit and identification of the administration, office, or function to be audited.
 (3)In this subsection, the term appropriate committees of Congress includes— (A)the Committee on Veterans' Affairs, the Committee on Appropriations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Veterans' Affairs, the Committee on Appropriations, and the Committee on Oversight and Government Reform of the House of Representatives..
 (b)First risk assessmentThe Secretary of Veterans Affairs shall complete the first risk assessment required by section 527A(b)(1)(A) of such title, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 527 the following new item:
						527A. Program of internal audits..
					IIHealth care matters
 200.Short titleThis title may be cited as the Jason Simcakoski Memorial Act. AExpansion and improvement of health care benefits 201.Improved access to appropriate immunizations for veterans (a)Inclusion of recommended adult immunizations as medical services (1)Covered benefitSubparagraph (F) of section 1701(9) of title 38, United States Code, is amended to read as follows:
							
 (F)immunizations against infectious diseases, including each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule;.
 (2)Recommended adult immunization schedule definedSection 1701 of such title is amended by adding at the end the following new paragraph:  (10)The term recommended adult immunization schedule means the schedule established (and periodically reviewed and, as appropriate, revised) by the Advisory Committee on Immunization Practices established by the Secretary of Health and Human Services and delegated to the Centers for Disease Control and Prevention..
 (b)Inclusion of recommended adult immunizations in annual reportSection 1704(1)(A) of such title is amended— (1)in clause (i), by striking and at the end;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by inserting after clause (ii) the following new clause:
							
 (iii)to provide veterans each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule..
						(c)Report to Congress
 (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the development and implementation by the Department of Veterans Affairs of quality measures and metrics, including targets for compliance, to ensure that veterans receiving medical services under chapter 17 of title 38, United States Code, receive each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule.
 (2)Recommended adult immunization schedule definedIn this subsection, the term recommended adult immunization schedule has the meaning given that term in section 1701(10) of title 38, United States Code, as added by subsection (a)(2).
 (d)Rule of constructionNothing in this section or the amendments made by this section may be construed to require a veteran to receive an immunization that the veteran does not want to receive.
					202.Expansion of provision of chiropractic care and services to veterans
 (a)Program for provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 115 Stat. 2459; 38 U.S.C. 1710 note) is amended—
 (1)by inserting (1) before The program; and (2)by adding at the end the following new paragraph:
							
 (2)The program shall be carried out at not fewer than two medical centers or clinics in each Veterans Integrated Service Network by not later than two years after the date of the enactment of the Jason Simcakoski Memorial Act, and at not fewer than 50 percent of all medical centers in each Veterans Integrated Service Network by not later than three years after such date of enactment..
						(b)Expanded chiropractor services available to veterans
 (1)Medical servicesParagraph (6) of section 1701 of title 38, United States Code, is amended by adding at the end the following new subparagraph:
							
 (H)Chiropractic services.. (2)Rehabilitative servicesParagraph (8) of such section is amended by inserting chiropractic, after counseling,.
 (3)Preventive health servicesParagraph (9) of such section is amended— (A)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and
 (B)by inserting after subparagraph (E) the following new subparagraph (F):  (F)periodic and preventive chiropractic examinations and services;.
							203.Priority of medal of honor recipients in health care system of Department of Veterans Affairs
					(a)Enrollment priority
 (1)In generalSection 1705(a) of title 38, United States Code, is amended— (A)in paragraph (1), by striking the period at the end and inserting the following: and veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14.; and
 (B)in paragraph (3), by striking veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.
 (2)ApplicationThe priority of enrollment of medal of honor recipients in the system of annual patient enrollment established and operated under section 1705(a) of such title, as amended by paragraph (1), shall apply to each such recipient, regardless of the date on which the medal is awarded.
 (b)EligibilitySection 1710(a)(2)(D) of such title is amended by inserting after war the following: , who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.
 (c)Extended care servicesSection 1710B(c)(2) of such title is amended— (1)in subparagraph (B), by striking or;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
							
 (D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..
 (d)Copayment for medicationsSection 1722A(a)(3) of such title is amended— (1)in subparagraph (B), by striking or;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
							
 (D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..
						BMental health care
				211.Veterans Expedited Recovery Commission
 (a)EstablishmentThere is established the Veterans Expedited Recovery Commission (in this section referred to as the Commission). (b)DutiesThe Commission shall perform the following duties:
 (1)Examine the efficacy of the evidence-based therapy model used by the Department of Veterans Affairs for treating mental health conditions of veterans and identify areas to improve wellness-based outcomes.
 (2)Conduct a patient-centered survey within each of the Veterans Integrated Service Networks to examine—
 (A)the experience of veterans with the Department when seeking medical assistance for mental health conditions through the health care system of the Department;
 (B)the experience of veterans with non-Department medical facilities and health professionals for treating mental health conditions;
 (C)the preferences of veterans regarding available treatments for mental health conditions and which methods the veterans believe to be most effective;
 (D)the experience, if any, of veterans with respect to the complementary and integrative health services described in subparagraphs (A) through (I) of paragraph (3);
 (E)the prevalence of prescribing prescription medication among veterans seeking treatment through the health care system of the Department as remedies for addressing mental health conditions; and
 (F)the outreach efforts of the Secretary of Veterans Affairs regarding the availability of benefits and treatments for veterans for addressing mental health conditions, including by identifying ways to reduce barriers to and gaps in such benefits and treatments.
 (3)Examine available research on complementary and integrative health services for mental health conditions and identify what benefits could be made with the inclusion of such treatments for veterans, including with respect to—
 (A)music therapy; (B)equine therapy;
 (C)training and caring for service dogs; (D)yoga therapy;
 (E)acupuncture therapy; (F)meditation therapy;
 (G)outdoor sports therapy; (H)hyperbaric oxygen therapy; and
 (I)such other therapies as the Commission determines appropriate. (4)Study the potential increase of claims relating to mental health conditions submitted to the Secretary by veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn, including an assessment of the resources available within the Department to ensure that quality health care demands relating to such claims can be delivered in a timely manner.
						(c)Membership
						(1)Number and appointment
 (A)In generalThe Commission shall be composed of 10 members, appointed as follows: (i)Two members appointed by the Speaker of the House of Representatives, at least one of whom shall be a veteran.
 (ii)Two members appointed by the Minority Leader of the House of Representatives, at least one of whom shall be a veteran.
 (iii)Two members appointed by the Majority Leader of the Senate, at least one of whom shall be a veteran.
 (iv)Two members appointed by the Minority Leader of the Senate, at least one of whom shall be a veteran.
 (v)Two members appointed by the President, at least one of whom shall be a veteran. (B)QualificationsMembers of the Commission shall be individuals who—
 (i)are of recognized standing and distinction within the medical community with a background in treating mental health;
 (ii)have experience working with the military and veteran population; and (iii)do not have a financial interest in any of the complementary and integrative health services reviewed by the Commission.
 (2)ChairThe President shall designate a member of the Commission to be the Chair. (3)Period of AppointmentMembers of the Commission shall be appointed for the life of the Commission.
 (4)VacancyA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
 (5)Appointment DeadlineThe appointment of members of the Commission in this section shall be made not later than 90 days after the date of the enactment of this Act.
						(d)Powers of Commission
						(1)Meeting
 (A)Initial meetingThe Commission shall hold its first meeting not later than 30 days after a majority of members are appointed to the Commission.
 (B)MeetingThe Commission shall regularly meet at the call of the Chair. Such meetings may be carried out through the use of telephonic or other appropriate telecommunication technology if the Commission determines that such technology will allow the members to communicate simultaneously.
 (2)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out the responsibilities of the Commission.
 (3)Information from Federal AgenciesThe Commission may secure directly from any Federal agency such information as the Commission considers necessary to carry out the duties of the Commission under subsection (b).
 (4)Information from nongovernmental organizationsIn carrying out the duties of the Commission under subsection (b), the Commission may seek guidance through consultation with foundations, veterans service organizations, nonprofit groups, faith-based organizations, private and public institutions of higher education, and such other organizations as the Commission determines appropriate.
 (5)Commission RecordsThe Commission shall keep an accurate and complete record of the actions and meetings of the Commission. Such record shall be made available for public inspection and the Comptroller General of the United States may audit and examine such record.
 (6)Personnel MattersUpon request of the Chair of the Commission, the head of any Federal agency may detail, on a reimbursable basis, any personnel of that agency to assist the Commission in carrying out the duties of the Commission.
 (7)Compensation of Members; Travel ExpensesEach member shall serve without pay, except that each member shall receive travel expenses to perform the duties of the Commission under subsection (b), including per diem in lieu of subsistence, at rates authorized under subchapter I of chapter 57 of title 5, United States Code.
 (8)StaffThe Chair, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service or chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of the rate payable for a position at level IV of the Executive Schedule under section 5315 of such title.
						(9)Personnel as Federal employees
 (A)In generalThe executive director and any personnel of the Commission are employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such title.
 (B)Members of the CommissionSubparagraph (A) shall not be construed to apply to members of the Commission. (10)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriations Acts, enter into contracts to enable the Commission to discharge the duties of the Commission under this section.
 (11)Expert and Consultant ServicesThe Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, at rates not to exceed the daily rate paid to a person occupying a position at level IV of the Executive Schedule under section 5315 of such title.
 (12)Postal ServiceThe Commission may use the United States mails in the same manner and under the same conditions as a Federal agency.
 (13)Physical Facilities and EquipmentUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this section. These administrative services may include human resource management, budget, leasing, accounting, and payroll services.
						(e)Reports
						(1)Interim Reports
 (A)Cooperation by heads of Federal agenciesNot later than 60 days after the date on which the Commission first meets, and not less frequently than once during each 30-day period thereafter ending on the date on which the Commission submits the final report under paragraph (2), the Commission shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the President a report detailing the level of cooperation the Secretary of Veterans Affairs (and the heads of other Federal agencies) has provided to the Commission.
 (B)Other reportsIn carrying out the duties of the Commission under subsection (b), at times that the Commission determines appropriate, the Commission shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and such other entities as the Commission determines appropriate an interim report with respect to the findings identified by the Commission.
							(2)Final report
 (A)In generalNot later than 18 months after the date on which the Commission first meets, the Commission shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, the President, and the Secretary of Veterans Affairs a final report on the findings of the Commission.
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)Recommendations to implement in a feasible, timely, and cost-effective manner any solutions and remedies identified by the Commission in carrying out the duties of the Commission under subsection (b).
 (ii)An analysis of the evidence-based therapy model used by the Secretary for treating veterans with mental health conditions and an examination of the prevalence and efficacy of prescription drugs as a means of treatment.
 (iii)The findings of the patient-centered survey conducted within each of the Veterans Integrated Service Networks under subsection (b)(2).
 (iv)An examination of the complementary and integrative health services described in subsection (b)(3) and the potential benefits of incorporating such services in the therapy model used by the Secretary for treating veterans with mental health conditions.
 (3)PlanNot later than 90 days after the date on which the Commission submits the final report under paragraph (2), the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the following:
 (A)An action plan for implementing the recommendations set forth by the Commission in such report regarding solutions and remedies for improving wellness-based outcomes for veterans with mental health conditions.
 (B)A feasible timeframe on when complementary and integrative health services described in subsection (b)(3) can be implemented throughout the Department.
 (C)With respect to each recommendation set forth by the Commission, including regarding any complementary and integrative health service, that the Secretary determines is not appropriate or feasible to implement, a justification for each such determination and an alternative solution to improve the efficacy of the therapy model used by the Secretary for treating veterans with mental health conditions.
 (f)Termination of CommissionThe Commission shall terminate 30 days after the Commission submits the final report under subsection (e)(2).
 (g)Complementary and integrative health definedIn this section, the term complementary and integrative health has the meaning given that term or any subsequent similar term by the National Institutes of Health.
					212.Mental health treatment for veterans who served in classified missions
 (a)Sense of CongressIt is the sense of Congress that veterans who experience combat-related mental health wounds should have immediate, appropriate, and consistent access to comprehensive mental health care.
 (b)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
						
							1720H.Mental health treatment for veterans who served in classified missions
 (a)Establishment of standards(1)The Secretary shall establish standards and procedures to ensure that each eligible veteran may access mental health care furnished by the Secretary in a manner that fully accommodates the obligation of the veteran to not improperly disclose classified information.
 (2)In establishing standards and procedures under paragraph (1), the Secretary shall consult with the Secretary of Defense to ensure that such standards and procedures are consistent with the policies on classified information of the Department of Defense.
 (3)The Secretary shall disseminate guidance to employees of the Veterans Health Administration, including mental health professionals, on the standards and procedures established under paragraph (1) and how to best engage eligible veterans during the course of mental health treatment with respect to classified information.
 (b)IdentificationIn carrying out this section, the Secretary shall ensure that a veteran may elect to identify as an eligible veteran on an appropriate form.
 (c)DefinitionsIn this section: (1)The term classified information means any information or material that has been determined by an official of the United States pursuant to law to require protection against unauthorized disclosure for reasons of national security.
 (2)The term eligible veteran means a veteran who— (A)is enrolled in the system of annual patient enrollment established and operated under section 1705(a) of this title;
 (B)is seeking mental health treatment; and (C)in the course of serving in the Armed Forces, participated in a sensitive mission or served in a sensitive unit.
 (3)The term sensitive mission means a mission of the Armed Forces that, at the time at which a eligible veteran seeks treatment, is classified.
 (4)The term sensitive unit has the meaning given that term in section 130b(c)(4) of title 10.. (c)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1720G the following new item:
						1720H. Mental health treatment for veterans who served in classified missions..
					213.Inclusion of mental health professionals in education and training program for health personnel of
			 the Department of Veterans Affairs
 (a)In generalIn carrying out the program of education and training required under section 7302(a)(1) of title 38, United States Code, the Secretary of Veterans Affairs shall include education and training of marriage and family therapists and licensed professional mental health counselors.
 (b)Effective dateSubsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.
					214.Expansion of qualifications for licensed mental health counselors of the Department of Veterans
 Affairs to include doctoral degreesSection 7402(b)(11)(A) of title 38, United States Code, is amended by inserting or doctoral degree after master's degree. CImprovement of medical workforce 221.Modification of hours of employment for physicians and physician assistants employed by the Department of Veterans AffairsSection 7423(a) of title 38, United States Code, is amended—
 (1)by striking (a) The hours and inserting (a)(1) Except as provided in paragraph (2), the hours; and (2)by adding at the end the following new paragraph:
						
 (2)The Secretary may modify the hours of employment for a physician or physician assistant appointed in the Administration under any provision of this chapter on a full-time basis to be more than or less than 80 hours in a biweekly pay period if the total hours of employment for such employee in a calendar year does not exceed 2,080 hours..
					222.Requirement that physician assistants employed by the Department of Veterans Affairs receive
			 competitive pay
 (a)In generalSection 7451(a)(2) of title 38, United States Code, is amended— (1)by redesignating subparagraph (B) as subparagraph (C);
 (2)by inserting after subparagraph (A) the following new subparagraph (B):  (B)Physician assistant.; and
 (3)in subparagraph (C), as redesignated by paragraph (1), by striking and registered nurse and inserting registered nurse, and physician assistant. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.
					223.Extension of period for increase in graduate medical education residency positions at medical
			 facilities of the Department of Veterans Affairs
 (a)In generalParagraph (2) of section 301(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note) is amended—
 (1)in the paragraph heading, by striking Five-year and inserting Ten-year; and (2)in subparagraph (A), by striking 5-year period and inserting 10-year period.
 (b)ReportParagraph (3)(A) of such section is amended by striking until 2019 and inserting until 2024. 224.Additional requirements for hiring of health care providers by Department of Veterans Affairs (a)In generalThe Secretary of Veterans Affairs shall, as part of the hiring process for each health care provider considered for a position at the Department of Veterans Affairs after the date specified in subsection (c), require from the medical board of each State in which the health care provider holds or has held a medical license—
 (1)information on any violation of the requirements of the medical license of the health care provider; and
 (2)information on whether the health care provider has entered into any settlement agreement for a disciplinary charge relating to the practice of medicine by the health care provider.
 (b)RegulationsThe Secretary shall prescribe regulations to carry out this section. (c)Date specified (1)In generalThe date specified in this subsection is the date on which the Secretary prescribes regulations to carry out this section.
 (2)PublicationThe Secretary shall publish in the Federal Register the date specified in this subsection not later than 30 days before such date.
						225.Provision of information on health care providers of Department of Veterans Affairs to State
			 medical boards
 (a)In generalNotwithstanding section 552a of title 5, United States Code, the Secretary of Veterans Affairs shall, with respect to each health care provider of the Department of Veterans Affairs that violates a requirement of the medical license of the health care provider after the date of the enactment of this Act, provide to the medical board of each State in which the health care provider is licensed or practices all relevant information contained in the State Licensing Board Reporting File or any successor file of the Department with respect to such violation.
 (b)No request requiredThe Secretary shall provide the information required in subsection (a) to a medical board described in such subsection notwithstanding that such board may not have formally requested such information from the Department.
					226.Report on medical workforce of the Department of Veterans Affairs
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the medical workforce of the Department of Veterans Affairs.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)With respect to licensed professional mental health counselors and marriage and family therapists of the Department—
 (A)how many such counselors and therapists are currently enrolled in the mental health professionals trainee program of the Department;
 (B)how many such counselors and therapists are expected to enroll in the mental health professionals trainee program of the Department during the 180-day period beginning on the date of the submittal of the report;
 (C)a description of the eligibility criteria for such counselors and therapists as compared to other behavioral health professions in the Department;
 (D)a description of the objectives, goals, and timing of the Department with respect to increasing the representation of such counselors and therapists in the behavioral health workforce of the Department; and
 (E)a description of the actions taken by the Secretary, in consultation with the Director of the Office of Personnel Management, to create an occupational series for such counselors and therapists and a timeline for the creation of such an occupational series.
 (2)A breakdown of spending by the Department in connection with the education debt reduction program of the Department under subchapter VII of chapter 76 of title 38, United States Code, including—
 (A)the amount spent by the Department in debt reduction payments during the three-year period preceding the submittal of the report disaggregated by the medical profession of the individual receiving the payments;
 (B)a description of how the Department prioritizes such spending by medical profession, including an assessment of whether such priority reflects the five occupations identified in the most recent determination by the Inspector General of the Department of Veterans Affairs as having the largest staffing shortages in the Veterans Health Administration; and
 (C)a description of the actions taken by the Secretary to increase the effectiveness of such spending for purposes of recruitment of health care providers to the Department, including efforts to more consistently include eligibility for the education debt reduction program in vacancy announcements of positions for health care providers at the Department.
 (3)A description of any impediments to the delivery by the Department of telemedicine services to veterans and any actions taken by the Department to address such impediments, including with respect to—
 (A)restrictions under Federal or State law; (B)licensing or credentialing issues for health care providers, including non-Department health care providers, practicing telemedicine with a veteran located in a different State;
 (C)the effect of limited broadband access or limited information technology capabilities on the delivery of health care;
 (D)the distance a veteran is required to travel, if the veteran is required to travel, to access a facility or clinic with telemedicine capabilities;
 (E)the effect on the provision of telemedicine services to veterans of policies of and limited liability protection for certain entities; and
 (F)issues relating to reimbursement and travel limitations for veterans that affect the participation of non-Department health care providers in the telemedicine program.
 (4)An update on the efforts of the Secretary to offer training opportunities in telemedicine to medical residents in medical facilities of the Department that use telemedicine, consistent with medical residency program requirements established by the Accreditation Council for Graduate Medical Education, as required in section 108(b) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 38 U.S.C. 7406 note).
 (5)An assessment of the development and implementation by the Secretary of succession planning policies to address the prevalence of vacancies in positions in the Veterans Health Administration of more than 180 days, including the development of an enterprise position management system to more effectively identify, track, and resolve such vacancies.
 (6)A description of the actions taken by the Secretary, in consultation with the Director of the Office of Personnel Management, to address any impediments to the timely appointment and determination of qualifications for Directors of Veterans Integrated Service Networks and Medical Center Directors of the Department.
						227.Report on compliance by Department of Veterans Affairs with reviews of health care providers
 leaving the Department or transferring to other facilitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the compliance by the Department of Veterans Affairs with the policy of the Department—
 (1)to conduct a review of each health care provider of the Department who transfers to another medical facility of the Department or leaves the Department to determine whether there are any concerns, complaints, or allegations of violations relating to the medical practice of the health care provider; and
 (2)to take appropriate action with respect to any such concern, complaint, or allegation. DFamily caregivers 231.Expansion of family caregiver program of Department of Veterans Affairs (a)Family caregiver program (1)Expansion of eligibility (A)In generalSubsection (a)(2)(B) of section 1720G of title 38, United States Code, is amended to read as follows:
								
 (B)for assistance provided under this subsection— (i)before the date on which the Secretary submits to Congress a certification that the Department has fully implemented the information technology system required by section 232(a) of the Jason Simcakoski Memorial Act, has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service on or after September 11, 2001;
 (ii)during the two-year period beginning on the date specified in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service—
 (I)on or before May 7, 1975; or (II)on or after September 11, 2001; or
 (iii)after the date that is two years after the date specified in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service; and.
 (B)Publication in Federal RegisterNot later than 30 days after the date on which the Secretary of Veterans Affairs submits to Congress the certification described in subsection (a)(2)(B)(i) of section 1720G of such title, as amended by subparagraph (A) of this paragraph, the Secretary shall publish the date specified in such subsection in the Federal Register.
 (2)Expansion of needed services in eligibility criteriaSubsection (a)(2)(C) of such section is amended— (A)in clause (ii), by striking ; or and inserting a semicolon;
 (B)by redesignating clause (iii) as clause (iv); and (C)by inserting after clause (ii) the following new clause (iii):
								
 (iii)a need for regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired; or.
 (3)Expansion of services providedSubsection (a)(3)(A)(ii) of such section is amended— (A)in subclause (IV), by striking ; and and inserting a semicolon;
 (B)in subclause (V), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subclause:
								
 (VI)through the use of contracts with, or the provision of grants to, public or private entities— (aa)financial planning services relating to the needs of injured veterans and their caregivers; and
 (bb)legal services, including legal advice and consultation, relating to the needs of injured veterans and their caregivers..
 (4)Modification of stipend calculationSubsection (a)(3)(C) of such section is amended— (A)by redesignating clause (iii) as clause (iv); and
 (B)by inserting after clause (ii) the following new clause (iii):  (iii)In determining the amount and degree of personal care services provided under clause (i) with respect to an eligible veteran whose need for personal care services is based in whole or in part on a need for supervision or protection under paragraph (2)(C)(ii) or regular or extensive instruction or supervision under paragraph (2)(C)(iii), the Secretary shall take into account the following:
 (I)The assessment by the family caregiver of the needs and limitations of the veteran. (II)The extent to which the veteran can function safely and independently in the absence of such supervision, protection, or instruction.
 (III)The amount of time required for the family caregiver to provide such supervision, protection, or instruction to the veteran..
 (5)Periodic evaluation of need for certain servicesSubsection (a)(3) of such section is amended by adding at the end the following new subparagraph:  (D)In providing instruction, preparation, and training under subparagraph (A)(i)(I) and technical support under subparagraph (A)(i)(II) to each family caregiver who is approved as a provider of personal care services for an eligible veteran under paragraph (6), the Secretary shall periodically evaluate the needs of the eligible veteran and the skills of the family caregiver of such veteran to determine if additional instruction, preparation, training, or technical support under those subparagraphs is necessary..
 (6)Use of primary care teamsSubsection (a)(5) of such section is amended, in the matter preceding subparagraph (A), by inserting (in collaboration with the primary care team for the eligible veteran to the maximum extent practicable) after evaluate.
 (7)Assistance for family caregiversSubsection (a) of such section is amended by adding at the end the following new paragraph:  (11)(A)In providing assistance under this subsection to family caregivers of eligible veterans, the Secretary may enter into contracts, provider agreements, and memoranda of understanding with Federal agencies, States, and private, nonprofit, and other entities to provide such assistance to such family caregivers.
 (B)The Secretary may provide assistance under this paragraph only if such assistance is reasonably accessible to the family caregiver and is substantially equivalent or better in quality to similar services provided by the Department.
 (C)The Secretary may provide fair compensation to Federal agencies, States, and other entities that provide assistance under this paragraph..
 (b)Modification of definition of personal care servicesSubsection (d)(4) of such section is amended— (1)in subparagraph (A), by striking independent;
 (2)by redesignating subparagraph (B) as subparagraph (D); and (3)by inserting after subparagraph (A) the following new subparagraphs:
							
 (B)Supervision or protection based on symptoms or residuals of neurological or other impairment or injury.
 (C)Regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired..
						232.Implementation of information technology system of Department of Veterans Affairs to assess and
			 improve the family caregiver program
					(a)Implementation of new system
 (1)In generalNot later than December 31, 2016, the Secretary of Veterans Affairs shall implement an information technology system that fully supports the Program and allows for data assessment and comprehensive monitoring of the Program.
 (2)Elements of systemThe information technology system required to be implemented under paragraph (1) shall include the following:
 (A)The ability to easily retrieve data that will allow all aspects of the Program (at the medical center and aggregate levels) and the workload trends for the Program to be assessed and comprehensively monitored.
 (B)The ability to manage data with respect to a number of caregivers that is more than the number of caregivers that the Secretary expects to apply for the Program.
 (C)The ability to integrate the system with other relevant information technology systems of the Veterans Health Administration.
 (b)Assessment of ProgramNot later than 180 days after implementing the system described in subsection (a), the Secretary shall, through the Under Secretary for Health, use data from the system and other relevant data to conduct an assessment of how key aspects of the Program are structured and carried out.
					(c)Ongoing monitoring of and modifications to Program
 (1)MonitoringThe Secretary shall use the system implemented under subsection (a) to monitor and assess the workload of the Program, including monitoring and assessment of data on—
 (A)the status of applications, appeals, and home visits in connection with the Program; and (B)the use by caregivers participating in the Program of other support services under the Program such as respite care.
 (2)ModificationsBased on the monitoring and assessment conducted under paragraph (1), the Secretary shall identify and implement such modifications to the Program as the Secretary considers necessary to ensure the Program is functioning as intended and providing veterans and caregivers participating in the Program with services in a timely manner.
						(d)Reports
						(1)Initial report
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate, the Committee on Veterans' Affairs of the House of Representatives, and the Comptroller General of the United States a report that includes—
 (i)the status of the planning, development, and deployment of the system required to be implemented under subsection (a), including any changes in the timeline for the implementation of the system; and
 (ii)an assessment of the needs of family caregivers of veterans described in subparagraph (B), the resources needed for the inclusion of such family caregivers in the Program, and such changes to the Program as the Secretary considers necessary to ensure the successful expansion of the Program to include such family caregivers.
 (B)Veterans describedVeterans described in this subparagraph are veterans who are eligible for the Program under clause (ii) or (iii) of section 1720G(a)(2)(B) of title 38, United States Code, as amended by section 231(a)(1) of this Act, solely due to a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service before September 11, 2001.
 (2)Notification by Comptroller GeneralThe Comptroller General shall review the report submitted under paragraph (1) and notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives with respect to the progress of the Secretary in—
 (A)fully implementing the system required under subsection (a); and (B)implementing a process for using such system to monitor and assess the Program under subsection (c)(1) and modify the Program as considered necessary under subsection (c)(2).
							(3)Final report
 (A)In generalNot later than December 31, 2017, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Comptroller General a report on the implementation of subsections (a) through (c).
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A certification by the Secretary with respect to whether the information technology system described in subsection (a) has been implemented.
 (ii)A description of how the Secretary has implemented such system. (iii)A description of the modifications to the Program, if any, that were identified and implemented under subsection (c)(2).
 (iv)A description of how the Secretary is using such system to monitor the workload of the Program. (e)DefinitionsIn this section:
 (1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code. (2)ProgramThe term Program means the program of comprehensive assistance for family caregivers under section 1720G(a) of title 38, United States Code, as amended by section 231 of this Act.
						233.Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs
 (a)Barriers to care and servicesSubparagraph (A)(iv) of section 101(c)(2) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1720G note) is amended by inserting , including a description of any barriers to accessing and receiving care and services under such programs before the semicolon.
 (b)Sufficiency of training for family caregiver programSubparagraph (B) of such section is amended— (1)in clause (i), by striking ; and and inserting a semicolon;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new clause:
							
 (iii)an evaluation of the sufficiency and consistency of the training provided to family caregivers under such program in preparing family caregivers to provide care to veterans under such program..
						234.Advisory committee on caregiver policy
 (a)EstablishmentThere is established in the Department of Veterans Affairs an advisory committee on policies relating to caregivers of veterans (in this section referred to as the Committee).
 (b)CompositionThe Committee shall be composed of the following: (1)A Chair selected by the Secretary of Veterans Affairs.
 (2)A representative from each of the following agencies or organizations selected by the head of such agency or organization:
 (A)The Department of Veterans Affairs. (B)The Department of Defense.
 (C)The Department of Health and Human Services. (D)The Department of Labor.
 (E)The Centers for Medicare and Medicaid Services. (3)Not fewer than seven individuals who are not employees of the Federal Government selected by the Secretary from among the following individuals:
 (A)Academic experts in fields relating to caregivers. (B)Clinicians.
 (C)Caregivers. (D)Individuals in receipt of caregiver services.
 (E)Such other individuals with expertise that is relevant to the duties of the Committee as the Secretary considers appropriate.
 (c)DutiesThe duties of the Committee are as follows: (1)To regularly review and recommend policies of the Department of Veterans Affairs relating to caregivers of veterans.
 (2)To examine and advise the implementation of such policies. (3)To evaluate the effectiveness of such policies.
 (4)To recommend standards of care for caregiver services and respite care services provided to a caregiver or veteran by a nonprofit or private sector entity.
 (5)To develop recommendations for legislative or administrative action to enhance the provision of services to caregivers and veterans, including eliminating gaps in such services and eliminating disparities in eligibility for such services.
 (6)To make recommendations on coordination with State and local agencies and relevant nonprofit organizations on maximizing the use and effectiveness of resources for caregivers of veterans.
						(d)Reports
						(1)Annual report to Secretary
 (A)In generalNot later than September 1, 2017, and not less frequently than annually thereafter until the termination date specified in subsection (e), the Chair of the Committee shall submit to the Secretary a report on policies and services of the Department of Veterans Affairs relating to caregivers of veterans.
 (B)ElementsEach report required by subparagraph (A) shall include the following: (i)An assessment of the policies of the Department relating to caregivers of veterans and services provided pursuant to such policies as of the date of the submittal of the report.
 (ii)A description of any recommendations made by the Committee to improve the coordination of services for caregivers of veterans between the Department and the entities specified in subparagraphs (B) through (E) of subsection (b)(2) and to eliminate barriers to the effective use of such services, including with respect to eligibility criteria.
 (iii)An evaluation of the effectiveness of the Department in providing services for caregivers of veterans.
 (iv)An evaluation of the quality and sufficiency of services for caregivers of veterans available from nongovernmental organizations.
 (v)A description of any gaps identified by the Committee in care or services provided by caregivers to veterans and recommendations for legislative or administrative action to address such gaps.
 (vi)Such other matters or recommendations as the Chair considers appropriate. (2)Transmittal to CongressNot later than 90 days after the receipt of a report under paragraph (1), the Secretary shall transmit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a copy of such report, together with such comments and recommendations concerning such report as the Secretary considers appropriate.
 (e)TerminationThe Committee shall terminate on December 31, 2022. 235.Comprehensive study on seriously injured veterans and their caregivers (a)Study requiredDuring the period specified in subsection (d), the Secretary of Veterans Affairs shall provide for the conduct by an independent entity of a comprehensive study on the following:
 (1)Veterans who have incurred a serious injury or illness, including a mental health injury or illness.
 (2)Individuals who are acting as caregivers for veterans. (b)ElementsThe comprehensive study required by subsection (a) shall include the following with respect to each veteran included in such study:
 (1)The health of the veteran and, if applicable, the impact of the caregiver of such veteran on the health of such veteran.
 (2)The employment status of the veteran and, if applicable, the impact of the caregiver of such veteran on the employment status of such veteran.
 (3)The financial status and needs of the veteran. (4)The use by the veteran of benefits available to such veteran from the Department of Veterans Affairs.
 (5)Such other information as the Secretary considers appropriate. (c)ContractThe Secretary shall enter into a contract with an appropriate independent entity to conduct the study required by subsection (a).
 (d)Period specifiedThe period specified in this subsection is the one-year period beginning on the date that is four years after the date specified in section 1720G(a)(2)(B)(i) of title 38, United States Code, as amended by section 231(a)(1) of this Act.
 (e)ReportNot later than 30 days after the end of the period specified in subsection (d), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study required by subsection (a).
					EHealth care administration
				241.Requirement that Department of Veterans Affairs collect health-plan contract information from
			 veterans
 (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1705 the following new section:  1705A.Management of health care: information regarding health-plan contracts (a)In general(1)Any individual who seeks hospital care or medical services under this chapter shall provide to the Secretary such current information as the Secretary may require to identify any health-plan contract under which such individual is covered.
 (2)The information required to be provided to the Secretary under paragraph (1) with respect to a health-plan contract shall include, as applicable, the following:
 (A)The name of the entity providing coverage under the health-plan contract. (B)If coverage under the health-plan contract is in the name of an individual other than the individual required to provide information under this section, the name of the policy holder of the health-plan contract.
 (C)The identification number for the health-plan contract. (D)The group code for the health-plan contract.
 (b)Action To collect informationThe Secretary may take such action as the Secretary considers appropriate to collect the information required under subsection (a).
 (c)Effect on services from DepartmentThe Secretary may not deny any services under this chapter to an individual solely due to the fact that the individual fails to provide information required under subsection (a).
 (d)Health-plan contract definedIn this section, the term health-plan contract has the meaning given that term in section 1725(f) of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1705 the following new item:
						1705A. Management of health care: information regarding health-plan contracts..
					242.Expansion of availability of prosthetic and orthotic care for veterans
 (a)Establishment or expansion of advanced degree programs To expand availability of careThe Secretary of Veterans Affairs shall work with institutions of higher education to develop partnerships for the establishment or expansion of programs of advanced degrees in prosthetics and orthotics in order to improve and enhance the availability of high quality prosthetic and orthotic care for veterans.
					(b)Report
 (1)In generalNot later than one year after the effective date specified in subsection (d), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth a plan for carrying out subsection (a).
 (2)Development of planThe Secretary shall develop the plan required under paragraph (1) in consultation with veterans service organizations, institutions of higher education with accredited degree programs in prosthetics and orthotics, and representatives of the prosthetics and orthotics field.
						(c)Funding
 (1)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2017 for the Department of Veterans Affairs, $5,000,000 to carry out this section.
 (2)AvailabilityThe amount authorized to be appropriated by paragraph (1) shall remain available for expenditure until September 30, 2019.
 (d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
					243.Revival of Intermediate Care Technician Pilot Program of Department of Veterans Affairs
 (a)RevivalThe Secretary of Veterans Affairs shall revive the Intermediate Care Technician Pilot Program of the Department of Veterans Affairs that was carried out by the Secretary between January 2013 and February 2014.
					(b)Technicians
 (1)SelectionThe Secretary shall select not fewer than 72 intermediate care technicians to participate in the pilot program.
						(2)Facilities
 (A)In generalAny intermediate care technician hired pursuant to paragraph (1) may be assigned to a medical facility of the Department as determined by the Secretary for purposes of this section.
 (B)PriorityIn assigning intermediate care technicians under subparagraph (A), the Secretary shall give priority to facilities at which veterans have the longest wait times for appointments for the receipt of hospital care or medical services from the Department, as determined by the Secretary for purposes of this section.
 (c)TerminationThe Secretary shall carry out the pilot program under subsection (a) during the three-year period beginning on the effective date specified in subsection (e).
 (d)DefinitionsIn this section, the terms hospital care and medical services have the meanings given those terms in section 1701 of title 38, United States Code. (e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
					244.Transfer of health care provider credentialing data from Secretary of Defense to Secretary of
			 Veterans Affairs
 (a)In generalIn a case in which the Secretary of Veterans Affairs hires a covered health care provider, the Secretary of Defense shall, after receiving a request from the Secretary of Veterans Affairs for the credentialing data of the Secretary of Defense relating to such health care provider, transfer to the Secretary of Veterans Affairs such credentialing data.
 (b)Covered health care providersFor purposes of this section, a covered provider is a health care provider who— (1)is or was employed by the Secretary of Defense;
 (2)provides or provided health care related services as part of such employment; and (3)was credentialed by the Secretary of Defense.
 (c)Policies and regulationsThe Secretary of Veterans Affairs and the Secretary of Defense shall establish such policies and prescribe such regulations as may be necessary to carry out this section.
 (d)Credentialing definedIn this section, the term credentialing means the systematic process of screening and evaluating qualifications and other credentials, including licensure, required education, relevant training and experience, and current competence and health status.
 (e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
					245.Authority to place certain veterans in non-Department of Veterans Affairs medical foster homes upon
			 request
 (a)In generalSection 1720 of title 38, United States Code, is amended by adding at the end the following new subsection:
						
 (h)(1)Subject to paragraph (2), at the request of a veteran for whom the Secretary is required to provide nursing home care under section 1710A of this title, the Secretary may place the veteran in a medical foster home that meets Department standards, at the expense of the United States, pursuant to a contract or agreement entered into between the Secretary and the medical foster home for such purpose. A veteran who is placed in a medical foster home under this subsection shall agree, as a condition of such placement, to accept home health services furnished by the Secretary under section 1717 of this title.
 (2)Not more than 900 veterans placed in a medical foster home, whether placed before, on, or after the enactment of the Jason Simcakoski Memorial Act, may have their care covered at the expense of the United States under paragraph (1).
 (3)In this subsection, the term medical foster home means a home designed to provide noninstitutional, long-term, supportive care for veterans who are unable to live independently and prefer a family setting.
 (4)The authority of the Secretary under this subsection terminates on September 30, 2019.. (b)Effective dateSubsection (h) of such section, as added by subsection (a), shall take effect on October 1, 2016.
					246.Examination and treatment by Department of Veterans Affairs for emergency medical conditions and
			 women in labor
 (a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by inserting after section 1784 the following new section:
						
							1784A.Examination and treatment for emergency medical conditions and women in labor
 (a)In generalIn the case of a hospital of the Department that has an emergency department, if any individual comes to the hospital or the campus of the hospital and a request is made on behalf of the individual for examination or treatment for a medical condition, the hospital must provide for an appropriate medical screening examination within the capability of the emergency department, including ancillary services routinely available to the emergency department, to determine whether or not an emergency medical condition exists.
 (b)Necessary stabilizing treatment for emergency medical conditions and labor(1)If any individual comes to a hospital of the Department that has an emergency department or the campus of such a hospital and the hospital determines that the individual has an emergency medical condition, the hospital must provide either—
 (A)within the staff and facilities available at the hospital, for such further medical examination and such treatment as may be required to stabilize the medical condition; or
 (B)for transfer of the individual to another medical facility in accordance with subsection (c). (2)A hospital is deemed to meet the requirement of paragraph (1)(A) with respect to an individual if the hospital offers the individual the further medical examination and treatment described in that paragraph and informs the individual (or a person acting on behalf of the individual) of the risks and benefits to the individual of such examination and treatment, but the individual (or a person acting on behalf of the individual) refuses to consent to the examination and treatment. The hospital shall take all reasonable steps to secure the written informed consent of the individual (or person) to refuse such examination and treatment.
 (3)A hospital is deemed to meet the requirement of paragraph (1)(B) with respect to an individual if the hospital offers to transfer the individual to another medical facility in accordance with subsection (c) and informs the individual (or a person acting on behalf of the individual) of the risks and benefits to the individual of such transfer, but the individual (or a person acting on behalf of the individual) refuses to consent to the transfer. The hospital shall take all reasonable steps to secure the written informed consent of the individual (or person) to refuse such transfer.
 (c)Restricting transfers until individual stabilized(1)If an individual at a hospital of the Department has an emergency medical condition that has not been stabilized, the hospital may not transfer the individual unless—
 (A)(i)the individual (or a legally responsible person acting on behalf of the individual), after being informed of the obligations of the hospital under this section and of the risk of transfer, requests, in writing, transfer to another medical facility;
 (ii)a physician of the Department has signed a certification that, based upon the information available at the time of transfer, the medical benefits reasonably expected from the provision of appropriate medical treatment at another medical facility outweigh the increased risks to the individual and, in the case of labor, to the unborn child from effecting the transfer; or
 (iii)if a physician of the Department is not physically present in the emergency department at the time an individual is transferred, a qualified medical person (as defined by the Secretary for purposes of this section) has signed a certification described in clause (ii) after a physician of the Department, in consultation with the person, has made the determination described in such clause, and subsequently countersigns the certification; and
 (B)the transfer is an appropriate transfer to that facility. (2)A certification described in clause (ii) or (iii) of paragraph (1)(A) shall include a summary of the risks and benefits upon which the certification is based.
 (3)For purposes of paragraph (1)(B), an appropriate transfer to a medical facility is a transfer— (A)in which the transferring hospital provides the medical treatment within its capacity that minimizes the risks to the health of the individual and, in the case of a woman in labor, the health of the unborn child;
 (B)in which the receiving facility— (i)has available space and qualified personnel for the treatment of the individual; and
 (ii)has agreed to accept transfer of the individual and to provide appropriate medical treatment; (C)in which the transferring hospital sends to the receiving facility all medical records (or copies thereof) available at the time of the transfer relating to the emergency medical condition for which the individual has presented, including—
 (i)observations of signs or symptoms; (ii)preliminary diagnosis;
 (iii)treatment provided; (iv)the results of any tests; and
 (v)the informed written request or certification (or copy thereof) provided under paragraph (1)(A); (D)in which the transfer is effected through qualified personnel and transportation equipment, including the use of necessary and medically appropriate life support measures during the transfer; and
 (E)that meets such other requirements as the Secretary considers necessary in the interest of the health and safety of the individual or individuals transferred.
 (d)Payment to the DepartmentThe Secretary shall charge for any care or services provided under this section in accordance with billing and reimbursement authorities available to the Secretary under other provisions of law.
 (e)DefinitionsIn this section: (1)The term campus means, with respect to a hospital of the Department—
 (A)the physical area immediately adjacent to the main buildings of the hospital; (B)other areas and structures that are not strictly contiguous to the main buildings but are located not more than 250 yards from the main buildings; and
 (C)any other areas determined by the Secretary to be part of the campus of the hospital. (2)The term emergency medical condition means—
 (A)a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that the absence of immediate medical attention could reasonably be expected to result in—
 (i)placing the health of the individual (or, with respect to a pregnant woman, the health of the woman or her unborn child) in serious jeopardy;
 (ii)serious impairment to bodily functions; or (iii)serious dysfunction of any bodily organ or part; or
 (B)with respect to a pregnant woman who is having contractions— (i)that there is inadequate time to effect a safe transfer to another hospital before delivery; or
 (ii)that transfer may pose a threat to the health or safety of the woman or the unborn child. (3)(A)The term to stabilize means—
 (i)with respect to an emergency medical condition described in paragraph (2)(A), to provide such medical treatment of the condition as may be necessary to assure, within reasonable medical probability, that no material deterioration of the condition is likely to result from or occur during the transfer of the individual from a facility; or
 (ii)with respect to an emergency medical condition described in paragraph (2)(B), to deliver (including the placenta).
 (B)The term stabilized means— (i)with respect to an emergency medical condition described in paragraph (2)(A), that no material deterioration of the condition is likely, within reasonable medical probability, to result from or occur during the transfer of the individual from a facility; or
 (ii)with respect to an emergency medical condition described in paragraph (2)(B), that the woman has delivered (including the placenta).
 (4)The term transfer means the movement (including the discharge) of an individual outside the facilities of a hospital of the Department at the direction of any person employed by (or affiliated or associated, directly or indirectly, with) the hospital, but does not include such a movement of an individual who—
 (A)has been declared dead; or (B)leaves the facility without the permission of any such person..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1784 the following new item:
						Sec. 1784A. Examination and treatment for emergency medical conditions and women in labor..
					247.Comptroller General audit of budget of Veterans Health Administration
 (a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
						
							7330B.Comptroller General audit of budget of Veterans Health Administration
 (a)In generalThe Comptroller General of the United States shall periodically conduct an audit of elements of the budget of the Veterans Health Administration, including the budget formulation, execution, allocation, and use of funds.
 (b)Selection of elements(1)In selecting elements of the budget of the Veterans Health Administration for purposes of an audit under subsection (a), the Comptroller General shall take into consideration—
 (A)knowledge of the programs of the Veterans Health Administration; (B)current issues;
 (C)national priorities; and (D)priorities expressed by the appropriate congressional committees.
 (2)Not later than 30 days before conducting an audit under subsection (a), the Comptroller General shall submit to the appropriate congressional committees notice of the elements selected by the Comptroller General for purposes of the audit.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Veterans’ Affairs, the Committee on Appropriations, and the Committee on the Budget of the Senate; and
 (2)the Committee on Veterans’ Affairs, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7330A the following new item:
						7330B. Comptroller General audit of budget of Veterans Health Administration..
					248.Annual report on Veterans Health Administration and furnishing of hospital care, medical services,
			 and nursing home care
 (a)In generalSubchapter II of chapter 73 of title 38, United States Code, as amended by section 247(a), is further amended by adding at the end the following new section:
						
							7330C.Annual report on Veterans Health Administration and furnishing of hospital care, medical services,
			 and nursing home care
 (a)Report requiredNot later than March 1 of each of years 2018 through 2022, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on, for the calendar year preceding the calendar year during which the report is submitted—
 (1)the furnishing of hospital care, medical services, and nursing home care under the laws administered by the Secretary; and
 (2)the administration of the furnishing of such care and services by the Veterans Health Administration.
 (b)ElementsEach report required by subsection (a) shall include each of the following for the year covered by the report:
 (1)An evaluation of the effectiveness of the Veterans Health Administration in increasing the access of veterans to hospital care, medical services, and nursing home care furnished by the Secretary for which such veterans are eligible.
 (2)An evaluation of the effectiveness of the Veterans Health Administration in improving the quality of health care provided to veterans, without increasing the costs incurred for such health care by the Federal Government or veterans, including relevant information for each medical center and Veterans Integrated Service Network of the Department set forth separately.
 (3)An assessment of— (A)the workload of physicians and other employees of the Veterans Health Administration;
 (B)patient demographics and utilization rates; (C)physician compensation;
 (D)the productivity of physicians and other employees of the Veterans Health Administration; (E)the percentage of hospital care, medical services, and nursing home care provided to veterans in facilities of the Department and in non-Department facilities and any changes in such percentages compared to the year preceding the year covered by the report;
 (F)pharmaceutical prices; and (G)third-party health billings owed to the Department, including the total amount of such billings and the total amount collected by the Department, set forth separately for claims greater than $1,000 and for claims equal to or less than $1,000.
 (c)DefinitionsIn this section, the terms hospital care, medical services, nursing home care, facilities of the Department, and non-Department facilities have the meanings given those terms in section 1701 of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title, as amended by section 247(b), is further amended by inserting after the item relating to section 7330B the following new item:
						7330C. Annual report on Veterans Health Administration and furnishing of hospital care, medical
			 services, and nursing home care..
					FOpioid therapy and pain management
				251.Guidelines on management of opioid therapy by Department of Veterans Affairs and Department of
			 Defense and implementation of such guidelines by Department of Veterans
			 Affairs
					(a)Guidelines
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly update the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain to include the following:
 (A)Guidelines developed by the Centers for Disease Control and Prevention for safely prescribing opioids for the treatment of chronic, noncancer related pain in outpatient settings.
 (B)Enhanced guidance with respect to absolute contraindications for opioid therapy, including guidance with respect to the following:
 (i)The coadministration of drugs, including benzodiazepines, that are capable of inducing a life-limiting drug-drug interaction.
 (ii)The treatment of patients with current acute psychiatric instability or substance use disorder or patients at risk of suicide.
 (iii)The use of opioid therapy to treat patients without any pain, including to treat mental health disorders other than opioid use disorder.
 (C)Enhanced guidance with respect to the treatment of patients with behaviors or comorbidities, such as post-traumatic stress disorder, psychiatric disorders, or a history of substance abuse or addiction, that require consultation or comanagement of opioid therapy with one or more specialists in pain management, mental health, or addictions.
 (D)Enhanced guidance with respect to the conduct by health care providers of an effectiveness assessment for patients receiving opioid therapy, including patients on long-term opioid therapy, to determine—
 (i)whether opioid therapy is meeting the expected goals of the patient and health care provider of relieving pain and improving function; and
 (ii)whether opioid therapy should be continued. (E)Requirements that each health care provider of the Department of Veterans Affairs, before initiating opioid therapy to treat a patient, use the Opioid Therapy Risk Report tool of the Department, including by accessing the most recent patient information from the prescription drug monitoring program of each State, as required to be included in such tool under section 252(d)(1), to assess the risk for adverse outcomes of opioid therapy for the patient, including the concurrent use of controlled substances such as benzodiazepines, as part of the comprehensive assessment conducted by the health care provider.
 (F)Guidelines to inform the methodologies used by health care providers of the Department of Veterans Affairs and the Department of Defense to safely titrate and taper opioid therapy when adjusting or discontinuing the use of opioid therapy, including—
 (i)prescription of the lowest effective dose based on patient need; (ii)use of opioids only for a limited period of time; and
 (iii)augmentation of opioid therapy with other pain management therapies and modalities. (G)Enhanced recommendations with respect to the use of routine and random urine drug tests for all patients before and during opioid therapy to help prevent substance abuse, dependence, and diversion, including—
 (i)that such tests should occur not less frequently than annually or as otherwise determined according to patient treatment protocols; and
 (ii)that health care providers should appropriately interpret and respond to the results from such tests to tailor pain therapy, safeguards, and risk management strategies to each patient.
 (H)Guidance that health care providers discuss with patients, before initiating opioid therapy, options for pain management therapies without the use of opioids and options to augment opioid therapy with other clinical and complementary and integrative health services to minimize opioid dependence.
 (2)Rule of constructionNothing in this subsection shall be construed to prevent the Secretary of Veterans Affairs and the Secretary of Defense from considering all relevant evidence, as appropriate, in updating the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, as required under paragraph (1), or from ensuring that the final clinical practice guideline updated under such paragraph remains applicable to the patient populations of the Department of Veterans Affairs and the Department of Defense.
 (b)Consultation before updateBefore updating the clinical practice guideline under subsection (a), the Secretary of Veterans Affairs and the Secretary of Defense shall jointly consult with the Pain Management Working Group of the Health Executive Committee of the Department of Veterans Affairs-Department of Defense Joint Executive Committee established under section 320 of title 38, United States Code.
 (c)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802). 252.Improvement of opioid safety measures by Department of Veterans Affairs (a)Expansion of Opioid Safety InitiativeNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall expand the Opioid Safety Initiative of the Department of Veterans Affairs to include all medical facilities of the Department.
					(b)Pain management education and training
 (1)In generalIn carrying out the Opioid Safety Initiative of the Department, the Secretary shall require all employees of the Department responsible for prescribing opioids to receive education and training described in paragraph (2).
 (2)Education and trainingEducation and training described in this paragraph is education and training on pain management and safe opioid prescribing practices for purposes of safely and effectively managing patients with chronic pain, including education and training on the following:
 (A)The implementation of and full compliance with the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, including any update to such guideline.
 (B)The use of evidence-based pain management therapies, including cognitive-behavioral therapy, nonopioid alternatives, and non-drug methods and procedures for managing pain and related health conditions including complementary and integrative health services.
 (C)Screening and identification of patients with substance use disorder, including drug-seeking behavior, before prescribing opioids, assessment of the risk potential for patients developing an addiction, and referral of patients to appropriate addiction treatment professionals if addiction is identified or strongly suspected.
 (D)Communication with patients on the potential harm associated with the use of opioids and other controlled substances, including the need to safely store and dispose of supplies relating to the use of opioids and other controlled substances.
 (E)Such other education and training as the Secretary considers appropriate to ensure that veterans receive safe and high-quality pain management care from the Department.
 (3)Use of existing programIn providing education and training described in paragraph (2), the Secretary shall use the Interdisciplinary Chronic Pain Management Training Team Program of the Department (or any successor program).
						(c)Pain management teams
 (1)In generalIn carrying out the Opioid Safety Initiative of the Department, the director of each medical facility of the Department shall identify and designate a pain management team of health care professionals, which may include board certified pain medicine specialists, responsible for coordinating and overseeing pain management therapy at such facility for patients experiencing acute and chronic pain that is noncancer related.
						(2)Establishment of protocols
 (A)In generalIn consultation with the Directors of the Veterans Integrated Service Networks, the Secretary shall establish standard protocols for the designation of pain management teams at each medical facility of the Department.
 (B)Consultation on prescription of opioidsEach protocol established for a medical facility under subparagraph (A) shall ensure that any health care provider without expertise in prescribing analgesics or who has not completed the education and training under subsection (b), such as a mental health care provider, does not prescribe opioids to a patient unless that health care provider—
 (i)consults with a health care provider with pain management expertise or who is on the pain management team of the medical facility; and
 (ii)refers the patient to that pain management team for any subsequent prescriptions and related therapy.
								(3)Report
 (A)In generalNot later than one year after the date of the enactment of this Act, the director of each medical facility of the Department shall submit to the Under Secretary for Health of the Department and the Director of the Veterans Integrated Service Network in which the medical facility is located a report identifying the health care professionals that have been designated as members of the pain management team at the medical facility under paragraph (1).
 (B)ElementsEach report submitted under subparagraph (A) with respect to a medical facility of the Department shall include—
 (i)a certification as to whether all members of the pain management team at the medical facility have completed the education and training required under subsection (b);
 (ii)a plan for the management and referral of patients to such pain management team if health care providers without expertise in prescribing analgesics prescribe opioid medications to treat acute and chronic pain that is noncancer related; and
 (iii)a certification as to whether the medical facility— (I)fully complies with the stepped-care model of pain management and other pain management policies of the Department; or
 (II)does not fully comply with the stepped-care model of pain management and other pain management policies of the Department but is carrying out a corrective plan of action to ensure such full compliance.
									(d)Tracking and monitoring of opioid use
 (1)Prescription drug monitoring programs of StatesIn carrying out the Opioid Safety Initiative and the Opioid Therapy Risk Report tool of the Department, the Secretary shall—
 (A)ensure access by health care providers of the Department to information on controlled substances, including opioids and benzodiazepines, prescribed to veterans who receive care outside the Department through the prescription drug monitoring program of each State with such a program, including by seeking to enter into memoranda of understanding with States to allow shared access of such information between States and the Department;
 (B)include such information in the Opioid Therapy Risk Report tool of the Department; and (C)require health care providers of the Department to submit to the prescription drug monitoring program of each State with such a program information on prescriptions of controlled substances received by veterans in that State under the laws administered by the Secretary.
 (2)Report on tracking of data on opioid useNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of improving the Opioid Therapy Risk Report tool of the Department to allow for more advanced real-time tracking of and access to data on—
 (A)the key clinical indicators with respect to the totality of opioid use by veterans; (B)concurrent prescribing by health care providers of the Department of opioids in different health care settings, including data on concurrent prescribing of opioids to treat mental health disorders other than opioid use disorder; and
 (C)mail-order prescriptions of opioids prescribed to veterans under the laws administered by the Secretary.
							(e)Availability of opioid receptor antagonists
						(1)Increased availability and use
 (A)In generalThe Secretary shall increase the availability of opioid receptor antagonists approved by the Food and Drug Administration, such as naloxone, to veterans.
 (B)Availability, training, and distributionIn carrying out subparagraph (A), the Secretary shall, not later than 90 days after the date of the enactment of this Act—
 (i)equip each pharmacy of the Department with opioid receptor antagonists approved by the Food and Drug Administration to be dispensed to outpatients as needed; and
 (ii)expand the Overdose Education and Naloxone Distribution program of the Department to ensure that all veterans in receipt of health care under the laws administered by the Secretary who are at risk of opioid overdose may access such opioid receptor antagonists and training on the proper administration of such opioid receptor antagonists.
 (C)Veterans who are at riskFor purposes of subparagraph (B), veterans who are at risk of opioid overdose include— (i)veterans receiving long-term opioid therapy;
 (ii)veterans receiving opioid therapy who have a history of substance use disorder or prior instances of overdose; and
 (iii)veterans who are at risk as determined by a health care provider who is treating the veteran. (2)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on compliance with paragraph (1) that includes an assessment of any remaining steps to be implemented by the Secretary to comply with such paragraph.
						(f)Inclusion of certain information and capabilities in Opioid Therapy Risk Report tool
 (1)InformationThe Secretary shall include in the Opioid Therapy Risk Report tool of the Department— (A)information on the most recent time the tool was accessed by a health care provider of the Department with respect to each veteran; and
 (B)information on the results of the most recent urine drug test for each veteran. (2)CapabilitiesThe Secretary shall include in the Opioid Therapy Risk Report tool the ability of health care providers of the Department to determine whether a health care provider of the Department prescribed opioids to a veteran without checking the information in the tool with respect to the veteran.
 (g)Notification of risk in computerized health recordThe Secretary shall modify the Computerized Patient Record System of the Department to ensure that any health care provider that accesses the record of a veteran, regardless of the reason the veteran seeks care from the health care provider, will be immediately notified whether the veteran—
 (1)is receiving opioid therapy and has a history of substance use disorder or prior instances of overdose;
 (2)has a history of opioid abuse; or (3)is at risk of becoming an opioid abuser as determined by a health care provider who is treating the veteran.
 (h)DefinitionsIn this section: (1)Controlled substanceThe term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (2)StateThe term State means each of the several States, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
						253.Enhancement of joint working group on pain management of the Department of Veterans Affairs and the
			 Department of Defense
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall ensure that the Pain Management Working Group of the Health Executive Committee of the Department of Veterans Affairs-Department of Defense Joint Executive Committee established under section 320 of title 38, United States Code, includes a focus on the following:
 (1)The opioid prescribing practices of health care providers of each Department. (2)The ability of each Department to manage acute and chronic pain among individuals receiving health care from that Department, including training health care providers with respect to pain management.
 (3)The use by each Department of complementary and integrative health in treating such individuals. (4)The concurrent use by health care providers of each Department of opioids for patients who take prescription drugs, including benzodiazepines, to treat mental health disorders.
 (5)The use of care transition plans by health care providers of each Department to address case management issues for patients receiving opioid therapy who transition between inpatient and outpatient settings.
 (6)The coordination in coverage of and consistent access to medications prescribed for patients transitioning from receiving health care from the Department of Defense to receiving health care from the Department of Veterans Affairs.
 (7)The ability of each Department to properly screen, identify, and refer for treatment patients with substance abuse disorders who are seeking treatment for acute and chronic pain management conditions.
 (b)Coordination and consultationThe Secretary of Veterans Affairs and the Secretary of Defense shall ensure that the working group described in subsection (a)—
 (1)coordinates the activities of the working group with other relevant working groups established under section 320 of title 38, United States Code, including the working groups on evidence based practice, patient safety, pharmacy, and psychological health;
 (2)consults with other relevant Federal agencies, including the Centers for Disease Control and Prevention, with respect to the activities of the working group;
 (3)consults with the Department of Veterans Affairs and the Department of Defense with respect to the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, or any successor guideline, before any update to the guideline is released; and
 (4)reviews and comments on the guideline described in paragraph (3) before any update to such guideline is released.
 (c)ConsultationThe Secretary of Veterans Affairs and the Secretary of Defense shall ensure that the working group described in subsection (a) is able to meaningfully consult with respect to the updated guideline required under subsection (a) of section 251, as required by subsection (b) of such section, not later than one year after the date of the enactment of this Act.
					254.Review, investigation, and report on use of opioids in treatment by Department of Veterans Affairs
					(a)Comptroller General report
 (1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Opioid Safety Initiative of the Department of Veterans Affairs and the opioid prescribing practices of health care providers of the Department.
 (2)ElementsThe report submitted under paragraph (1) shall include the following: (A)An assessment of the implementation and monitoring by the Veterans Health Administration of the Opioid Safety Initiative of the Department, including examining, as appropriate, the following:
 (i)How the Department monitors the key clinical outcomes of such safety initiative (for example, the percentage of unique veterans visiting each medical center of the Department that are prescribed an opioid or an opioid and benzodiazepine concurrently) and how the Department uses that information—
 (I)to improve prescribing practices; and (II)to identify high prescribing or otherwise inappropriate prescribing practices by health care providers.
 (ii)How the Department monitors the use of the Opioid Therapy Risk Report tool of the Department (as developed through such safety initiative) and compliance with such tool by medical facilities and health care providers of the Department, including any findings by the Department of prescription rates or prescription practices by medical facilities or health care providers that are inappropriate.
 (iii)The implementation of academic detailing programs within the Veterans Integrated Service Networks of the Department and how such programs are being used to improve opioid prescribing practices.
 (B)Information with respect to known deaths resulting from sentinel events involving veterans prescribed opioids by a health care provider of the Department.
 (C)Information made available under the Opioid Therapy Risk Report tool of the Department with respect to the following:
 (i)Overall prescription rates and, if available, indications used by health care providers for prescribing chronic opioid therapy to treat noncancer, non-palliative care, and non-hospice care patients.
 (ii)The prescription rates and indications used by health care providers of the Department for prescribing benzodiazepines and chronic opioid therapy concurrently.
 (iii)The practice by health care providers of the Department of prescribing opioids to treat patients without any known pain, including to treat patients with mental health disorders other than an opioid use disorder.
 (D)An evaluation of processes of the Department to oversee opioid use among veterans, including processes to identify and remedy potential overprescribing of opioids by health care providers of the Department, and an evaluation of the use and effectiveness of such processes.
 (E)An evaluation of processes of the Department to oversee and ensure the implementation by medical centers of the Department of the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy, as updated under section 251(a), including any figures or approaches used by the Department to assess implementation and compliance with such guideline by medical centers and whether any medical centers are operating action plans to improve compliance with such guideline.
 (F)An assessment of the data that the Department has developed to review the opioid prescribing practices of health care providers of the Department, as required by this subtitle, including a review of how the Department identifies the practices of individual health care providers that warrant further review based on—
 (i)prescribing levels; (ii)health conditions for which the health care provider is prescribing opioids or opioids and benzodiazepines concurrently; or
 (iii)other practices of the health care provider. (b)Review of prescription ratesNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall, with respect to each medical facility of the Department of Veterans Affairs, collect and review information on opioids prescribed by health care providers at the facility to treat noncancer, non-palliative care, and non-hospice care patients, including information on—
 (1)the prescription rate at which each health care provider at the facility prescribed opioids, and benzodiazepines and opioids concurrently, to such patients and the aggregate of such prescription rates for all health care providers at the facility;
 (2)the prescription rate at which each health care provider at the facility prescribed benzodiazepines or opioids to such patients to treat conditions for which benzodiazepines or opioids are not a recommended treatment and the aggregate of such prescription rates for all health care providers at the facility;
 (3)the prescription rate at which each health care provider at the facility prescribed or dispensed mail-order prescriptions of opioids to such patients while such patients were being treated with opioids on an inpatient-basis and the aggregate of such prescription rates for all health care providers at the facility; and
 (4)the prescription rate at which each health care provider at the facility prescribed opioids to such patients who were also concurrently prescribed opioids by a health care provider who is not a health care provider of the Department and the aggregate of such prescription rates for all health care providers at the facility.
 (c)Investigation of prescription ratesIf the Secretary determines that a prescription rate described in subsection (b) with respect to a health care provider or medical facility of the Department conflicts with or is otherwise inconsistent with the standards of appropriate and safe care, the Secretary shall—
 (1)through the Office of the Medical Inspector of the Veterans Health Administration, conduct a full investigation of the health care provider or medical facility, as the case may be;
 (2)immediately notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the health care provider or medical facility, as the case may be, is located; and
 (3)include information relating to such determination, prescription rate, and health care provider or medical facility, as the case may be, in the report required under subsection (d).
						(d)Report on opioid therapy
 (1)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter through 2026, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that contains, for the one-year period preceding the submittal of the report, the following:
 (A)The number of patients and the percentage of the patient population of the Department of Veterans Affairs who were prescribed opioids, and benzodiazepines and opioids concurrently, by a health care provider of the Department.
 (B)The number of patients and the percentage of the patient population of the Department without any documented pain who were prescribed opioids by a health care provider of the Department, including those who were prescribed benzodiazepines and opioids concurrently.
 (C)The number of noncancer, non-palliative care, and non-hospice care patients and the percentage of such patients who were treated with opioids by a health care provider of the Department on an inpatient-basis and who were also sent prescription opioids by mail by the Department while being treated on an inpatient-basis.
 (D)The number of noncancer, non-palliative care, and non-hospice care patients and the percentage of such patients who were prescribed opioids concurrently by a health care provider of the Department and a health care provider who is not a health care provider of the Department.
 (E)With respect to each medical facility of the Department, the number of times a pharmacist at the facility overrode a critical drug interaction warning with respect to an interaction between opioids and another medication before dispensing such other medication to a veteran.
 (F)The results of the review conducted under subsection (b) (including a summary of such review at the Veterans Integrated Service Network level) and the investigation conducted under subsection (c) (including information described in subsection (c)(3)), compiled in such a manner as the Secretary determines appropriate to ensure that the information is easily accessible.
 (2)Subsequent reportsEach report submitted under paragraph (1) after the date that is two years after the date of the enactment of this Act shall include an assessment of the compliance of the Department with the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, including any update to such guideline.
 (e)Prescription rate definedIn this section, the term prescription rate means, with respect to a health care provider or medical facility of the Department, each of the following:
 (1)The number of patients treated with opioids by the health care provider or at the medical facility, as the case may be, divided by the total number of pharmacy users of that health care provider or medical facility.
 (2)The average number of morphine equivalents per day prescribed by the health care provider or at the medical facility, as the case may be, to patients being treated with opioids.
 (3)Of the patients being treated with opioids by the health care provider or at the medical facility, as the case may be, the average number of prescriptions of opioids per patient.
						255.Elimination of copayment requirement for veterans receiving opioid antagonists or education on use
			 of opioid antagonists
 (a)Copayment for opioid antagonistsSection 1722A(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:
						
 (4)Paragraph (1) does not apply to opioid antagonists furnished under this chapter to a veteran who is at high risk for overdose of a specific medication or substance in order to reverse the effect of such an overdose..
 (b)Copayment for education on use of opioid antagonistsSection 1710(g)(3) of such title is amended— (1)by striking with respect to home health services and inserting “with respect to the following:
							
 (A)Home health services; and (2)by adding at the end the following new subparagraph:
							
 (B)Education on the use of opioid antagonists to reverse the effects of overdoses of specific medications or substances..
						GPatient advocacy and outreach
				261.Establishment of Office of Patient Advocacy of the Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
						
							7309A.Office of Patient Advocacy
 (a)EstablishmentThere is established in the Department within the Office of the Under Secretary for Health an office to be known as the Office of Patient Advocacy (in this section referred to as the Office).
 (b)Head(1)The Director of the Office of Patient Advocacy shall be the head of the Office. (2)The Director of the Office of Patient Advocacy shall be appointed by the Under Secretary for Health from among individuals qualified to perform the duties of the position and shall report directly to the Under Secretary for Health.
 (c)Function(1)The function of the Office is to carry out the Patient Advocacy Program of the Department. (2)In carrying out the Patient Advocacy Program of the Department, the Director shall ensure that patient advocates of the Department—
 (A)advocate on behalf of veterans with respect to health care received and sought by veterans under the laws administered by the Secretary;
 (B)carry out the responsibilities specified in subsection (d); and (C)receive training in patient advocacy.
 (d)Patient advocacy responsibilitiesThe responsibilities of each patient advocate at a medical facility of the Department are the following:
 (1)To resolve complaints by veterans with respect to health care furnished under the laws administered by the Secretary that cannot be resolved at the point of service or at a higher level easily accessible to the veteran.
 (2)To present at various meetings and to various committees the issues experienced by veterans in receiving such health care at such medical facility.
 (3)To express to veterans their rights and responsibilities as patients in receiving such health care. (4)To manage the Patient Advocate Tracking System of the Department at such medical facility.
 (5)To compile data at such medical facility of complaints made by veterans with respect to the receipt of such health care at such medical facility and the satisfaction of veterans with such health care at such medical facility to determine whether there are trends in such data.
 (6)To ensure that a process is in place for the distribution of the data compiled under paragraph (5) to appropriate leaders, committees, services, and staff of the Department.
 (7)To identify, not less frequently than quarterly, opportunities for improvements in the furnishing of such health care to veterans at such medical facility based on complaints by veterans.
 (8)To ensure that any significant complaint by a veteran with respect to such health care is brought to the attention of appropriate staff of the Department to trigger an assessment of whether there needs to be a further analysis of the problem at the facility-wide level.
 (9)To support any patient advocacy programs carried out by the Department. (10)To ensure that all appeals and final decisions with respect to the receipt of such health care are entered into the Patient Advocate Tracking System of the Department.
 (11)To understand all laws, directives, and other rules with respect to the rights and responsibilities of veterans in receiving such health care, including the appeals processes available to veterans.
 (12)To ensure that veterans receiving mental health care, or the surrogate decision-makers for such veterans, are aware of the rights of veterans to seek representation from systems established under section 103 of the Protection and Advocacy for Mentally Ill Individuals Act of 1986 (42 U.S.C. 10803) to protect and advocate the rights of individuals with mental illness and to investigate incidents of abuse and neglect of such individuals.
 (13)To fulfill requirements established by the Secretary with respect to the inspection of controlled substances.
 (14)To document potentially threatening behavior and report such behavior to appropriate authorities. (e)TrainingIn providing training to patient advocates under subsection (c)(2)(C), the Director shall ensure that such training is consistent throughout the Department.
 (f)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).. (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7309 the following new item:
						7309A. Office of Patient Advocacy..
 (c)Date fully operationalThe Secretary of Veterans Affairs shall ensure that the Office of Patient Advocacy established under section 7309A of title 38, United States Code, as added by subsection (a), is fully operational not later than the date that is one year after the date of the enactment of this Act.
					262.Community meetings on improving care from Department of Veterans Affairs
					(a)Community meetings
 (1)Medical centersNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 90 days thereafter, each medical center of the Department of Veterans Affairs shall host a community meeting open to the public on improving health care from the Department.
 (2)Community-based outpatient clinicsNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, each community-based outpatient clinic of the Department shall host a community meeting open to the public on improving health care from the Department.
						(b)Attendance by Director of Veterans Integrated Service Network or designee
 (1)In generalSubject to paragraph (2), each community meeting hosted by a medical center or community-based outpatient clinic under subsection (a) shall be attended by the Director of the Veterans Integrated Service Network in which the medical center or community-based outpatient clinic, as the case may be, is located, or an employee designated by the Director who works in the office of the Director.
 (2)Attendance by DirectorEach Director of a Veterans Integrated Service Network shall attend not fewer than one community meeting under subsection (a) hosted by each medical center located in the Veterans Integrated Service Network each year.
 (c)NoticeWith respect to any community meeting at a medical facility of the Department under subsection (a), the Secretary of Veterans Affairs shall notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of Congress who represents the area in which the medical facility is located of such meeting not later than 10 days before such meeting occurs.
					263.Outreach to veterans regarding effect of certain delayed payments by Chief Business Office of
			 Department of Veterans Affairs
					(a)Outreach
 (1)In generalThe Secretary of Veterans Affairs shall conduct outreach, including through national and local veterans service organizations, to inform veterans of how to resolve credit issues caused by delayed payment of a claim for emergency hospital care, medical services, or other emergency health care furnished through a non-Department of Veterans Affairs provider.
 (2)Telephone numberThe Secretary shall establish a toll-free telephone number for veterans to report credit issues described in paragraph (1) to the Chief Business Office of the Department of Veterans Affairs.
						(b)Annual report
						(1)Report required
 (A)In generalDuring the five-year period beginning on the date of the enactment of this Act, the Secretary shall annually submit to Congress a report on the effectiveness of the Chief Business Office of the Department in providing timely payment of proper invoices for emergency hospital care, medical services, or other emergency health care furnished through non-Department providers by the required payment date during both the five-year period preceding the date of the report and the one-year period preceding such date.
 (B)Payments by VISNsFor any part of the period covered by a report under this subsection that occurred before October 1, 2014, the report shall evaluate the provision of payments described in subparagraph (A) by the Veterans Integrated Service Networks.
 (2)Matters includedEach report submitted under paragraph (1) shall include, for each period covered by the report, the following:
 (A)The number of veterans who contacted the Secretary regarding a delayed payment that negatively affected, or will potentially negatively affect, the credit of the veteran.
 (B)The total amount of interest penalties paid by the Secretary under section 3902 of title 31, United States Code, by reason of a delayed payment.
 (C)The number of proper invoices submitted, listed in a table for each quarter and fiscal year of each such period that includes—
 (i)the total amount owed by the Secretary under the proper invoices; (ii)the payment status of each proper invoice, as of the date of the report; and
 (iii)the period that elapsed until each proper invoice was paid, including an explanation of any delayed payment.
 (D)Any comments by the Secretary regarding delayed payments made by health care providers. (E)A description of the best practices that the Chief Business Office of the Department uses to provide timely payment of proper invoices, including a plan to improve such timely payments.
							(c)Quarterly reports on pending claims
 (1)In generalDuring the five-year period beginning on the date of the enactment of this Act, the Chief Business Office of the Department shall submit to Congress quarterly reports on the number of pending claims for reimbursement for emergency hospital care, medical services, and other emergency health care furnished through non-Department providers.
 (2)ElementsEach report submitted under paragraph (1) shall include, with respect to pending claims described in such paragraph, the following:
 (A)The total number of such pending claims for each hospital system of the Department, as of the last day of the quarter covered by the report.
 (B)The total number of veterans who submitted such a pending claim in each State, as of such day. (C)The aggregate amount of all such pending claims in each State, as of such day.
 (D)As of such day— (i)the number of such pending claims that have been pending for 30 days or longer;
 (ii)the number of such pending claims that have been pending for 90 days or longer; and (iii)the number of such pending claims that have been pending for one year or longer.
 (E)For each hospital system, for the quarter covered by the report— (i)the number of claims for reimbursement for emergency hospital care, medical services, and other emergency health care furnished through non-Department providers approved during such quarter;
 (ii)the number of such claims denied during such quarter; and (iii)the number of such claims denied listed by each denial reason group.
								(d)Comptroller General study
 (1)In generalThe Comptroller General of the United States shall conduct a study that evaluates the effectiveness of the Chief Business Office of the Department in providing timely payment of proper invoices for emergency hospital care, medical services, or other emergency health care furnished through non-Department providers by the required payment date.
 (2)SubmittalThe Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), including the total amount of interest penalties paid by the Secretary under section 3902 of title 31, United States Code, by reason of a delayed payment.
 (e)DefinitionsIn this section: (1)The term delayed payment means a proper invoice that is not paid by the Secretary of Veterans Affairs until after the required payment date.
 (2)The term proper invoice has the meaning given that term in section 3901(a) of title 31, United States Code. (3)The term required payment date means the date that payment is due under a contract pursuant to section 3903(a) of title 31, United States Code.
						264.Improvement of awareness of patient advocacy program and patient bill of rights of Department of
 Veterans AffairsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in as many prominent locations as appropriate to be seen by the largest percentage of patients and family members of patients at each medical facility of the Department of Veterans Affairs—
 (1)display the purposes of the Patient Advocacy Program of the Department and the contact information for the patient advocate at such medical facility; and
 (2)display the rights and responsibilities of— (A)patients and family members of patients at such medical facility; and
 (B)with respect to community living centers and other residential facilities of the Department, residents and family members of residents at such medical facility.
						265.Comptroller General Report on Patient Advocacy Program of Department of Veterans Affairs
 (a)In generalNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Patient Advocacy Program of the Department of Veterans Affairs (in this section referred to as the Program).
 (b)ElementsThe report required by subsection (a)— (1)shall include—
 (A)such recommendations and proposals for improving or modifying the Program as the Comptroller General considers appropriate; and
 (B)such other information with respect to the Program as the Comptroller General considers appropriate; and
 (2)may include— (A)a description of the Program, including—
 (i)the purposes of the Program; (ii)the activities carried out under the Program; and
 (iii)an assessment by the Secretary of Veterans Affairs of the sufficiency of the Program in achieving the purposes of the Program;
 (B)an assessment of the sufficiency of staffing of employees of the Department responsible for carrying out the Program;
 (C)an assessment of the sufficiency of the training of such employees; and (D)an assessment of—
 (i)awareness of the Program among veterans and their family members; and (ii)the use of the Program by veterans and their family members.
								HAdministration of non-Department health care
				271.Payment of non-Department of Veterans Affairs health care providers
					(a)Payment of providers
 (1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1703 the following new section:
							
								1703A.Payment of non-Department health care providers
 (a)Prompt payment complianceThe Secretary shall ensure that payments made to non-Department health care providers pursuant to an agreement under this chapter comply with chapter 39 of title 31 (commonly referred to as the Prompt Payment Act) and the requirements of this section. If there is a conflict between the requirements of the Prompt Payment Act and the requirements of this section, the Secretary shall comply with the requirements of this section.
 (b)Submittal of claim(1)A non-Department health care provider that seeks reimbursement under this section for care or services furnished under the laws administered by the Secretary shall submit to the Secretary a claim for reimbursement not later than 180 days after furnishing such care or services.
 (2)On and after January 1, 2019, the Secretary shall not accept any claim under this section that is submitted to the Secretary in a manner other than electronically.
 (c)Payment schedule(1)The Secretary shall reimburse a non-Department health care provider for care or services furnished under the laws administered by the Secretary—
 (A)in the case of a clean claim submitted to the Secretary electronically, not later than 30 days after receiving the claim; or
 (B)in the case of a clean claim submitted to the Secretary in a manner other than electronically, not later than 45 days after receiving the claim.
 (2)(A)If the Secretary determines that a claim received from a non-Department health care provider for care or services furnished under the laws administered by the Secretary is a non-clean claim, the Secretary shall submit to the provider, not later than 30 days after receiving the claim—
 (i)a notification that the claim is a non-clean claim; (ii)an explanation of why the claim has been determined to be a non-clean claim; and
 (iii)an identification of the information or documentation that is required to make the claim a clean claim.
 (B)If the Secretary does not comply with the requirements of subparagraph (A) with respect to a claim, the claim shall be deemed a clean claim for purposes of paragraph (1).
 (3)Upon receipt by the Secretary of information or documentation described in subparagraph (A)(iii) with respect to a claim, the Secretary shall reimburse a non-Department health care provider for care or services furnished under the laws administered by the Secretary—
 (A)in the case of a claim submitted to the Secretary electronically, not later than 30 days after receiving such information or documentation; or
 (B)in the case of a claim submitted to the Secretary in a manner other than electronically, not later than 45 days after receiving such information or documentation.
 (4)If the Secretary fails to comply with the deadlines for payment set forth in this subsection with respect to a claim, interest shall accrue on the amount owed under such claim in accordance with section 3902 of title 31, United States Code.
 (d)Information and documentation required(1)The Secretary shall provide to all non-Department health care providers that furnish care or services under the laws administered by the Secretary a list of information and documentation that is required to establish a clean claim under this section.
 (2)The Secretary shall consult with entities in the health care industry, in the public and private sector, to determine the information and documentation to include in the list under paragraph (1).
 (3)If the Secretary modifies the information and documentation included in the list under paragraph (1), the Secretary shall notify all non-Department health care providers that furnish care or services under the laws administered by the Secretary not later than 30 days before such modifications take effect.
 (e)DefinitionsIn this section: (1)The term clean claim means a claim for reimbursement for care or services furnished by a non-Department health care provider under the laws administered by the Secretary, on a nationally recognized standard format, that includes the information and documentation necessary to adjudicate the claim.
 (2)The term non-clean claim means a claim for reimbursement for care or services furnished by a non-Department health care provider under the laws administered by the Secretary, on a nationally recognized standard format, that does not include the information and documentation necessary to adjudicate the claim.
 (3)The term non-Department health care provider means a health care provider that is not a health care provider of the Department.. (2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item related to section 1703 the following new item:
							1703A. Payment of non-Department health care providers..
						(b)Electronic submittal of claims for reimbursement
						(1)Prohibition on acceptance of non-electronic claims
 (A)In generalExcept as provided in subparagraph (B), on and after January 1, 2019, the Secretary of Veterans Affairs shall not accept any claim for reimbursement under section 1703A of title 38, United States Code, as added by subsection (a), that is submitted to the Secretary in a manner other than electronically, including medical records in connection with such a claim.
 (B)ExceptionIf the Secretary determines that accepting claims and medical records in a manner other than electronically is necessary for the timely processing of claims for reimbursement under such section 1703A due to a failure or malfunction of the electronic interface established under paragraph (2), the Secretary—
 (i)may accept claims and medical records in a manner other than electronically for a period not to exceed 90 days; and
 (ii)shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth—
 (I)the reason for accepting claims and medical records in a manner other than electronically; (II)the duration of time that the Department of Veterans Affairs will accept claims and medical records in a manner other than electronically; and
 (III)the steps that the Department is taking to resolve such failure or malfunction. (2)Electronic interface (A)In generalNot later than January 1, 2019, the Chief Information Officer of the Department of Veterans Affairs shall establish an electronic interface for health care providers to submit claims for reimbursement under such section 1703A.
 (B)FunctionsThe electronic interface established under subparagraph (A) shall include the following functions: (i)A function through which a health care provider may input all relevant data required for claims submittal and reimbursement.
 (ii)A function through which a health care provider may upload medical records to accompany a claim for reimbursement.
 (iii)A function through which a health care provider may ascertain the status of a pending claim for reimbursement that—
 (I)indicates whether the claim is a clean claim or a non-clean claim; and (II)in the event that a submitted claim is indicated as a non-clean claim, provides—
 (aa)an explanation of why the claim has been determined to be a non-clean claim; and (bb)an identification of the information or documentation that is required to make the claim a clean claim.
 (iv)A function through which a health care provider is notified when a claim for reimbursement is accepted or rejected.
 (v)Such other features as the Secretary considers necessary. (C)Protection of information (i)In generalThe electronic interface established under subparagraph (A) shall be developed and implemented based on industry-accepted information security and privacy engineering principles and best practices and shall provide for the following:
 (I)The elicitation, analysis, and prioritization of functional and nonfunctional information security and privacy requirements for such interface, including specific security and privacy services and architectural requirements relating to security and privacy based on a thorough analysis of all reasonably anticipated cyber and noncyber threats to the security and privacy of electronic protected health information made available through such interface.
 (II)The elicitation, analysis, and prioritization of secure development requirements relating to such interface.
 (III)The assurance that the prioritized information security and privacy requirements of such interface— (aa)are correctly implemented in the design and implementation of such interface throughout the system development lifecycle; and
 (bb)satisfy the information objectives of such interface relating to security and privacy throughout the system development lifecycle.
 (ii)DefinitionsIn this subparagraph: (I)Electronic protected health informationThe term electronic protected health information has the meaning given that term in section 160.103 of title 45, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (II)Secure development requirementsThe term secure development requirements means, with respect to the electronic interface established under subparagraph (A), activities that are required to be completed during the system development lifecycle of such interface, such as secure coding principles and test methodologies.
									(3)Analysis of available technology for electronic interface
 (A)In generalNot later than January 1, 2017, or before entering into a contract to procure or design and build the electronic interface described in paragraph (2) or making a decision to internally design and build such electronic interface, whichever occurs first, the Secretary shall—
 (i)conduct an analysis of commercially available technology that may satisfy the requirements of such electronic interface set forth in such paragraph; and
 (ii)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth such analysis.
 (B)ElementsThe report required under subparagraph (A)(ii) shall include the following: (i)An evaluation of commercially available systems that may satisfy the requirements of paragraph (2).
 (ii)The estimated cost of procuring a commercially available system if a suitable commercially available system exists.
 (iii)If no suitable commercially available system exists, an assessment of the feasibility of modifying a commercially available system to meet the requirements of paragraph (2), including the estimated cost associated with such modifications.
 (iv)If no suitable commercially available system exists and modifying a commercially available system is not feasible, an assessment of the estimated cost and time that would be required to contract with a commercial entity to design and build an electronic interface that meets the requirements of paragraph (2).
 (v)If the Secretary determines that the Department has the capabilities required to design and build an electronic interface that meets the requirements of paragraph (2), an assessment of the estimated cost and time that would be required to design and build such electronic interface.
 (vi)A description of the decision of the Secretary regarding how the Department plans to establish the electronic interface required under paragraph (2) and the justification of the Secretary for such decision.
 (4)Limitation on use of amountsThe Secretary may not spend any amounts to procure or design and build the electronic interface described in paragraph (2) until the date that is 60 days after the date on which the Secretary submits the report required under paragraph (3)(A)(ii).
						272.Authorization of agreements between the Department of Veterans Affairs and non-Department providers
 (a)In generalSubchapter I of chapter 17 of title 38, United States Code, as amended by section 271(a)(1), is further amended by inserting after section 1703A the following new section:
						
							1703B.Veterans Care Agreements
 (a)Agreements To furnish care(1)In addition to the authority of the Secretary under this chapter to furnish hospital care, medical services, and extended care at facilities of the Department and under contracts or sharing agreements entered into under authorities other than this section, the Secretary may furnish hospital care, medical services, and extended care through the use of agreements entered into under this section. An agreement entered into under this section may be referred to as a Veterans Care Agreement.
 (2)(A)The Secretary may enter into agreements under this section with eligible providers that are certified under subsection (d) if the Secretary is not feasibly able to furnish care or services described in paragraph (1) at facilities of the Department.
 (B)The Secretary is not feasibly able to furnish care or services described in paragraph (1) at facilities of the Department if the Secretary determines that the medical condition of the veteran, the travel involved, the nature of the care or services required, or a combination of those factors make the use of facilities of the Department impracticable or inadvisable.
 (3)An eligible provider, at its discretion, may opt to enter into an agreement under this section instead of a contract or sharing agreement under authorities other than this section.
 (b)Receipt of care(1)Eligibility of a veteran under this section for care or services described in subsection (a)(1) shall be determined as if such care or services were furnished in a facility of the Department and provisions of this title applicable to veterans receiving such care or services in a facility of the Department shall apply to veterans receiving such care or services under this section.
 (2)In carrying out this section, the Secretary— (A)may not direct veterans seeking care or services described in subsection (a)(1) to health care providers that have entered into contracts or sharing agreements under authorities other than this section, except for agreements under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note); and
 (B)shall ensure that veterans have the option to determine whether to receive such care or services from a health care provider described in subparagraph (A) or an eligible provider that has entered into an agreement under this section.
 (c)Eligible providersFor purposes of this section, an eligible provider is one of the following: (1)A provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)).
 (2)A physician or supplier that has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h)).
 (3)A provider of items and services receiving payment under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan.
 (4)A health care provider that is— (A)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); or
 (B)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)).
 (5)A provider that is located in— (A)an area that is designated as a health professional shortage area (as defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)); or
 (B)a county that is not in a metropolitan statistical area. (6)Such other health care providers as the Secretary considers appropriate for purposes of this section.
 (d)Certification of eligible providers(1)The Secretary shall establish a process for the certification of eligible providers under this section that shall, at a minimum, set forth the following.
 (A)Procedures for the submittal of applications for certification and deadlines for actions taken by the Secretary with respect to such applications.
 (B)Standards and procedures for approval and denial of certification, duration of certification, revocation of certification, and recertification.
 (C)Procedures for assessing eligible providers based on the risk of fraud, waste, and abuse of such providers similar to the level of screening under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(2)(B)) and the standards set forth under section 9.104 of title 48, Code of Federal Regulations, or any successor regulation.
 (2)The Secretary shall deny or revoke certification to an eligible provider under this subsection if the Secretary determines that the eligible provider is currently—
 (A)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (B)identified as an excluded source on the list maintained in the System for Award Management, or any successor system.
 (e)Terms of agreementsEach agreement entered into with an eligible provider under this section shall include provisions requiring the eligible provider to do the following:
 (1)To accept payment for care or services furnished under this section at rates established by the Secretary for purposes of this section, which shall be, to the extent practicable, the rates paid by the United States for such care or services to providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)To accept payment under paragraph (1) as payment in full for care or services furnished under this section and to not seek any payment for such care or services from the recipient of such care or services.
 (3)To furnish under this section only the care or services authorized by the Department under this section unless the eligible provider receives prior written consent from the Department to furnish care or services outside the scope of such authorization.
 (4)To bill the Department for care or services furnished under this section in accordance with a methodology established by the Secretary for purposes of this section.
 (5)Not to seek to recover or collect from a health-plan contract or third party, as those terms are defined in section 1729 of this title, for any care or services for which payment is made by the Department under this section.
 (6)To provide medical records for veterans furnished care or services under this section to the Department in a time frame and format specified by the Secretary for purposes of this section.
 (7)To meet such other terms and conditions, including quality of care assurance standards, as the Secretary may specify for purposes of this section.
 (f)Termination of agreements(1)An eligible provider may terminate an agreement with the Secretary under this section at such time and upon such notice to the Secretary as the Secretary may specify for purposes of this section.
 (2)The Secretary may terminate an agreement with an eligible provider under this section at such time and upon such notice to the eligible provider as the Secretary may specify for purposes of this section, if the Secretary—
 (A)determines that the eligible provider failed to comply substantially with the provisions of the agreement or with the provisions of this section and the regulations prescribed thereunder;
 (B)determines that the eligible provider is— (i)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (ii)identified as an excluded source on the list maintained in the System for Award Management, or any successor system;
 (C)ascertains that the eligible provider has been convicted of a felony or other serious offense under Federal or State law and determines that the continued participation of the eligible provider would be detrimental to the best interests of veterans or the Department; or
 (D)determines that it is reasonable to terminate the agreement based on the health care needs of a veteran or veterans.
 (g)Periodic review of certain agreements(1)Not less frequently than once every two years, the Secretary shall review each Veterans Care Agreement of material size entered into during the two-year period preceding the review to determine whether it is feasible and advisable to furnish the hospital care, medical services, or extended care furnished under such agreement at facilities of the Department or through contracts or sharing agreements entered into under authorities other than this section.
 (2)(A)Subject to subparagraph (B), a Veterans Care Agreement is of material size as determined by the Secretary for purposes of this section.
 (B)A Veterans Care Agreement entered into after September 30, 2016, for the purchase of extended care services is of material size if the purchase of such services under the agreement exceeds $1,000,000 annually. The Secretary may adjust such amount to account for changes in the cost of health care based upon recognized health care market surveys and other available data and shall publish any such adjustments in the Federal Register.
 (h)Treatment of certain laws(1)An agreement under this section may be entered into without regard to any law that would require the Secretary to use competitive procedures in selecting the party with which to enter into the agreement.
 (2)(A)Except as provided in subparagraph (B), and unless otherwise provided in this section or section 277 of the Jason Simcakoski Memorial Act or regulations prescribed pursuant to this section or such section 277, an eligible provider that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any law to which an eligible provider described in subsection (b)(1), (b)(2), or (b)(3) is not subject under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.).
 (B)The exclusion under subparagraph (A) does not apply to laws regarding integrity, ethics, fraud, or that subject a person to civil or criminal penalties.
 (3)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) shall apply with respect to an eligible provider that enters into an agreement under this section to the same extent as such title applies with respect to the eligible provider in providing care or services through an agreement or arrangement other than under this section.
 (i)Monitoring of quality of careThe Secretary shall establish a system or systems, consistent with survey and certification procedures used by the Centers for Medicare & Medicaid Services and State survey agencies to the extent practicable—
 (1)to monitor the quality of care and services furnished to veterans under this section; and (2)to assess the quality of care and services furnished by an eligible provider under this section for purposes of determining whether to renew an agreement under this section with the eligible provider.
 (j)Dispute resolutionThe Secretary shall establish administrative procedures for eligible providers with which the Secretary has entered into an agreement under this section to present any dispute arising under or related to the agreement.
 (k)Termination of authorityThe Secretary may not enter into an agreement under this section, other than for the provision of extended care or hospice care, after September 30, 2017.
 (l)Rule of constructionNothing in this section shall be construed to alter any contract or agreement entered into between the Department and a State home (as that term is used in subchapter V of this chapter) before the date of the enactment of the Jason Simcakoski Memorial Act.
 (m)Annual reportNot later than one year after the date of the enactment of the Jason Simcakoski Memorial Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that contains the following:
 (1)The total number of agreements entered into with eligible providers under this section. (2)A list of the medical centers of the Department that have entered into agreements with eligible providers under this section..
 (b)RegulationsThe Secretary of Veterans Affairs shall prescribe an interim final rule to carry out section 1703B of such title, as added by subsection (a), not later than one year after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title, as amended by section 271(a)(2), is further amended by inserting after the item related to section 1703A the following new item:
						1703B. Veterans Care Agreements..
					273.Elimination of requirement to act as secondary payer for care relating to non-service-connected
			 disabilities under Choice Program
 (a)In generalSection 101(e) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)by striking paragraphs (2) and (3); (2)by redesignating paragraph (4) as paragraph (3); and
 (3)by inserting after paragraph (1) the following new paragraph (2):  (2)Responsibility for costs of certain careIn any case in which an eligible veteran is furnished hospital care or medical services under this section for a non-service-connected disability described in subsection (a)(2) of section 1729 of title 38, United States Code, the Secretary shall recover or collect reasonable charges for such care or services from a health-care plan described in paragraph (3) in accordance with such section..
 (b)Conforming amendmentParagraph (1) of such section is amended by striking paragraph (4) and inserting paragraph (3). (c)Emergency designations (1)In generalThis section is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
						274.Requirement for advance appropriations for the Medical Community Care account of the Department of
			 Veterans Affairs
 (a)In generalSection 117(c) of title 38, United States Code, is amended by adding at the end the following new paragraph:
						
 (7)Veterans Health Administration, Medical Community Care.. (b)Conforming amendmentSection 1105(a)(37) of title 31, United States Code, is amended by adding at the end the following new subparagraph:
						
 (G)Veterans Health Administration, Medical Community Care.. (c)ApplicabilityThe amendments made by this section shall apply to fiscal years beginning on and after October 1, 2016.
					275.Annual transfer of amounts within Department of Veterans Affairs to pay for health care from
 non-Department health care providersSection 106 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by adding at the end the following new subsection:
					
 (c)Transfer of amountsDuring a fiscal year, to accommodate any variances in demand for hospital care, medical services, or other health care through non-Department of Veterans Affairs health care providers, the Secretary of Veterans Affairs may transfer amounts between the Medical Services appropriations account of the Department and the appropriations account of the Department for non-Department provider programs described in section 4003 of the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 (Public Law 114–41; 38 U.S.C. 1701 note)..
				276.Authorization of use of certain amounts appropriated to the Veterans Choice Fund for other
			 non-Department of Veterans Affairs care
 (a)In generalSection 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subsection (c)— (A)in paragraph (1)—
 (i)by striking Except as provided by paragraph (3), any and inserting Any; and (ii)by striking by the Secretary of Veterans Affairs and all that follows through the period at the end and inserting “by the Secretary of Veterans Affairs—
									
 (A)to carry out section 101, including, subject to paragraph (2), any administrative requirements of such section; and
 (B)to furnish health care to individuals under chapter 17 of title 38, United States Code, at non-Department facilities, including pursuant to authority other than the authority under section 101..
 (B)by striking paragraph (3) and inserting the following new paragraphs:  (3)Treatment of amountsAmounts made available to the Secretary under this subsection shall be used to supplement, not supplant, amounts made available to the Secretary in appropriations Acts for the purpose of furnishing health care at non-Department facilities.
 (4)Non-Department facilities definedIn this subsection, the term non-Department facilities has the meaning given that term in section 1701 of title 38, United States Code.; and (2)in subsection (d)(1), by striking only for the program and all that follows through the period at the end and inserting only for the purposes specified in subsection (c)(1)..
						(b)Emergency designations
 (1)In generalThis section is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
						277.Applicability of Directive of Office of Federal Contract Compliance Programs
 (a)In generalNotwithstanding the treatment of certain laws under subsection (h) of section 1703B of title 38, United States Code, as added by section 272(a) of this Act, Directive 2014–01 of the Office of Federal Contract Compliance Programs of the Department of Labor (effective as of May 7, 2014) shall apply to any entity entering into an agreement under such section 1703B in the same manner as such directive applies to subcontractors under the TRICARE program for the duration of the moratorium provided under such directive.
 (b)Applicability periodThe directive described in subsection (a), and the moratorium provided under such directive, shall not be altered or rescinded before May 7, 2019.
 (c)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. IResearch on toxic exposure 281.DefinitionsIn this subtitle:
 (1)Armed ForcesThe term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard. (2)DescendantThe term descendant means, with respect to an individual, the biological child or grandchild of that individual.
 (3)Toxic exposureThe term toxic exposure means a condition in which an individual inhaled or ingested an agent determined to be hazardous to the health of the individual or the agent came in contact with the skin or eyes of the individual in a manner that could be hazardous to the health of the individual.
 (4)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code. 282.National Academy of Medicine assessment on research relating to the descendants of individuals with toxic exposure (a)In general (1)AgreementNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall seek to enter into an agreement with the National Academy of Medicine under which the National Academy of Medicine conducts an assessment on scientific research relating to the descendants of individuals with toxic exposure.
						(2)Alternate organization
 (A)In generalIf the Secretary is unable within the period prescribed in paragraph (1) to enter into an agreement described in such paragraph with the National Academy of Medicine on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that—
 (i)is not part of the Federal Government; (ii)operates as a not-for-profit entity; and
 (iii)has expertise and objectivity comparable to that of the National Academy of Medicine. (B)TreatmentIf the Secretary enters into an agreement with another organization as described in subparagraph (A), any reference in this section to the National Academy of Medicine shall be treated as a reference to the other organization.
 (b)ElementsThe assessment conducted pursuant to the agreement entered into under subsection (a) shall include the following:
 (1)A scientific review of the scientific literature regarding toxicological and epidemiological research on descendants of individuals with toxic exposure.
 (2)An assessment of areas requiring further scientific study relating to the descendants of veterans with toxic exposure.
 (3)An assessment of the scope and methodology required to conduct adequate scientific research relating to the descendants of individuals with toxic exposure, including—
 (A)the types of individuals to be studied, including veterans with toxic exposure and the descendants of those veterans;
 (B)the number of veterans and descendants described in subparagraph (A) to be studied; (C)the potential alternatives for participation in such a study, including whether it would be necessary for participants to travel in order to participate;
 (D)the approximate amount of time and resources needed to prepare and conduct the research; and (E)the appropriate Federal agencies to participate in the research, including the Department of Defense and the Department of Veterans Affairs.
 (4)The establishment of categories, including definitions for each such category, to be used in assessing the evidence that a particular health condition is related to toxic exposure, such as—
 (A)sufficient evidence of a causal relationship; (B)sufficient evidence of an association;
 (C)limited or suggestive evidence of an association; (D)inadequate or insufficient evidence to determine whether an association exists; and
 (E)limited or suggestive evidence of no association. (5)An analysis of—
 (A)the feasibility of conducting scientific research to address the areas that require further study as described under paragraph (2);
 (B)the value and relevance of the information that could result from such scientific research; and (C)for purposes of conducting further research, the feasibility and advisability of accessing additional information held by a Federal agency that may be sensitive.
 (6)An identification of a research entity or entities with— (A)expertise in conducting research on health conditions of descendants of individuals with toxic exposure; and
 (B)an ability to conduct research on those health conditions to address areas requiring further scientific study as described under paragraph (2).
 (c)ReportThe agreement entered into under subsection (a) shall require the National Academy of Medicine to submit, not later than two years after entering into such agreement, to the Secretary of Veterans Affairs, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives—
 (1)the results of the assessment conducted pursuant to such agreement, including such recommendations as the National Academy of Medicine considers appropriate regarding the scope and methodology required to conduct adequate scientific research relating to the descendants of veterans with toxic exposure; and
 (2)a determination regarding whether the results of such assessment indicate that it is feasible to conduct further research regarding health conditions of descendants of veterans with toxic exposure, including an explanation of the basis for the determination.
						(d)Certification
 (1)In generalNot later than 90 days after receiving the results of the assessment and determination under subsection (c), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a certification of the understanding of the Secretary, based on such results and determination, regarding the feasibility of conducting further research regarding health conditions of descendants of veterans with toxic exposure that is expressed by such results and determination.
 (2)Basis for certificationThe certification submitted under paragraph (1) shall include an explanation of the basis for the certification.
						283.Advisory board on research relating to health conditions of descendants
			 of veterans with toxic exposure while serving in the Armed Forces
 (a)EstablishmentUnless the Secretary of Veterans Affairs certifies under section 282(d) that the results of the assessment and determination under section 282(c) indicate that it is not feasible to conduct further research regarding health conditions of descendants of veterans with toxic exposure, not later than 180 days after receiving such results and determination, the Secretary shall establish an advisory board (in this section referred to as the Advisory Board) to advise the Secretary in the selection of a research entity or entities under section 284, advise such entity or entities in conducting research under such section, and advise the Secretary with respect to the activities of such entity or entities under such section.
					(b)Membership
 (1)CompositionThe Secretary, in consultation with the National Academy of Medicine, the Director of the National Institute of Environmental Health Sciences, and such other heads of Federal agencies as the Secretary determines appropriate—
 (A)shall select not more than 13 voting members of the Advisory Board, of whom—
 (i)not less than two shall be members of organizations exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986;
 (ii)not less than two shall be descendants of veterans with toxic exposure while serving as members of the Armed Forces; and
 (iii)not less than seven shall be health professionals, scientists, or academics who are not employees of the Federal Government and have expertise in—
 (I)birth defects; (II)developmental disabilities;
 (III)epigenetics; (IV)public health;
 (V)the science of environmental exposure or environmental exposure assessment; (VI)the science of toxic substances; or
 (VII)medical and research ethics; and (B)may select not more than two nonvoting members who are employees of the Federal Government and who are otherwise described in subparagraph (A)(iii).
 (2)ChairThe Secretary shall select a Chair from among the members of the Advisory Board selected under paragraph (1)(A).
						(3)Terms
 (A)In generalEach member of the Advisory Board shall serve a term of two or three years as determined by the Secretary.
 (B)ReappointmentAt the end of the term of a member of the Advisory Board, the Secretary may reselect the member for another term, except that no member may serve more than four consecutive terms.
 (c)DutiesThe Advisory Board shall— (1)advise the Secretary in the selection of a research entity or entities to conduct research under section 284 from among those identified under section 282(b)(6);
 (2)advise such entity or entities and assess the activities of such entity or entities in conducting such research;
 (3)develop a research strategy for such entity or entities based on, but not limited to, the results of the assessment conducted under section 282;
 (4)advise the Secretary with respect to the activities of such entity or entities under section 284;
 (5)submit recommendations to be included by such entity or entities in the report under section 284(d)(2)(C); and
 (6)not less frequently than semiannually, meet with the Secretary and representatives of such entity or entities on the research conducted by such entity or entities under section 284.
 (d)MeetingsThe Advisory Board shall meet at the call of the Chair, but not less frequently than semiannually.
 (e)CompensationThe members of the Advisory Board shall serve without compensation. (f)ExpensesThe Secretary of Veterans Affairs shall determine the appropriate expenses of the Advisory Board.
					(g)Personnel
 (1)In generalThe Chair may, without regard to the civil service laws and regulations, appoint an executive director of the Advisory Board, who shall be a civilian employee of the Department of Veterans Affairs, and such other personnel as may be necessary to enable the Advisory Board to perform its duties.
 (2)ApprovalThe appointment of an executive director under paragraph (1) shall be subject to approval by the Advisory Board.
 (3)CompensationThe Chair may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
						284.Research relating to health conditions of descendants
			 of veterans with toxic exposure while serving in the
			 Armed
			 Forces
 (a)In generalUnless the Secretary of Veterans Affairs certifies under section 282(d) that the results of the assessment and determination under section 282(c) indicate that it is not feasible to conduct further research regarding health conditions of descendants of veterans with toxic exposure, not later than one year after receiving such results and determination, the Secretary shall (in consultation with the advisory board established under section 283 (in this section referred to as the Advisory Board)) enter into an agreement with one or more research entities identified under section 282(b)(6) (excluding an entity of the Department of Veterans Affairs) to conduct research on health conditions of descendants of veterans with toxic exposure while serving as members of the Armed Forces (in this section referred to as the research entity or entities).
					(b)Research
 (1)In generalTo the extent included in the research strategy developed by the Advisory Board under section 283(c)(3), the research entity or entities shall conduct research on health conditions of descendants of veterans with toxic exposure while serving as members of the Armed Forces.
 (2)StudiesIn conducting research under paragraph (1), the research entity or entities may study any veteran, at the election of the veteran, identified under section 282(b)(3)(A) as a type of individual to be studied in order to conduct adequate scientific research relating to the descendants of veterans with toxic exposure.
 (3)CategorizationIn conducting research under paragraph (1), the research entity or entities shall assess, using the categories established under section 282(b)(4), the extent to which a health condition of a descendant of a veteran is related to the toxic exposure of the veteran while serving as a member of the Armed Forces.
						(c)Availability  of records
 (1)In generalThe Secretary of Defense, the Secretary of Veterans Affairs, and the head of each Federal agency identified under section 282(b)(3)(E) shall make available to the research entity or entities records held by the Department of Veterans Affairs, the Department of Defense, the Armed Forces, that Federal agency, or any other source under the jurisdiction of any such Federal agency or the Armed Forces, as appropriate, that the research entity or entities determine are necessary to carry out this section.
 (2)Mechanism for accessThe Secretary of Veterans Affairs, the Secretary of Defense, and the head of each Federal agency identified under section 282(b)(3)(E) shall jointly establish a mechanism for access by the research entity or entities to records made available under paragraph (1).
						(d)Annual report
 (1)In generalNot later than one year after commencing the conduct of research under this section, and not later than September 30 each year thereafter, each research entity with which the Secretary has entered into an agreement under subsection (a) shall, in consultation with the Advisory Board, submit to the Secretary of Veterans Affairs, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives a report on the functions of such entity under this section during the year preceding the submittal of the report.
 (2)ElementsEach report submitted under paragraph (1) shall include the following: (A)A summary of the research efforts that have been completed during the year preceding the submittal of the report and that are ongoing as of the date of the submittal of the report.
 (B)A description of any findings made during such year in carrying out such research efforts.
 (C)Recommendations for administrative or legislative action made by the Advisory Board based on such findings, which may include recommendations for further research under this section.
 (3)Upon requestUpon the request of any organization exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986, the Secretary of Veterans Affairs may transmit to such organization a copy of a report received by the Secretary under paragraph (1).
						JOther health care matters
				291.Authorization of certain major medical facility projects of the Department of Veterans Affairs
 (a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project:
 (1)Seismic corrections to buildings, including retrofitting and replacement of high-risk buildings, in San Francisco, California, in an amount not to exceed $180,480,000.
 (2)Seismic corrections to facilities, including facilities to support homeless veterans, at the medical center in West Los Angeles, California, in an amount not to exceed $105,500,000.
 (3)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $287,100,000.
 (4)Construction of an outpatient clinic, administrative space, cemetery, and columbarium in Alameda, California, in an amount not to exceed $87,332,000.
 (5)Realignment of medical facilities in Livermore, California, in an amount not to exceed $194,430,000.
 (6)Construction of a medical center in Louisville, Kentucky, in an amount not to exceed $150,000,000. (7)Construction of a replacement community living center in Perry Point, Maryland, in an amount not to exceed $92,700,000.
 (8)Seismic corrections and other renovations to several buildings and construction of a specialty care building in American Lake, Washington, in an amount not to exceed $16,260,000.
 (b)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2016 or the year in which funds are appropriated for the Construction, Major Projects, account, $1,113,802,000 for the projects authorized in subsection (a).
 (c)LimitationThe projects authorized in subsection (a) may only be carried out using— (1)funds appropriated for fiscal year 2016 pursuant to the authorization of appropriations in subsection (b);
 (2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2016 that remain available for obligation;
 (3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2016 that remain available for obligation;
 (4)funds appropriated for Construction, Major Projects, for fiscal year 2016 for a category of activity not specific to a project;
 (5)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2016 for a category of activity not specific to a project; and
 (6)funds appropriated for Construction, Major Projects, for a fiscal year after fiscal year 2016 for a category of activity not specific to a project.
						292.Identification and tracking of biological implants used in Department of Veterans Affairs medical
			 facilities
 (a)In generalSubchapter II of chapter 73 of title 38, United States Code, as amended by section 248(a), is further amended by adding at the end the following new section:
						
							7330D.Identification and tracking of biological implants
 (a)Standard identification system for biological implants(1)The Secretary shall adopt the unique device identification system developed for medical devices by the Food and Drug Administration under section 519(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i(f)), or implement a comparable standard identification system, for use in identifying biological implants intended for use in medical procedures conducted in medical facilities of the Department.
 (2)In adopting or implementing a standard identification system for biological implants under paragraph (1), the Secretary shall permit a vendor to use any of the accredited entities identified by the Food and Drug Administration as an issuing agency pursuant to section 830.100 of title 21, Code of Federal Regulations, or any successor regulation.
 (b)Biological implant tracking system(1)The Secretary shall implement a system for tracking the biological implants described in subsection (a) from human donor or animal source to implantation.
 (2)The tracking system implemented under paragraph (1) shall be compatible with the identification system adopted or implemented under subsection (a).
 (3)The Secretary shall implement inventory controls compatible with the tracking system implemented under paragraph (1) so that all patients who have received, in a medical facility of the Department, a biological implant subject to a recall can be notified of the recall if, based on the evaluation by appropriate medical personnel of the Department of the risks and benefits, the Secretary determines such notification is appropriate.
 (c)Consistency with Food and Drug Administration regulationsTo the extent that a conflict arises between this section and a provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 or 361 of the Public Health Service Act (42 U.S.C. 262 and 264) (including any regulations issued under such provisions), the provision of the Federal Food, Drug, and Cosmetic Act or Public Health Service Act (including any regulations issued under such provisions) shall apply.
 (d)Biological implant definedIn this section, the term biological implant means any human cell, tissue, or cellular or tissue-based product or animal product— (1)under the meaning given the term human cells, tissues, or cellular or tissue-based products in section 1271.3 of title 21, Code of Federal Regulations, or any successor regulation; or
 (2)that is regulated as a device under section 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h))..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title, as amended by section 248(b), is further amended by inserting after the item relating to section 7330C the following new item:
						7330D. Identification and tracking of biological implants..
					(c)Implementation deadlines
 (1)Standard identification systemThe Secretary of Veterans Affairs shall adopt or implement the standard identification system for biological implants required by subsection (a) of section 7330D of title 38, United States Code, as added by subsection (a), with respect to biological implants described in—
 (A)subsection (d)(1) of such section, by not later than the date that is 180 days after the date of the enactment of this Act; and
 (B)subsection (d)(2) of such section, in compliance with the compliance dates established by the Food and Drug Administration under section 519(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i(f)).
 (2)Tracking systemThe Secretary of Veterans Affairs shall implement the biological implant tracking system required by section 7330D(b) of title 38, United States Code, as added by subsection (a), by not later than the date that is 180 days after the date of the enactment of this Act.
						(d)Reporting requirement
 (1)In generalIf the biological implant tracking system required by section 7330D(b) of title 38, United States Code, as added by subsection (a), is not operational by the date that is 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report explaining why the system is not operational for each month until such time as the system is operational.
 (2)ElementsEach report submitted under paragraph (1) shall include a description of the following: (A)Each impediment to the implementation of the system described in such paragraph.
 (B)Steps being taken to remediate each such impediment. (C)Target dates for a solution to each such impediment.
							293.Procurement of biological implants used in Department of Veterans Affairs medical facilities
					(a)Procurement
 (1)In generalSubchapter II of chapter 81 of title 38, United States Code, as amended by section 132(a), is further amended by adding at the end the following new section:
							
								8130.Procurement of biological implants
 (a)In general(1)The Secretary may procure biological implants of human origin only from vendors that meet the following conditions:
 (A)The vendor uses the standard identification system adopted or implemented by the Secretary under section 7330D(a) of this title and has safeguards to ensure that a distinct identifier has been in place at each step of distribution of each biological implant from its donor.
 (B)The vendor is registered as required by the Food and Drug Administration under subpart B of part 1271 of title 21, Code of Federal Regulations, or any successor regulation, and in the case of a vendor that uses a tissue distribution intermediary or a tissue processor, the vendor provides assurances that the tissue distribution intermediary or tissue processor is registered as required by the Food and Drug Administration.
 (C)The vendor ensures that donor eligibility determinations and such other records as the Secretary may require accompany each biological implant at all times, regardless of the country of origin of the donor of the biological material.
 (D)The vendor agrees to cooperate with all biological implant recalls conducted on the initiative of the vendor, on the initiative of the original product manufacturer used by the vendor, by the request of the Food and Drug Administration, or by a statutory order of the Food and Drug Administration.
 (E)The vendor agrees to notify the Secretary of any adverse event or reaction report it provides to the Food and Drug Administration, as required by sections 1271.3 and 1271.350 of title 21, Code of Federal Regulations, or any successor regulation, or any warning letter from the Food and Drug Administration issued to the vendor or a tissue processor or tissue distribution intermediary used by the vendor by not later than 60 days after the vendor receives such report or warning letter.
 (F)The vendor agrees to retain all records associated with the procurement of a biological implant by the Department for at least 10 years after the date of the procurement of the biological implant.
 (G)The vendor provides assurances that the biological implants provided by the vendor are acquired only from tissue processors that maintain active accreditation with the American Association of Tissue Banks or a similar national accreditation specific to biological implants.
 (2)The Secretary may procure biological implants of nonhuman origin only from vendors that meet the following conditions:
 (A)The vendor uses the standard identification system adopted or implemented by the Secretary under section 7330D(a) of this title.
 (B)The vendor is registered as an establishment as required by the Food and Drug Administration under sections 807.20 and 807.40 of title 21, Code of Federal Regulations, or any successor regulation (or is not required to register pursuant to section 807.65(a) of such title, or any successor regulation), and in the case of a vendor that is not the original product manufacturer of such implants, the vendor provides assurances that the original product manufacturer is registered as required by the Food and Drug Administration (or is not required to register).
 (C)The vendor agrees to cooperate with all biological implant recalls conducted on the initiative of the vendor, on the initiative of the original product manufacturer used by the vendor, by the request of the Food and Drug Administration, or by a statutory order of the Food and Drug Administration.
 (D)The vendor agrees to notify the Secretary of any adverse event report it provides to the Food and Drug Administration as required under part 803 of title 21, Code of Federal Regulations, or any successor regulation, or any warning letter from the Food and Drug Administration issued to the vendor or the original product manufacturer used by the vendor by not later than 60 days after the vendor receives such report or warning letter.
 (E)The vendor agrees to retain all records associated with the procurement of a biological implant by the Department for at least 10 years after the date of the procurement of the biological implant.
 (3)(A)The Secretary shall procure biological implants under the Federal Supply Schedules of the General Services Administration unless such implants are not available under such Schedules.
 (B)With respect to biological implants listed on the Federal Supply Schedules, the Secretary shall accommodate reasonable vendor requests to undertake outreach efforts to educate medical professionals of the Department about the use and efficacy of such biological implants.
 (C)In the case of biological implants that are unavailable for procurement under the Federal Supply Schedules, the Secretary shall procure such implants using competitive procedures in accordance with applicable law and the Federal Acquisition Regulation, including through the use of a national contract.
 (4)In procuring biological implants under this section, the Secretary shall permit a vendor to use any of the accredited entities identified by the Food and Drug Administration as an issuing agency pursuant to section 830.100 of title 21, Code of Federal Regulations, or any successor regulation.
 (5)Section 8123 of this title shall not apply to the procurement of biological implants. (b)PenaltiesIn addition to any applicable penalty under any other provision of law, any procurement employee of the Department who is found responsible for a biological implant procurement transaction with intent to avoid or with reckless disregard of the requirements of this section shall be ineligible to hold a certificate of appointment as a contracting officer or to serve as the representative of an ordering officer, contracting officer, or purchase card holder.
 (c)DefinitionsIn this section: (1)The term biological implant has the meaning given that term in section 7330D(d) of this title.
 (2)The term distinct identifier means a distinct identification code that— (A)relates a biological implant to the human donor of the implant and to all records pertaining to the implant;
 (B)includes information designed to facilitate effective tracking, using the distinct identification code, from the donor to the recipient and from the recipient to the donor; and
 (C)satisfies the requirements of section 1271.290(c) of title 21, Code of Federal Regulations, or any successor regulation.
 (3)The term tissue distribution intermediary means an agency that acquires and stores human tissue for further distribution and performs no other tissue banking functions.
 (4)The term tissue processor means an entity processing human tissue for use in biological implants, including activities performed on tissue other than donor screening, donor testing, tissue recovery and collection functions, storage, or distribution..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title, as amended by section 132(c), is further amended by inserting after the item relating to section 8129 the following new item:
							8130. Procurement of biological implants..
 (b)Effective dateSection 8130 of title 38, United States Code, as added by subsection (a), shall take effect on the date that is 180 days after the date on which the tracking system required under section 7330D(b) of such title, as added by section 292(a), is implemented.
 (c)Special rule for cryopreserved productsDuring the three-year period beginning on the effective date of section 8130 of title 38, United States Code, as added by subsection (a), biological implants produced and labeled before that effective date may be procured by the Department of Veterans Affairs without relabeling under the standard identification system adopted or implemented under section 7330D of such title, as added by section 292(a).
					294.Expansion of research and education on and delivery of complementary and integrative health to
			 veterans
 (a)Development of plan To expand research, education, and deliveryNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a plan to expand materially and substantially the scope of the effectiveness of research and education on, and delivery and integration of, complementary and integrative health services into the health care services provided to veterans.
 (b)ElementsThe plan required by subsection (a) shall provide for the following: (1)Research on the following:
 (A)The effectiveness of various complementary and integrative health services, including the effectiveness of such services integrated with clinical services.
 (B)Approaches to integrating complementary and integrative health services into other health care services provided by the Department of Veterans Affairs.
 (2)Education and training for health care professionals of the Department on the following: (A)complementary and integrative health services selected by the Secretary for purposes of the plan.
 (B)Appropriate uses of such services. (C)Integration of such services into the delivery of health care to veterans.
 (3)Research, education, and clinical activities on complementary and integrative health at centers of innovation at medical centers of the Department.
 (4)Identification or development of metrics and outcome measures to evaluate the effectiveness of the provision and integration of complementary and integrative health services into the delivery of health care to veterans.
 (5)Integration and delivery of complementary and integrative health services with other health care services provided by the Department.
						(c)Consultation
 (1)In generalIn carrying out subsection (a), the Secretary shall consult with the following: (A)The Director of the National Center for Complementary and Integrative Health of the National Institutes of Health.
 (B)The Commissioner of Food and Drugs. (C)Institutions of higher education, private research institutes, and individual researchers with extensive experience in complementary and integrative health and the integration of complementary and integrative health practices into the delivery of health care.
 (D)Nationally recognized providers of complementary and integrative health. (E)Such other officials, entities, and individuals with expertise on complementary and integrative health as the Secretary considers appropriate.
 (2)Scope of consultationThe Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with respect to the following:
 (A)To develop the plan. (B)To identify specific complementary and integrative health practices that, on the basis of research findings or promising clinical interventions, are appropriate to include as services to veterans.
 (C)To identify barriers to the effective provision and integration of complementary and integrative health services into the delivery of health care to veterans, and to identify mechanisms for overcoming such barriers.
 (d)Complementary and integrative health definedIn this section, the term complementary and integrative health shall have the meaning given that term in section 211(g). 295.Pilot program on integration of complementary and integrative health within Department of Veterans Affairs medical centers (a)Pilot program requiredNot later than 180 days after the completion of the development of the plan under section 294, the Secretary of Veterans Affairs shall—
 (1)carry out, through the Office of Patient Centered Care and Cultural Transformation of the Department of Veterans Affairs, a pilot program to assess the feasibility and advisability of integrating the delivery of complementary and integrative health services selected by the Secretary with other health care services provided by the Department for veterans with mental health conditions, chronic pain conditions, other chronic conditions, and such other conditions as the Secretary determines appropriate; and
 (2)in developing the pilot program— (A)use the plan developed under section 294;
 (B)identify and, to the extent practicable, resolve barriers to the provision of complementary and integrative health services selected by the Secretary and the integration of those services with other health care services provided by the Department;
 (C)identify means of improving coordination between Federal, State, local, and community providers of health care in the provision of pain management and related health care services to veterans;
 (D)identify means of enhancing outreach, and coordination of outreach, by and among providers of health care described in subparagraph (C) regarding the pain management and related health care services available to veterans;
 (E)identify means of using wellness-based programs offered by providers of health care described in subparagraph (C) to complement the provision by the Department of pain management and related health care services to veterans; and
 (F)assess whether wellness-based programs described in subparagraph (E)— (i)are effective in enhancing the quality of life and well-being of veterans;
 (ii)are effective in increasing the adherence of veterans to the primary pain management and related health care services provided such veterans by the Department;
 (iii)have an effect on the sense of well-being of veterans who receive primary pain management and related health care services from the Department; and
 (iv)are effective in encouraging veterans receiving health care from the Department to adopt a more healthy lifestyle.
 (b)Duration of pilot programThe Secretary shall carry out the pilot program during the three-year period beginning on the date that is 180 days after the completion of the development of the plan under section 294.
					(c)Locations
 (1)In generalThe Secretary shall carry out the pilot program at not fewer than 15 medical centers of the Department.
 (2)Polytrauma centersNot fewer than two of the medical centers designated under paragraph (1) shall be located at polytrauma rehabilitation centers of the Department.
						(3)Medical centers with prescription rate of opioids that conflicts with care standards
 (A)In generalIn selecting medical centers under paragraph (1), the Secretary shall give priority to medical centers of the Department at which there is a prescription rate of opioids that conflicts with or is otherwise inconsistent with the standards of appropriate and safe care.
 (B)Prescription rate definedIn this paragraph, the term prescription rate means, with respect to a medical center of the Department, each of the following: (i)The number of patients treated with opioids at the medical center divided by the total number of pharmacy users at the medical center.
 (ii)The average number of morphine equivalents per day prescribed at the medical center to patients being treated with opioids.
 (iii)Of the patients being treated with opioids at the medical center, the average number of prescriptions of opioids per patient.
 (4)Selection of locationsIn carrying out the pilot program, the Secretary shall select locations that include the following areas:
 (A)Rural areas. (B)Areas that are not in close proximity to an active duty military installation.
 (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
 (d)Provision of servicesUnder the pilot program, the Secretary shall provide covered services to covered veterans by integrating complementary and integrative health services with other services provided by the Department at the medical centers designated under subsection (c)(1).
 (e)Covered veteransFor purposes of the pilot program, a covered veteran is any veteran who— (1)has a mental health condition diagnosed by a clinician of the Department;
 (2)experiences chronic pain; (3)has a chronic condition being treated by a clinician of the Department; or
 (4)is not described in paragraph (1), (2), or (3) and requests to participate in the pilot program or is referred by a clinician of the Department who is treating the veteran.
						(f)Covered services
 (1)In generalFor purposes of the pilot program, covered services are services consisting of complementary and integrative health services as selected by the Secretary.
 (2)Administration of servicesCovered services shall be administered under the pilot program as follows: (A)Covered services shall be administered by professionals or other instructors with appropriate training and expertise in complementary and integrative health services who are employees of the Department or with whom the Department enters into an agreement to provide such services.
 (B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the Office of Patient Care Services, Primary Care Program Office, in coordination with the Office of Patient Centered Care and Cultural Transformation.
 (C)Covered services shall be made available to— (i)covered veterans who have received conventional treatments from the Department for the conditions for which the covered veteran seeks complementary and integrative health services under the pilot program; and
 (ii)covered veterans who have not received conventional treatments from the Department for such conditions.
 (g)Voluntary participationThe participation of a veteran in the pilot program shall be at the election of the veteran and in consultation with a clinician of the Department.
					(h)Report
 (1)In generalNot later than 30 months after the date of the commencement of the pilot program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program.
 (2)ElementsThe report submitted under paragraph (1) shall include the following: (A)The findings and conclusions of the Secretary with respect to the pilot program, including with respect to—
 (i)the use and efficacy of the complementary and integrative health services established under the pilot program;
 (ii)the outreach conducted by the Secretary to inform veterans and community organizations about the pilot program; and
 (iii)an assessment of the benefit of the pilot program to covered veterans in mental health diagnoses, pain management, and treatment of chronic illness.
 (B)A description of barriers identified under subsection (a)(2)(B) that were not resolved. (C)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate.
 (i)Complementary and integrative health definedIn this section, the term complementary and integrative health shall have the meaning given that term in section 211(g). 296.Report on public access to research by Department of Veterans Affairs (a)In generalNot later than each of 180 days and one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on increasing public access to scientific publications and digital data from research funded by the Department of Veterans Affairs.
 (b)ElementsEach report submitted under subsection (a) shall include the following: (1)An identification of the location or locations in which the public will be able to access the results of research funded by the Department, whether on an Internet website of the Department or through another source.
 (2)A description of the progress made by the Department in meeting public access requirements set forth in the notice entitled Policy and Implementation Plan for Public Access to Scientific Publications and Digital Data from Research Funded by the Department of Veterans Affairs (80 Fed. Reg. 60751), including the following:
 (A)Compliance of Department investigators with requirements relating to ensuring that research funded by the Department is accessible by the public.
 (B)Ensuring data management plans of the Department include provisions for long-term preservation of the scientific data resulting from research funded by the Department.
 (3)An explanation of the factors used to evaluate the merit of data management plans of research funded by the Veterans Health Administration.
 (4)An explanation of the process of the Department in effect that enables stakeholders to petition a change to the embargo period for a specific field and the factors considered during such process.
						IIIDisability compensation and pension
			301.Expedited payment of survivor's benefits
 (a)In generalSection 5101(a)(1) of title 38, United States Code, is amended— (1)by striking A specific and inserting (A) Except as provided in subparagraph (B), a specific; and
 (2)by adding at the end the following new subparagraph:  (B)(i)The Secretary may pay benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of this title to a survivor of a veteran who has not filed a formal claim if the Secretary determines that the record contains sufficient evidence to establish the entitlement of the survivor to such benefits.
 (ii)For purposes of this subparagraph and section 5110 of this title, the earlier of the following dates shall be treated as the date of the receipt of the survivor's application for benefits described in clause (i):
 (I)The date on which the survivor of a veteran (or the representative of such a survivor) notifies the Secretary of the death of the veteran through a death certificate or other relevant evidence that establishes entitlement to survivors benefits identified in clause (i).
 (II)The head of any other department or agency of the Federal Government notifies the Secretary of the death of the veteran.
 (iii)In notifying the Secretary of the death of a veteran as described in clause (ii)(I), the survivor (or the representative of such a survivor) may submit to the Secretary additional documents relating to such death without being required to file a formal claim..
					(b)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on benefits paid pursuant to covered claims.
 (2)ContentsThe report under paragraph (1) shall include the following: (A)The number of covered claims adjudicated during the one-year period preceding the date of the report, disaggregated by the following:
 (i)Claims in which the claimant claimed entitlement to benefits under chapters 13 or 15 or sections 2302, 2307, or 5121 of title 38, United States Code, on the basis of the claimant's status as the spouse of a deceased veteran.
 (ii)Claims in which the claimant claimed entitlement to such benefits on the basis of the claimant's status as the child of a deceased veteran.
 (iii)Claims in which the claimant claimed entitlement to such benefits on the basis of the claimant's status as the parent of a deceased veteran.
 (B)The number of covered claims that were adjudicated during such period and for which such benefits were not awarded, disaggregated by clauses (i) through (iii) of subparagraph (A).
 (C)A comparison of the accuracy and timeliness of covered claims adjudicated during such period with noncovered claims filed by survivors of a veteran.
 (D)The findings of the Secretary with respect to adjudicating covered claims. (E)Such recommendations as the Secretary may have for legislative or administrative action to improve the adjudication of claims submitted to the Secretary for benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of title 38, United States Code.
 (3)Covered claim definedIn this subsection, the term covered claim means a claim covered by section 5101(a)(1)(B) of title 38, United States Code, as added by subsection (a).
 (c)Effective dateThe amendments made by subsection (a) shall apply with respect to claims for benefits based on a death occurring on or after the date of the enactment of this Act.
				302.Increase in special pension for Medal of Honor recipients
 (a)In generalSection 1562(a) of title 38, United States Code, is amended by striking $1,000 and inserting $3,000. (b)Effective date (1)In generalThe amendment made by subsection (a) shall take effect on the date that is—
 (A)except as provided in subparagraph (B), one year after the date of the enactment of this Act; and (B)in the case that the date that is one year after the date of the enactment of this Act is not the first day of a month, the first day of the first month beginning after the date that is one year after the date of the enactment of this Act.
						(2)Delay of annual cost of living adjustment
 (A)In generalThe Secretary shall not make an increase pursuant to section 1562(e) of such title effective December 1, 2016, if the amendment made by subsection (a) takes effect before such date.
 (B)ResumptionIn the case that the Secretary, pursuant to subparagraph (A), does not make an increase pursuant to section 1562(e) of such title effective December 1, 2016, the Secretary shall resume making increases pursuant to such section with the first such increase effective December 1, 2017.
 303.Board of Veterans' Appeals video hearingsSection 7107 of title 38, United States Code, is amended— (1)in subsection (d), by amending paragraph (1) to read as follows:
					
 (1)(A)(i)Upon request for a hearing, the Board shall determine, for purposes of scheduling the hearing for the earliest possible date, whether a hearing before the Board will be held at its principal location or at a facility of the Department or other appropriate Federal facility located within the area served by a regional office of the Department.
 (ii)The Board shall also determine whether to provide a hearing through the use of the facilities and equipment described in subsection (e)(1) or by the appellant personally appearing before a Board member or panel.
 (B)(i)The Board shall notify the appellant of the determinations of the location and type of hearing made under subparagraph (A).
 (ii)Upon notification, the appellant may request a different location or type of hearing as described in such subparagraph.
 (iii)If so requested, the Board shall grant such request and ensure that the hearing is scheduled at the earliest possible date without any undue delay or other prejudice to the appellant.; and
 (2)in subsection (e), by amending paragraph (2) to read as follows:  (2)Any hearing provided through the use of the facilities and equipment described in paragraph (1) shall be conducted in the same manner as, and shall be considered the equivalent of, a personal hearing..
				304.Improvements to authority for performance of medical disabilities examinations by contract
			 physicians
 (a)Extension of temporary authoritySubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2016 and inserting December 31, 2017.
				(b)Licensure of contract physicians
 (1)Temporary authoritySuch section 704 is further amended— (A)by redesignating subsection (d) as subsection (e); and
 (B)by inserting after subsection (c) the following new subsection (d):  (d)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (b) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.
 (2)Physician describedA physician described in this paragraph is a physician who— (A)has a current unrestricted license to practice the health care profession of the physician;
 (B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and
 (C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (b)..
 (2)Pilot programSection 504 of the Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is amended— (A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (B)by inserting after subsection (b) the following new subsection (c):  (c)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.
 (2)Physician describedA physician described in this paragraph is a physician who— (A)has a current unrestricted license to practice the health care profession of the physician;
 (B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and
 (C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..
						305.Department of Veterans Affairs pilot program on fully developed appeals
 (a)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to provide the option of an alternative appeals process that shall more quickly determine such appeals in accordance with this section.
				(b)Election
 (1)FilingIn accordance with paragraph (2), a claimant may elect to file a fully developed appeal under the pilot program by filing with the Secretary all of the following:
 (A)The notice of disagreement under chapter 71 of title 38, United States Code, along with the written election of the claimant to have the appeal determined under the pilot program.
 (B)All evidence that the claimant believes is needed for the appeal as of the date of the filing. (C)A statement of the argument in support of the claim, if any.
 (2)TimingA claimant shall make an election under paragraph (1) as part of the notice of disagreement filed by the claimant in accordance with paragraph (1)(A).
 (3)TriageThe Secretary shall, upon expiration of the period specified in subsection (c)(3)(C), ensure that an assessment is undertaken of whether an appeal filed under paragraph (1) of this subsection satisfies the requirements for appeal under the pilot program and provide appropriate notification to the claimant of the results of that assessment.
					(4)Reversion
 (A)Elected reversionAt any time, a claimant who makes an election under paragraph (1) may elect to revert to the standard appeals process. Such a reversion shall be final.
 (B)Automatic reversionA claimant described in subparagraph (A), or a claimant who makes an election under paragraph (1) but is later determined to be ineligible for the pilot program under subsection (a), shall revert to the standard appeals process without any penalty to the claimant other than the loss of the docket number associated with the fully developed appeal.
 (5)OutreachIn providing claimants with notices of the determination of a claim during the period in which the pilot program under subsection (a) is carried out, the Secretary shall conduct outreach as follows:
 (A)The Secretary shall provide to the claimant (and to the representative of record of the claimant, if any) information regarding—
 (i)the pilot program, including the advantages and disadvantages of the program; (ii)how to make an election under paragraph (1);
 (iii)the limitation on the use of new evidence described in paragraph (3) of subsection (c) and the development of information under paragraph (4) of such subsection;
 (iv)the ability of the claimant to seek advice and education regarding such process from veterans service organizations, attorneys, and claims agents recognized under chapter 59 of title 38, United States Code; and
 (v)the circumstances under which the appeal will automatically revert to the standard appeals process, including by making a request for a hearing.
 (B)The Secretary shall collaborate, partner with, and give weight to the advice of the three veterans service organizations with the most members and such other stakeholders as the Secretary considers appropriate to publish on the Internet website of the Department of Veterans Affairs an online tutorial explaining the advantages and disadvantages of the pilot program.
						(c)Treatment by Department and Board
 (1)ProcessUpon the election of a claimant to file a fully developed appeal pursuant to subsection (b)(1), the Secretary shall—
 (A)not provide the claimant with a statement of the case nor require the claimant to file a substantive appeal; and
 (B)transfer jurisdiction over the fully developed appeal directly to the Board of Veterans’ Appeals. (2)Docket (A)In generalThe Board of Veterans’ Appeals shall—
 (i)maintain fully developed appeals on a separate docket than standard appeals; (ii)decide fully developed appeals in the order that the fully developed appeals are received on the fully developed appeal docket;
 (iii)except as provided by subparagraph (B), decide not more than one fully developed appeal for each four standard appeals decided; and
 (iv)to the extent practicable, decide each fully developed appeal by the date that is one year following the date on which the claimant files the notice of disagreement.
 (B)AdjustmentBeginning one year after the date on which the pilot program commences, the Board may adjust the number of standard appeals decided for each fully developed appeal under subparagraph (A)(iii) if the Board determines that such adjustment is fair for both standard appeals and fully developed appeals.
						(3)Limitation on use of new evidence
 (A)In generalExcept as provided by subparagraphs (B) and (C)— (i)a claimant may not submit or identify to the Board of Veterans’ Appeals any new evidence relating to a fully developed appeal after filing such appeal unless the claimant reverts to the standard appeals process pursuant to subsection (b)(4); and
 (ii)if a claimant submits or identifies any such new evidence, such submission or identification shall be deemed to be an election to make such a reversion pursuant to subsection (b)(4).
 (B)Evidence gathered by BoardSubparagraph (A) shall not apply to evidence developed pursuant to paragraphs (4) and (5). The Board shall consider such evidence in the first instance without consideration by the Veterans Benefits Administration.
 (C)Representative of recordThe representative of record of a claimant for appeals purposes, if any, shall be provided an opportunity to review the fully developed appeal of the claimant and submit any additional arguments or evidence that the representative determines necessary during a period specified by the Board for purposes of this subparagraph.
 (4)Prohibition on remand for additional developmentIf the Board of Veterans’ Appeals determines that a fully developed appeal requires Federal records, independent medical opinions, or new medical examinations, the Board shall—
 (A)in accordance with paragraph (5), take such actions as may be necessary to develop such records, opinions, or examinations in accordance with section 5103A of title 38, United States Code;
 (B)retain jurisdiction of the fully developed appeal without requiring a determination by the Veterans Benefits Administration based on such records, opinions, or examinations;
 (C)ensure the claimant, and the representative of record of a claimant, if any, receives a copy of such records, opinions, or examinations; and
 (D)provide the claimant a period of 90 days after the date of mailing such records, opinions, or examinations during which the claimant may provide the Board any additional evidence without requiring the claimant to make a reversion pursuant to subsection (b)(4).
						(5)Development unit
 (A)EstablishmentThe Board of Veterans’ Appeals shall establish an office to develop Federal records, independent medical opinions, and new medical examinations pursuant to paragraph (4)(A) that the Board determines necessary to decide a fully developed appeal.
 (B)RequirementsThe Secretary shall— (i)ensure that the Veterans Benefits Administration cooperates with the Board of Veterans’ Appeals in carrying out subparagraph (A); and
 (ii)transfer employees of the Veterans Benefits Administration who, prior to the enactment of this Act, were responsible for processing claims remanded by the Board of Veterans’ Appeals to positions within the office of the Board established under subparagraph (A) in a number the Secretary determines sufficient to carry out such subparagraph.
 (6)HearingsNotwithstanding section 7107 of title 38, United States Code, the Secretary may not provide hearings with respect to fully developed appeals under the pilot program. If a claimant requests to hold a hearing pursuant to such section 7107, such request shall be deemed to be an election to revert to the standard appeals process pursuant to subsection (b)(4).
					(d)Duration; applicability
 (1)DurationThe Secretary shall carry out the pilot program during a five-year period beginning not later than one year after the date of the enactment of this Act.
 (2)ApplicabilityThis section shall apply only to fully developed appeals that are filed during the period in which the pilot program is carried out pursuant to paragraph (1).
					(e)Annual reports
 (1)In generalDuring each year in which the pilot program is carried out, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program. The first such report shall be submitted by not later than 180 days after the date on which the pilot program commences.
 (2)ContentsEach report submitted under paragraph (1) shall include the following:
 (A)For the period covered by the report— (i)the number of fully developed appeals filed under the pilot program;
 (ii)the average processing time for each such appeal adjudicated by the Board of Veterans' Appeals, disaggregated by each phase of the appeal, and, if the processing time for appeals exceed one year, the reasons for such processing time;
 (iii)a summary of reasons for which the development of evidence was required under subsection (c)(5); (iv)the number of issues decided, disaggregated by the disposition of the issue;
 (v)of the number identified in clause (iv), the number of issues for which evidence was not so developed, disaggregated by the disposition of the issue;
 (vi)of the number of fully developed appeals decided by the Board of Veterans’ Appeals, the number of cases from each agency of original jurisdiction, the total number of issues allowed, and the total number of issues denied from those cases;
 (vii)the number of fully developed appeals appealed to the Court of Appeals for Veterans Claims, disaggregated by the disposition of the case;
 (viii)the number of reversions made under subsection (b)(4); (ix)any reasons for why a claimant was determined to be ineligible to participate in the pilot program; and
 (x)to the extent practicable, a qualitative assessment of the results achieved by claimants through the pilot program compared to results achieved by claimants through the standard appeal process.
 (B)A review, made in conjunction with veterans service organizations and such other stakeholders as the Secretary considers appropriate, of the efforts of the Secretary to provide clear rating decisions and improve disability rating notification letters, including with respect to—
 (i)the opinions of veterans service organizations and such other stakeholders as the Secretary considers appropriate regarding such efforts; and
 (ii)how the pilot program improves such efforts. (C)A recommendation for such legislative or administrative action as the Secretary considers may improve the pilot program.
 (D)An assessment of the feasibility and advisability of expanding the pilot program. (f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the pilot program.
 (g)DefinitionsIn this section: (1)ClaimantThe term claimant has the meaning given that term in section 5100 of title 38, United States Code.
 (2)CompensationThe term compensation has the meaning given that term in section 101 of title 38, United States Code. (3)Fully developed appealThe term fully developed appeal means an appeal of a claim for disability compensation that is—
 (A)filed by a claimant in accordance with subsection (b)(1); and (B)considered in accordance with this section.
 (4)Standard appealThe term standard appeal means an appeal of a claim for disability compensation that is not a fully developed appeal. 306.Requirement that Secretary of Veterans Affairs publish the average time required to adjudicate timely and untimely appeals (a)Publication requirement (1)In generalOn an ongoing basis, the Secretary of Veterans Affairs shall make available to the public the following:
 (A)The average length of time to adjudicate a timely appeal. (B)The average length of time to adjudicate an untimely appeal.
 (2)Effective dateParagraph (1) shall take effect on the date that is one year after the date of the enactment of this Act and shall apply until the date that is three years after the date of the enactment of this Act.
					(b)Report
 (1)In generalNot later than 39 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on whether publication pursuant to subsection (a)(1) has had an effect on the number of timely appeals filed.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The number of appeals and timely appeals that were filed during the one-year period ending on the effective date specified in subsection (a)(2).
 (B)The number of appeals and timely appeals that were filed during the one-year period ending on the date that is two years after the effective date specified in subsection (a)(2).
 (c)DefinitionsIn this section: (1)AppealThe term appeal means a notice of disagreement filed pursuant to section 7105(a) of title 38, United States Code, in response to notice of the result of an initial review or determination regarding a claim for a benefit under a law administered by the Secretary of Veterans Affairs.
 (2)TimelyThe term timely with respect to an appeal means that the notice of disagreement was filed not more than 180 days after the date of mailing of the notice of the result of the initial review or determination described in paragraph (1).
 (3)UntimelyThe term untimely with respect to an appeal means the notice of disagreement was filed more than 180 days after the date of mailing of the notice of the result of the initial review or determination described in paragraph (1).
					307.Comptroller General review of claims processing performance of regional offices of Veterans
			 Benefits Administration
 (a)Review requiredNot later than 15 months after the effective date specified in subsection (e), the Comptroller General of the United States shall complete a review of the regional offices of the Veterans Benefits Administration to help the Veterans Benefits Administration achieve more consistent performance in the processing of claims for disability compensation.
 (b)ElementsThe review required by subsection (a) shall include the following: (1)An identification of the following:
 (A)The factors, including management practices, that distinguish higher performing regional offices from other regional offices with respect to claims for disability compensation.
 (B)The best practices employed by higher performing regional offices that distinguish the performance of such offices from other regional offices.
 (C)Such other management practices or tools as the Comptroller General determines could be used to improve the performance of regional offices.
 (2)An assessment of the effectiveness of communication with respect to the processing of claims for disability compensation between the regional offices and veterans service organizations and caseworkers employed by Members of Congress.
 (c)ReportNot later than 15 months after the effective date specified in subsection (e), the Comptroller General shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the results of the review completed under subsection (a).
 (d)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.
 (e)Effective dateThis section shall take effect on the date that is 270 days after the date of the enactment of this Act.
				308.Report on participation of veterans service organizations in Transition Assistance Program
 (a)Report requiredNot later than 540 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on participation of veterans service organizations in the program carried out under section 1144 of title 10, United States Code.
 (b)ContentsThe report required by subsection (a) shall include the following: (1)An assessment of the compliance of facilities of the Department of Defense with the directives included in the memorandum of the Secretary of Defense entitled Installation Access and Support Services for Nonprofit Non-Federal Entities and dated December 23, 2014.
 (2)The number of military bases that have complied with such directives. (3)How many veterans service organizations have been present at a portion of a program as described in subsection (a).
 (c)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.
				309.Inclusion in annual budget submission of information on capacity of Veterans Benefits
			 Administration to process benefits claims
 (a)In generalAlong with the supporting information included in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code, the President shall include information on the capacity of the Veterans Benefits Administration to process claims for benefits under the laws administered by the Secretary of Veterans Affairs, including information described in subsection (b), during the fiscal year covered by the budget with which the information is submitted.
 (b)Information describedThe information described in this subsection is the following: (1)An estimate of the average number of claims for benefits under the laws administered by the Secretary, excluding such claims completed during mandatory overtime, that a single full-time equivalent employee of the Administration should be able to process in a year, based on the following:
 (A)A time and motion study that the Secretary shall conduct on the processing of such claims.
 (B)Such other information relating to such claims as the Secretary considers appropriate. (2)A description of the actions the Secretary will take to improve the processing of such claims.
 (3)An assessment of the actions identified by the Secretary under paragraph (2) in the previous year and an identification of the effects of those actions.
 (c)Effective dateThis section shall apply with respect to any budget submitted as described in subsection (a) with respect to any fiscal year after fiscal year 2017.
				310.Report on staffing levels at regional offices of Department of
 Veterans Affairs after transition to National Work QueueNot later than 15 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the criteria and procedures that the Secretary will use to determine appropriate staffing levels at the regional offices of the Department once the Department has transitioned to using the National Work Queue for the distribution of the claims processing workload.
			311.Annual report on progress in implementing Veterans Benefits Management System
 (a)In generalNot later than each of one year, two years, and three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the progress of the Secretary in implementing the Veterans Benefits Management System.
 (b)ContentsEach report required by subsection (a) shall include the following: (1)An assessment of the current functionality of the Veterans Benefits Management System.
 (2)Recommendations submitted to the Secretary by employees of the Department of Veterans Affairs who are involved in processing claims for benefits under the laws administered by the Secretary, including veterans service representatives, rating veterans service representatives, and decision review officers, for such legislative or administrative action as the employees consider appropriate to improve the processing of such claims.
 (3)Recommendations submitted to the Secretary by veterans service organizations who use the Veterans Benefits Management System for such legislative or administrative action as the veterans service organizations consider appropriate to improve such system.
 (c)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.
 312.Report on plans of Secretary of Veterans Affairs to reduce inventory of non-rating workloadNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report that details the plans of the Secretary to reduce the inventory of work items listed in the Monday Morning Workload Report under End Products 130, 137, 173, 290, 400, 600, 607, 690, 930, and 960.
			313.Sense of Congress on increased transparency relating to claims for benefits and appeals of
 decisions relating to benefits in Monday Morning Workload ReportIt is the sense of Congress that the Secretary of Veterans Affairs should include in each Monday Morning Workload Report published by the Secretary the following:
 (1)With respect to each regional office of the Department of Veterans Affairs, the following: (A)The number of fully developed claims for benefits under the laws administered by the Secretary that have been received.
 (B)The number of claims described in subparagraph (A) that are pending a decision. (C)The number of claims described in subparagraph (A) that have been pending a decision for more than 125 days.
 (2)Enhanced information on appeals of decisions relating to claims for benefits under the laws administered by the Secretary that are pending, including information contained in the reports of the Department entitled Appeals Pending and Appeals Workload By Station.
				314.Sense of Congress regarding American veterans disabled for life
 (a)FindingsCongress makes the following findings: (1)There are at least 4,200,000 veterans currently living with service-connected disabilities.
 (2)As a result of their service, many veterans are permanently disabled throughout their lives and in many cases must rely on the support of their families and friends when these visible and invisible burdens become too much to bear alone.
 (3)October 5, which is the anniversary of the dedication of the American Veterans Disabled for Life Memorial, has been recognized as an appropriate day on which to honor American veterans disabled for life each year.
 (b)Sense of CongressCongress— (1)expresses its appreciation to the men and women left permanently wounded, ill, or injured as a result of their service in the Armed Forces;
 (2)supports the annual recognition of American veterans disabled for life each year; and (3)encourages the American people to honor American veterans disabled for life each year with appropriate programs and activities.
					315.Sense of Congress on submittal of information relating to claims for disabilities incurred or
			 aggravated by military sexual trauma
 (a)In generalIt is the sense of Congress that the Secretary of Veterans Affairs should submit to Congress information on the covered claims submitted to the Secretary during each fiscal year, including the information specified in subsection (b).
 (b)ElementsThe information specified in this subsection with respect to each fiscal year is the following: (1)The number of covered claims submitted to or considered by the Secretary during such fiscal year.
 (2)Of the covered claims under paragraph (1), the number and percentage of such claims— (A)submitted by each sex;
 (B)that were approved, including the number and percentage of such approved claims submitted by each sex; and
 (C)that were denied, including the number and percentage of such denied claims submitted by each sex. (3)Of the covered claims under paragraph (1) that were approved, the number and percentage, listed by each sex, of claims assigned to each rating percentage of disability.
 (4)Of the covered claims under paragraph (1) that were denied— (A)the three most common reasons given by the Secretary under section 5104(b)(1) of title 38, United States Code, for such denials; and
 (B)the number of denials that were based on the failure of a veteran to report for a medical examination.
 (5)The number of covered claims that, as of the end of such fiscal year, are pending and, separately, the number of such claims on appeal.
 (6)The average number of days that covered claims take to complete beginning on the date on which the claim is submitted.
 (7)A description of the training that the Secretary provides to employees of the Veterans Benefits Administration specifically with respect to covered claims, including the frequency, length, and content of such training.
 (c)DefinitionsIn this section: (1)Covered claimsThe term covered claims means claims for disability compensation submitted to the Secretary based on post-traumatic stress disorder alleged to have been incurred or aggravated by military sexual trauma.
 (2)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section and shall include sexual harassment (as so specified). IVEducation AEducational assistance and vocational rehabilitation 401.Clarification of eligibility for Marine Gunnery Sergeant John David Fry Scholarship (a)In GeneralSection 701(d) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1796; 38 U.S.C. 3311 note) is amended to read as follows:
						
							(d)Applicability
 (1)In generalThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after January 1, 2015.
 (2)Deaths that occurred between September 11, 2001, and December 31, 2005For purposes of section 3311(f)(2) of title 38, United States Code, any member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005, is deemed to have died on January 1, 2006..
 (b)Election on receipt of certain benefitsSection 3311(f) of title 38, United States Code, is amended— (1)in paragraph (3), by striking A surviving spouse and inserting Except as provided in paragraph (4), a surviving spouse;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph (4):
							
								(4)Exception for certain elections
 (A)In generalAn election made under paragraph (3) by a spouse described in subparagraph (B) may not be treated as irrevocable if such election occurred before the date of the enactment of this paragraph.
 (B)Eligible surviving spouseA spouse described in this subparagraph is an individual— (i)who is entitled to assistance under subsection (a) pursuant to paragraph (9) of subsection (b); and
 (ii)who was the spouse of a member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005..
 (c)Technical amendmentParagraph (5) of subsection (f) of section 3311 of title 38, United States Code, as redesignated by subsection (b)(2), is amended by striking that paragraph and inserting paragraph (9) of subsection (b).
 (d)Yellow Ribbon G.I. Education Enhancement ProgramSection 3317(a) of such title is amended by striking paragraphs (1) and (2) of section 3311(b) and inserting paragraphs (1), (2), and (9) of section 3311(b) of this title. 402.Restoration of entitlement to Post-9/11 Educational Assistance for veterans affected by closures of educational institutions (a)Educational assistance (1)In generalSection 3312 of title 38, United States Code, is amended by adding at the end the following new subsection:
							
								(d)Discontinuation of education due to closure of educational institution
 (1)In generalAny payment of educational assistance described in paragraph (2) shall not— (A)be charged against any entitlement to educational assistance of the individual concerned under this chapter; or
 (B)be counted against the aggregate period for which section 3695 of this title limits the individual’s receipt of educational assistance under this chapter.
 (2)Description of payment of educational assistanceSubject to paragraph (3), the payment of educational assistance described in this paragraph is the payment of such assistance to an individual for pursuit of a course or courses under this chapter if the Secretary finds that the individual—
 (A)was forced to discontinue such course pursuit as a result of a permanent closure of an educational institution; and
 (B)did not receive credit, or lost training time, toward completion of the program of education being pursued at the time of such closure.
 (3)Period for which payment not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of—
 (A)the portion of the period of enrollment in the course or courses from which the individual failed to receive credit or with respect to which the individual lost training time, as determined under paragraph (2)(B), and
 (B)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of this title..
 (2)ApplicabilitySubsection (d) of such section, as added by paragraph (1), shall apply with respect to courses and programs of education discontinued as described in paragraph (2) of such subsection in fiscal year 2015 or any fiscal year thereafter.
						(b)Monthly housing stipend
 (1)In generalSection 3680(a) of such title is amended— (A)by striking the matter after paragraph (3)(B);
 (B)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (C)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (D)in the matter before subparagraph (A), as redesignated, in the first sentence, by striking Payment of and inserting (1) Except as provided in paragraph (2), payment of; and (E)by adding at the end the following new paragraph (2):
								
 (2)Notwithstanding paragraph (1), the Secretary may, pursuant to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible veterans and eligible persons enrolled in courses set forth in paragraph (1)(A)—
 (A)during periods when schools are temporarily closed under an established policy based on an Executive order of the President or due to an emergency situation, except that the total number of weeks for which allowances may continue to be so payable in any 12-month period may not exceed four weeks; or
 (B)solely for the purpose of awarding a monthly housing stipend described in section 3313 of this title, during periods following a permanent school closure, except that payment of such a stipend may only be continued until the earlier of—
 (i)the date of the end of the term, quarter, or semester during which the school closure occurred; and
 (ii)the date that is 4 months after the date of the school closure..
 (2)Conforming amendmentParagraph (1)(C)(ii) of such section, as redesignated, is amended by striking described in subclause (A) of this clause and inserting described in clause (i). 403.Consideration of eligibility for Post-9/11 Educational Assistance for certain time on active duty in reserve components of Armed Forces (a)In generalSection 3301(1)(B) of title 38, United States Code, is amended by striking 12302, or 12304 and inserting 12301(h), 12302, 12304, 12304a, or 12304b.
 (b)Effective date and applicabilityThe amendment made by subsection (a) shall— (1)take effect on the date that is one year after the date of the enactment of this Act;
 (2)apply with respect to assistance provided under chapter 33 of such title on and after the date that is one year after the date of the enactment of this Act; and
 (3)apply with respect to any member of a reserve component of the Armed Forces who serves or has served on active duty under section 12301(h), 12304a, or 12304b of title 10, United States Code, before, on, or after the date of the enactment of this Act.
						404.Approval of courses of education and training for purposes of the vocational rehabilitation program
			 of the Department of Veterans Affairs
 (a)In generalSection 3104(b) of title 38, United States Code, is amended— (1)by inserting (1) before A rehabilitation; and
 (2)by adding at the end the following new paragraph:  (2)(A)Except as provided in subparagraph (B), to the maximum extent practicable, a course of education or training may be pursued by a veteran as part of a rehabilitation program under this chapter only if the course is approved for purposes of chapter 30 or 33 of this title.
 (B)The Secretary may waive the requirement under subparagraph (A) to the extent the Secretary determines appropriate..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to a course of education or training pursued by a veteran who first begins a program of rehabilitation under chapter 31 of title 38, United States Code, on or after the date that is one year after the date of the enactment of this Act.
 405.Authority to prioritize vocational rehabilitation services based on needSection 3104 of title 38, United States Code, as amended by section 404, is further amended by adding at the end the following new subsection:
					
 (c)(1)The Secretary shall have the authority to administer this chapter by prioritizing the provision of services under this chapter based on need, as determined by the Secretary.
 (2)In evaluating need for purposes of this subsection, the Secretary shall consider disability ratings, the severity of employment handicaps, qualification for a program of independent living services and assistance, income, and such other factors as the Secretary considers appropriate.
 (3)Not later than 90 days before making any changes to the prioritization of the provision of services under this chapter as authorized under paragraph (1), the Secretary shall submit to Congress a plan describing such changes..
				406.Codification and improvement of election process for Post-9/11 Educational Assistance Program
 (a)In generalSubchapter III of chapter 33 of title 38, United States Code, is amended— (1)by redesignating section 3325 as section 3326; and
 (2)by inserting after section 3324 the following new section 3325:
							
								3325.Election to receive educational assistance
 (a)Individuals eligible to elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under this chapter if such individual— (1)as of August 1, 2009—
 (A)is entitled to basic educational assistance under chapter 30 of this title and has used, but retains unused, entitlement under that chapter;
 (B)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 and has used, but retains unused, entitlement under the applicable chapter;
 (C)is entitled to basic educational assistance under chapter 30 of this title but has not used any entitlement under that chapter;
 (D)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 but has not used any entitlement under such chapter;
 (E)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 of this title and is making contributions toward such assistance under section 3011(b) or 3012(c) of this title; or
 (F)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of this title by reason of an election under section 3011(c)(1) or 3012(d)(1) of this title; and
 (2)as of the date of the individual’s election under this paragraph, meets the requirements for entitlement to educational assistance under this chapter.
 (b)Cessation of contributions toward GI billEffective as of the first month beginning on or after the date of an election under subsection (a) of an individual described by paragraph (1)(E) of that subsection, the obligation of the individual to make contributions under section 3011(b) or 3012(c) of this title, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to the individual.
									(c)Revocation of remaining transferred entitlement
 (1)Election to revokeIf, on the date an individual described in paragraph (1)(A) or (1)(C) of subsection (a) makes an election under that subsection, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of this title is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized.
 (2)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of this title in accordance with the provisions of this section.
 (3)Availability of unrevoked entitlementAny entitlement described in paragraph (1) that is not revoked by an individual in accordance with that paragraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of this title.
										(d)Post-9/11 educational assistance
 (1)In generalSubject to paragraph (2) and except as provided in subsection (e), an individual making an election under subsection (a) shall be entitled to educational assistance under this chapter in accordance with the provisions of this chapter, instead of basic educational assistance under chapter 30 of this title, or educational assistance under chapter 107, 1606, or 1607 of title 10, as applicable.
 (2)Limitation on entitlement for certain individualsIn the case of an individual making an election under subsection (a) who is described by paragraph (1)(A) of that subsection, the number of months of entitlement of the individual to educational assistance under this chapter shall be the number of months equal to—
 (A)the number of months of unused entitlement of the individual under chapter 30 of this title, as of the date of the election, plus
 (B)the number of months, if any, of entitlement revoked by the individual under subsection (c)(1). (e)Continuing entitlement to educational assistance not available under 9/11 assistance program (1)In generalIn the event educational assistance to which an individual making an election under subsection (a) would be entitled under chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable, is not authorized to be available to the individual under the provisions of this chapter the individual shall remain entitled to such educational assistance in accordance with the provisions of the applicable chapter.
 (2)Charge for use of entitlementThe utilization by an individual of entitlement under paragraph (1) shall be chargeable against the entitlement of the individual to educational assistance under this chapter at the rate of one month of entitlement under this chapter for each month of entitlement utilized by the individual under paragraph (1) (as determined as if such entitlement were utilized under the provisions of chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable).
										(f)Additional post-9/11 assistance for members having made contributions toward GI bill
 (1)Additional assistanceIn the case of an individual making an election under subsection (a) who is described by subparagraph (A), (C), or (E) of paragraph (1) of that subsection, the amount of educational assistance payable to the individual under this chapter as a monthly stipend payable under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), shall be the amount otherwise payable as a monthly stipend under the applicable paragraph increased by the amount equal to—
 (A)the total amount of contributions toward basic educational assistance made by the individual under section 3011(b) or 3012(c) of this title, as of the date of the election, multiplied by
 (B)the fraction— (i)the numerator of which is—
 (I)the number of months of entitlement to basic educational assistance under chapter 30 of this title remaining to the individual at the time of the election; plus
 (II)the number of months, if any, of entitlement under chapter 30 revoked by the individual under subsection (c)(1); and
 (ii)the denominator of which is 36 months. (2)Months of remaining entitlement for certain individualsIn the case of an individual covered by paragraph (1) who is described by subsection (a)(1)(E), the number of months of entitlement to basic educational assistance remaining to the individual for purposes of paragraph (1)(B)(i)(II) shall be 36 months.
 (3)Timing of paymentThe amount payable with respect to an individual under paragraph (1) shall be paid to the individual together with the last payment of the monthly stipend payable to the individual under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), before the exhaustion of the individual’s entitlement to educational assistance under this chapter.
										(g)Continuing entitlement to additional assistance for critical skills or speciality and additional
 serviceAn individual making an election under subsection (a)(1) who, at the time of the election, is entitled to increased educational assistance under section 3015(d) of this title, or section 16131(i) of title 10, or supplemental educational assistance under subchapter III of chapter 30 of this title, shall remain entitled to such increased educational assistance or supplemental educational assistance in the utilization of entitlement to educational assistance under this chapter, in an amount equal to the quarter, semester, or term, as applicable, equivalent of the monthly amount of such increased educational assistance or supplemental educational assistance payable with respect to the individual at the time of the election.
									(h)Alternative election by Secretary
 (1)In generalIn the case of an individual who, on or after January 1, 2016, submits to the Secretary an election under this section that the Secretary determines is clearly against the interests of the individual, or who fails to make an election under this section, the Secretary may make an alternative election on behalf of the individual that the Secretary determines is in the best interests of the individual.
 (2)NoticeIf the Secretary makes an election on behalf of an individual under this subsection, the Secretary shall notify the individual by not later than seven days after making such election and shall provide the individual with a 30-day period, beginning on the date of the individual’s receipt of such notice, during which the individual may modify or revoke the election made by the Secretary on the individual’s behalf. The Secretary shall include, as part of such notice, a clear statement of why the alternative election made by the Secretary is in the best interests of the individual as compared to the election submitted by the individual. The Secretary shall provide the notice required under this paragraph by electronic means whenever possible.
 (i)Irrevocability of electionsAn election under subsection (a) or (c)(1) is irrevocable.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 3325 and inserting the following new items:
						3325. Election to receive educational assistance.3326. Reporting requirement..
 (c)Conforming repealSubsection (c) of section 5003 of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252; 38 U.S.C. 3301 note) is hereby repealed.
 407.Work-study allowanceSection 3485(a)(4) of title 38, United States Code, is amended by striking June 30, 2013 each place it appears and inserting June 30, 2013, or the period beginning on June 30, 2016, and ending on June 30, 2021. 408.Retention of entitlement to educational assistance during certain additional periods of active duty (a)Educational assistance allowanceSection 16131(c)(3)(B)(i) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.
 (b)Expiration dateSection 16133(b)(4) of such title is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. 409.Eligibility for Post-9/11 Educational Assistance for certain members of reserve components of Armed Forces who lost entitlement to educational assistance under Reserve Educational Assistance Program (a)ElectionSection 16167 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (c)Eligibility for Post-9/11 Educational AssistanceA member who loses eligibility for benefits under this chapter pursuant to subsection (b) shall be allowed to elect (in such form and manner as the Secretary of Veterans Affairs may prescribe) to have such service previously credited toward this chapter credited towards establishing eligibility for educational assistance under chapter 33 of title 38, United States Code, notwithstanding the provisions of section 16163(e) of this title or section 3322(h)(1) of title 38..
 (b)Qualification of serviceSection 3301(1) of title 38, United States Code, shall be construed to include, in the case of a member of a reserve component of the Armed Forces who, before November 25, 2015, established eligibility for educational assistance under chapter 1607 of title 10, United States Code, pursuant to section 16163(a)(1) of such title, but lost eligibility for such educational assistance pursuant to section 16167(b) of such title, service on active duty (as defined in section 101 of such title) that satisfies the requirements of section 16163(a)(1) of such title.
 (c)EntitlementSection 3311(b)(8) of title 38, United States Code, shall be construed to include an individual who, before November 25, 2015, established eligibility for educational assistance under chapter 1607 of title 10, United States Code, pursuant to section 16163(b) of such title, but lost such eligibility pursuant to section 16167(b) of such title.
 (d)DurationNotwithstanding section 3312 of title 38, United States Code, an individual who establishes eligibility for educational assistance under chapter 33 of such title by crediting towards such chapter service previously credited towards chapter 1607 of title 10, United States Code, is only entitled to a number of months of educational assistance under section 3313 of title 38, United States Code, equal to the number of months of entitlement remaining under chapter 1607 of title 10, United States Code, at the time of conversion to chapter 33 of title 38, United States Code.
					410.Reports on progress of students receiving Post-9/11 Educational Assistance
 (a)In generalChapter 33 of title 38, United States Code, as amended by section 406, is further amended— (1)in subsection 3326(c), as redesignated—
 (A)in paragraph (2), by striking and after the semicolon; (B)by redesignating paragraph (3) as paragraph (4); and
 (C)by inserting after paragraph (2) the following new paragraph (3):  (3)the information received by the Secretary under section 3327 of this title; and; and
 (2)by adding at the end the following new section:  3327.Report on student progressAs a condition on approval under chapter 36 of this title of a course offered by an educational institution (as defined in section 3452 of this title), each year, each educational institution (as so defined) that received a payment in that year on behalf of an individual entitled to educational assistance under this chapter shall submit to the Secretary such information regarding the academic progress of the individual as the Secretary may require..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 406, is further amended by adding at the end the following new item:
						3327. Report on student progress..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
					BAdministration of educational assistance
				421.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of
			 educational institutions
 (a)In generalSection 3684(a) of title 38, United States Code, is amended— (1)in paragraph (1), by inserting 32, 33, after 31,; and
 (2)by adding at the end the following new paragraph:  (4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions located in the same State that are organized in a manner that facilitates the centralized reporting of the enrollments in such group, district, or consortium of institutions..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.
					422.Provision of information regarding veteran entitlement to educational assistance
 (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
						
							3699.Provision of certain information to educational institutions
 (a)In generalFor each veteran or other individual pursuing a course of education that has been approved under this chapter using educational assistance to which the veteran or other individual is entitled under chapter 30, 32, 33, or 35 of this title, the Secretary shall make available to the educational institution offering the course information about the amount of such educational assistance to which the veteran or other individual is entitled.
 (b)Manner information is providedThe Secretary shall ensure that information made available to an educational institution under subsection (a) is provided to such educational institution pursuant to such subsection through a secure information technology system accessible by the educational institution.
 (c)Regular updatesThe Secretary shall regularly update information provided under this section to reflect any amounts used by veterans and other individuals..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3698 the following new item:
						3699. Provision of certain information to educational institutions..
					423.Role of State approving agencies
 (a)Approval of certain coursesSection 3672(b)(2)(A) of title 38, United States Code, is amended by striking the following and all that follows through the colon and inserting the following: a program of education is deemed to be approved for purposes of this chapter if a State approving agency, or the Secretary when acting in the role of a State approving agency, determines that the program is one of the following programs:.
 (b)Approval of other coursesSection 3675 of such title is amended— (1)in subsection (a)(1)—
 (A)by striking The Secretary or a State approving agency and inserting A State approving agency, or the Secretary when acting in the role of a State approving agency,; and (B)by striking offered by proprietary for-profit educational institutions and inserting not covered by section 3672 of this title; and
 (2)in subsection (b)— (A)in the matter before paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency,; and
 (B)in paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency. 424.Criteria used to approve courses (a)Nonaccredited coursesSection 3676(c)(14) of title 38, United States Code, is amended by inserting before the period the following: if the Secretary, in consultation with the State approving agency and pursuant to regulations prescribed to carry out this paragraph, determines such criteria are necessary and treat public, private, and proprietary for-profit educational institutions equitably.
 (b)Accredited coursesSection 3675(b)(3) of such title is amended by striking and (3) and inserting (3), and (14). (c)ApplicationThe amendment made by subsection (a) shall apply with respect to—
 (1)criteria developed pursuant to paragraph (14) of subsection (c) of section 3676 of title 38, United States Code, on or after January 1, 2013; and
 (2)an investigation conducted under such subsection that is covered by a reimbursement of expenses paid by the Secretary of Veterans Affairs to a State pursuant to section 3674 of such title on or after October 1, 2015.
						425.Modification of requirements for approval for purposes of educational assistance provided by
			 Department of Veterans Affairs of programs designed to prepare individuals
			 for licensure or certification
 (a)Approval of nonaccredited coursesSubsection (c) of section 3676 of title 38, United States Code, as amended by this subtitle, is further amended—
 (1)by redesignating paragraph (14) as paragraph (16); and (2)by inserting after paragraph (13) the following new paragraphs:
							
 (14)In the case of a course designed to prepare an individual for licensure or certification in a State, the course—
 (A)meets all instructional curriculum licensure or certification requirements of such State; and
 (B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b).
 (15)In the case of a course designed to prepare an individual for employment pursuant to standards developed by a board or agency of a State in an occupation that requires approval, licensure, or certification, the course—
 (A)meets such standards; and (B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b)..
 (b)ExceptionsSuch section is further amended by adding at the end the following new subsection:  (f)(1)The Secretary may waive the requirements of paragraph (14) or (15) of subsection (c) in the case of a course of education offered by an educational institution (either accredited or not accredited) if the Secretary determines all of the following:
 (A)The educational institution is not accredited by an agency or association recognized by the Secretary of Education.
 (B)The course did not meet the requirements of such paragraph at any time during the two-year period preceding the date of the waiver.
 (C)The waiver furthers the purposes of the educational assistance programs administered by the Secretary or would further the education interests of individuals eligible for assistance under such programs.
 (D)The educational institution does not provide any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance, except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance.
 (2)Not later than 30 days after the date on which the Secretary issues a waiver under paragraph (1), the Secretary shall submit to Congress notice of such waiver and a justification for issuing such waiver..
 (c)Approval of accredited coursesSection 3675(b)(3) of such title, as amended by this subtitle, is further amended— (1)by striking and (14) and inserting (14), (15), and (16); and
 (2)by inserting before the period at the end the following: (or, with respect to such paragraphs (14) and (15), the requirements under such paragraphs are waived pursuant to subsection (f)(1) of section 3676 of this title).
						(d)Approval of accredited standard college degree programs offered at public or not-for-profit
 educational institutionsSection 3672(b)(2) of such title is amended— (1)in subparagraph (A)(i), by striking An accredited and inserting Except as provided in subparagraph (C), an accredited; and
 (2)by adding at the end the following new subparagraph:  (C)A course that is described in both subparagraph (A)(i) of this paragraph and in paragraph (14) or (15) of section 3676(c) of this title shall not be deemed to be approved for purposes of this chapter unless—
 (i)a State approving agency, or the Secretary when acting in the role of a State approving agency, determines that the course meets the applicable criteria in such paragraphs; or
 (ii)the Secretary issues a waiver for such course under section 3676(f)(1) of this title.. (e)Disapproval of coursesSection 3679 of such title is amended by adding at the end the following new subsection:
						
 (d)Notwithstanding any other provision of this chapter, the Secretary or the applicable State approving agency shall disapprove a course of education described in paragraph (14) or (15) of section 3676(c) of this title unless the educational institution providing the course of education—
 (1)publicly discloses any conditions or additional requirements, including training, experience, or examinations, required to obtain the license, certification, or approval for which the course of education is designed to provide preparation; and
 (2)makes each disclosure required by paragraph (1) in a manner that the Secretary considers prominent (as specified by the Secretary in regulations prescribed for purposes of this subsection)..
 (f)ApplicabilityIf after enrollment in a course of education that is subject to disapproval by reason of an amendment made by this Act, an individual pursues one or more courses of education at the same educational institution while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters, or terms) at that institution, any course so pursued by the individual at that institution while so continuously enrolled shall not be subject to disapproval by reason of such amendment.
					426.Compliance surveys
 (a)In generalSection 3693 of title 38, United States Code, is amended— (1)by striking subsection (a) and inserting the following new subsection (a):
							
 (a)(1)Except as provided in subsection (b), the Secretary shall conduct an annual compliance survey of educational institutions and training establishments offering one or more courses approved for the enrollment of eligible veterans or persons if at least 20 such veterans or persons are enrolled in any such course.
 (2)The Secretary shall—
 (A)design the compliance surveys required by paragraph (1) to ensure that such institutions or establishments described in such paragraph, as the case may be, and approved courses are in compliance with all applicable provisions of chapters 30 through 36 of this title;
 (B)survey each such educational institution and training establishment not less than once during every two-year period; and
 (C)assign not fewer than one education compliance specialist to work on compliance surveys in any year for each 40 compliance surveys required to be made under this section for such year.
 (3)The Secretary, in consultation with the State approving agencies, shall— (A)annually determine the parameters of the surveys required under paragraph (1); and
 (B)not later than September 1 of each year, make available to the State approving agencies a list of the educational institutions and training establishments that will be surveyed during the fiscal year following the date of making such list available.; and
 (2)by adding at the end the following new subsection:  (c)In this section, the terms educational institution and training establishment have the meanings given such terms in section 3452 of this title..
 (b)Conforming amendmentsSubsection (b) of such section is amended— (1)by striking subsection (a) of this section for an annual compliance survey and inserting subsection (a)(1) for a compliance survey;
 (2)by striking institution and inserting educational institution or training establishment; and (3)by striking institution's demonstrated record of compliance and inserting record of compliance of such institution or establishment.
						427.Survey of individuals using their entitlement to educational assistance under the educational
			 assistance programs administered by the Secretary of Veterans Affairs
					(a)Survey required
 (1)In generalBy not later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with a nongovernmental entity for the conduct of a survey of a statistically valid sample of individuals who have used or are using their entitlement to educational assistance under chapters 30, 32, 33, and 35 of title 38, United States Code, to pursue a program of education or training.
 (2)Contract requirementsThe contract shall provide that— (A)not later than one month before the collection of data under the survey begins, the survey shall be submitted to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives;
 (B)the nongovernmental entity shall complete the survey and submit to the Secretary the results of the survey by not later than 180 days after entering into the contract; and
 (C)the survey shall be conducted by electronic means and by any other means the nongovernmental entity determines appropriate.
 (b)Information To be collectedThe contract under subsection (a) shall provide that the survey shall be designed to collect the following types of information about each individual surveyed, where applicable:
 (1)Demographic information, including the highest level of education completed by the individual, the military occupational specialty or specialties of the individual while serving on active duty as a member of the Armed Forces or as a member of the National Guard or of a Reserve Component of the Armed Forces, and whether the individual has a service-connected disability.
 (2)The opinion of the individual regarding participation in the transition assistance program under section 1144 of title 10, United States Code, and the effectiveness of the program, including instruction on the use of the benefits under laws administered by the Secretary of Veterans Affairs.
 (3)The resources the individual used to help the individual— (A)decide to use the individual’s entitlement to educational assistance to enroll in a program of education or training; and
 (B)choose the program of education or training the individual pursued. (4)The individual’s goal when the individual enrolled in the program of education or training.
 (5)The nature of the individual’s experience with the education benefits processing system of the Department of Veterans Affairs.
 (6)The nature of the individual’s experience with the school certifying official of the educational institution where the individual pursued the program of education or training who processed the individual’s claim.
 (7)Any services or benefits the educational institution or program of education or training provided to veterans while the individual pursued the program of education or training.
 (8)The type of educational institution at which the individual pursued the program of education or training.
 (9)Whether the individual completed the program of education or training or the number of credit hours completed by the individual as of the time of the survey, and, if applicable, any degree or certificate obtained by the individual for completing the program.
 (10)The employment status of the individual and whether such employment status differs from the employment status of the individual prior to enrolling in the program of education or training.
 (11)Whether the individual is or was enrolled in a program of education on a full-time or part-time basis.
 (12)The opinion of the individual on the effectiveness of the educational assistance program of the Department of Veterans Affairs under which the individual was entitled to educational assistance.
 (13)Whether the individual was ever entitled to a rehabilitation under chapter 31 of title 38, United States Code, and whether the individual participated in such a program.
 (14)A description of any circumstances that prevented the individual from using the individual’s entitlement to educational assistance to pursue a desired career path or degree.
 (15)Whether the individual is using the individual’s entitlement to educational assistance to pursue a program of education or training or has transferred such an entitlement to a dependent.
 (16)Such other matters as the Secretary determines appropriate. (c)ReportNot later than 90 days after receiving the results of the survey required under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the results of the survey and any recommendations of the Secretary relating to such results. Such report shall also include an unedited version of the results of the survey submitted by the nongovernmental entity that conducted the survey.
					428.Technical amendment relating to in-State tuition rate for individuals to whom entitlement is
			 transferred under All-Volunteer Force Educational Assistance Program and
			 Post-9/11 Educational Assistance
 (a)Technical amendmentSubparagraph (B) of section 3679(c)(2) of title 38, United States Code, is amended to read as follows:
						
 (B)An individual who is entitled to assistance under— (i)section 3311(b)(9) of this title; or
 (ii)section 3319 of this title by virtue of the individual's relationship to— (I)a veteran described in subparagraph (A); or
 (II)a member of the uniformed services described in section 3319(b) of this title who is serving on active duty..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a course, semester, or term that begins after July 1, 2017.
					VEmployment and transition
			501.Required coordination between Directors for Veterans' Employment and Training with State
			 departments of labor and veterans affairs
 (a)In generalSection 4103 of title 38, United States Code, is amended by adding at the end the following new subsection:
					
 (c)Coordination with State departments of labor and veterans affairsEach Director for Veterans' Employment and Training for a State shall coordinate the Director's activities under this chapter with the State department of labor and the State department of veterans affairs..
 (b)Effective dateSubsection (c) of such section, as added by subsection (a), shall take effect on the date that is one year after the date of the enactment of this Act.
				502.Longitudinal study of job counseling, training, and placement service for veterans
 (a)In generalChapter 41 of title 38, United States Code, is amended by adding at the end the following new section:
					
						4115.Longitudinal study of job counseling, training, and placement service for veterans
 (a)Study required(1)The Secretary shall enter into a contract with a nongovernmental entity to conduct a longitudinal study of a statistically valid sample of each of the groups of individuals described in paragraph (2). The contract shall provide for the study of each such group over a period of at least five years.
 (2)The groups of individuals described in this paragraph are the following: (A)Veterans who have received intensive services.
 (B)Veterans who did not receive intensive services but who otherwise received services under this chapter.
 (C)Veterans who did not seek or receive services under this chapter. (3)The study required by this subsection shall include the collection, for each individual who participates in the study, of the following information:
 (A)The average number of months such individual served on active duty. (B)The disability ratings of such individual.
 (C)Any unemployment benefits received by such individual. (D)The average number of months such individual was employed during the year covered by the report.
 (E)The average annual starting and ending salaries of any such individual who was employed during the year covered by the report.
 (F)The average annual income of such individual. (G)The average total household income of such individual for the year covered by the report.
 (H)The percentage of such individuals who own their principal residences. (I)The employment status of such individual.
 (J)In the case of such an individual who received services under this chapter, whether the individual believes that any service provided by a disabled veterans’ outreach program specialist or local veterans’ employment representative helped the individual to become employed.
 (K)In the case of such an individual who believes such a service helped the individual to become employed, whether—
 (i)the individual retained the position of employment for a period of one year or longer; and (ii)the individual believes such a service helped the individual to secure a higher wage or salary.
 (L)The conditions under which such individual was discharged or released from the Armed Forces. (M)Whether such individual has used any educational assistance to which the individual is entitled under this title.
 (N)Whether such individual has participated in a rehabilitation program under chapter 31 of this title.
 (O)Whether such individual had contact with a One-Stop Career Center employee while attending a workshop or job fair under the Transition GPS Program of the Department of Defense.
 (P)Demographic information about such individual. (Q)Such other information as the Secretary determines appropriate.
 (b)Annual Report(1)By not later than July 1 of each year covered by the study required under subsection (a), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the outcomes of the study during the preceding year.
 (2)The Secretary shall include in each report submitted under paragraph (1) the following: (A)Information with respect to job fairs attended by One-Stop Career Center employees at which the employees had contact with a veteran, including, for the year preceding the year in which the report is submitted, the following:
 (i)The number of job fairs attended by One-Stop Career Center employees at which the employees had contact with a veteran.
 (ii)The number of veterans contacted at each such job fair.
 (B)Such information as the Secretary determines is necessary to determine the long-term outcomes of the individuals in the groups described in subsection (a)(2)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					4115. Longitudinal study of job counseling, training, and placement service for veterans..
				VIHomeless veterans
			AHomeless matters generally
				601.Expansion of definition of homeless veteran for purposes of benefits under the laws administered by
 the Secretary of Veterans AffairsSection 2002(1) of title 38, United States Code, is amended by striking in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)) and inserting in subsection (a) or (b) of section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
				602.Increased per
			 diem payments for transitional housing assistance that becomes permanent
 housing for homeless veteransSection 2012(a)(2) of title 38, United States Code, is amended—
 (1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
 (2)in subparagraph (C), as redesignated, by striking in subparagraph (D) and inserting in subparagraph (E);
 (3)in subparagraph (D), as redesignated, by striking under subparagraph (B) and inserting under subparagraph (C);
 (4)in subparagraph (E), as redesignated, by striking in subparagraphs (B) and (C) and inserting in subparagraphs (C) and (D); and
 (5)in subparagraph (A)—
 (A)by striking The rate and inserting Except as otherwise provided in subparagraph (B), the rate; and
 (B)by striking under subparagraph (B) and all that follows through the end and inserting the following: “under subparagraph (C).
							
 (B)(i)Except as provided in clause (ii), in no case may the rate determined under this paragraph exceed the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section.
 (ii)In the case of services furnished to a homeless veteran who is placed in housing that will become permanent housing for the veteran upon termination of the furnishing of such services to such veteran, the maximum rate of per diem authorized under this section is 150 percent of the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section..
 603.Clarification of eligibility for services under homeless veterans reintegration programsSection 2021(a) of title 38, United States Code, is amended by striking reintegration of homeless veterans into the labor force. and inserting the following: reintegration into the labor force of—  (1)homeless veterans;
 (2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance is provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19));
 (3)Native Americans (as defined in section 3765 of this title) who are veterans and receiving assistance under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.); and
 (4)veterans who are transitioning from being incarcerated.. 604.Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless (a)Program required (1)In generalSubchapter II of chapter 20 of title 38, United States Code, is amended—
 (A)by redesignating section 2013 as section 2014; and (B)by inserting after section 2012 the following new section 2013:
								
									2013.Program to improve retention of housing by formerly homeless veterans and veterans at risk of
			 becoming homeless
 (a)Program requiredThe Secretary shall carry out a program under which the Secretary shall provide case management services to improve the retention of housing by veterans who were previously homeless and are transitioning to permanent housing and veterans who are at risk of becoming homeless.
 (b)Grants(1)The Secretary shall carry out the program through the award of grants. (2)(A)In awarding grants under paragraph (1), the Secretary shall give priority to organizations that demonstrate a capability to provide case management services as described in subsection (a), particularly organizations that are successfully providing or have successfully provided transitional housing services using amounts provided by the Secretary under sections 2012 and 2061 of this title.
 (B)In giving priority under subparagraph (A), the Secretary shall give extra priority to an organization described in such subparagraph that—
 (i)voluntarily stops receiving amounts provided by the Secretary under sections 2012 and 2061 of this title; and
 (ii)converts a facility that the organization used to provide transitional housing services into a facility that the organization uses to provide permanent housing that meets housing quality standards established under section 8(o)(8)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)(B)).
 (C)In any case in which a facility, with respect to which a person received a grant for construction, rehabilitation, or acquisition under section 2011 of this title, is converted as described in subparagraph (B)(ii), such conversion shall be considered to have been carried out pursuant to the needs of the Department and such person shall not be considered in noncompliance with the terms of such grant by reason of such conversion..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2013 and inserting the following new items:
							2013. Program to improve retention of housing by formerly homeless veterans and veterans at risk of
			 becoming homeless.2014. Authorization of appropriations..
 (b)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations to carry out section 2013 of such title, as added by subsection (a)(1)(B).
					(c)Report
 (1)In generalNot later than June 1, 2020, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program required by section 2013 of such title, as added by subsection (a)(1)(B).
 (2)ContentsThe report submitted under paragraph (1) shall include assessments of the following: (A)The percentage of veterans who received case management services under the program who were able to retain permanent housing by the end of the program, disaggregated by each recipient of a grant under such section.
 (B)The percentage of veterans who received case management services under the program who were not in permanent housing at the end of the program, disaggregated by housing status and reason for failing to retain permanent housing under the program.
 (C)The use by veterans, who received case management services under the program, of housing assistance furnished by the Department of Veterans Affairs, including a comparison of the use of such assistance by such veterans before and after receiving such services.
 (D)An assessment of the employment status of veterans who received case management services under the program, including a comparison of the employment status of such veterans before and after receiving such services.
							605.Pilot program on provision of intensive case management interventions to homeless veterans who
			 receive the most health care from the Department of Veterans Affairs
 (a)Pilot program requiredNot later than September 1, 2017, the Secretary of Veterans Affairs shall commence a pilot program to assess the feasibility and advisability of providing intensive case management interventions to covered veterans.
 (b)Covered veteransFor purposes of the pilot program, a covered veteran is a veteran who is enrolled in— (1)the homeless registry of the Department; and
 (2)the system of annual patient enrollment established and operated by the Secretary under section 1705(a) of title 38, United States Code.
						(c)Location
 (1)In generalThe Secretary shall carry out the pilot program at not fewer than six locations selected by the Secretary for purposes of the pilot program as follows:
 (A)Not fewer than three locations in cities that have the largest populations of homeless veterans in the United States.
 (B)Not fewer than three locations in suburban or rural settings. (2)Interaction and coordination with community organizationsIn selecting locations under paragraph (1), the Secretary shall only select locations in areas in which the Secretary determines that there is a high degree of interaction and coordination between the Department and community organizations that provide housing and social services for veterans, such as outreach, employment, and financial assistance for homeless veterans, veterans at risk of becoming homeless, and low-income veterans.
						(d)Provision of intensive case management interventions
 (1)Minimum number of veterans to receive interventionsIn carrying out the program at each location selected under subsection (c), the Secretary shall provide intensive case management interventions to not fewer than 20 covered veterans at each such location who the Secretary determines are the covered veterans at such location who receive the most health care and related services furnished by the Department of Veterans Affairs.
 (2)Nature of interventionsThe intensive case management interventions provided to covered veterans under paragraph (1) shall include assistance with gaining and maintaining access to such housing and services, including benefits and services to which covered veterans may be entitled or eligible under the laws administered by the Secretary, as may be necessary to improve the stability of their housing and the appropriateness of the health care that they receive.
						(e)Report
 (1)In generalNot later than December 1, 2019, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program carried out under this section.
 (2)ContentsThe report submitted under paragraph (1) shall include assessments of the following: (A)The types and frequencies of intensive case management interventions provided under the pilot program.
 (B)The housing status of each veteran who received an intensive case management intervention under the pilot program.
 (C)The employment status of each veteran who received an intensive case management intervention under the pilot program, including a comparison of the employment status of such veteran before and after receiving such intervention.
 (D)The use by veterans who received intensive case management interventions under the pilot program of health care and related services furnished by the Department of Veterans Affairs and the costs incurred by the Department in furnishing such care and services, including a comparison of the use by such veterans of such care and services and the costs incurred from furnishing such care and services before and after receiving such interventions.
 (E)The number of veterans who received intensive case management interventions under the pilot program, disaggregated by whether the intensive case management intervention was provided in a location described in subparagraph (A) or (B) of subsection (c)(1).
 (F)The costs incurred by the Department in carrying out the pilot program, disaggregated by provision of intensive case management interventions in locations described in subparagraphs (A) and (B) of such subsection.
 (G)An estimate of the costs the Department would have incurred for the provision of health care and associated services to covered veterans but for the provision of intensive case management interventions under the pilot program, disaggregated by provision of intensive case management interventions in locations described in subparagraphs (A) and (B) of subsection (c)(1).
							606.Establishment of National Center on Homelessness Among Veterans
 (a)In generalSubchapter VII of chapter 20 of title 38, United States Code, is amended by adding at the end the following new section:
						
							2067.National Center on Homelessness Among Veterans
 (a)In general(1)The Secretary shall establish and operate a center to carry out the functions described in subsection (b).
 (2)The center established under paragraph (1) shall be known as the National Center on Homelessness Among Veterans. (3)To the degree practicable, the Secretary shall operate the center established under paragraph (1) independently of the other programs of the Department that address homelessness among veterans.
 (b)FunctionsThe functions described in this subsection are as follows: (1)To carry out and promote research into the causes and contributing factors to veteran homelessness.
 (2)To assess the effectiveness of programs of the Department to meet the needs of homeless veterans. (3)To identify and disseminate best practices with regard to housing stabilization, income support, employment assistance, community partnerships, and such other matters as the Secretary considers appropriate with respect to addressing veteran homelessness.
 (4)To integrate evidence-based and best practices, policies, and programs into programs of the Department for homeless veterans and veterans at risk of homelessness and to ensure that the staff of the Department and community partners can implement such practices, policies, and programs.
 (5)To serve as a resource center for, and promote and seek to coordinate the exchange of information regarding, all research and training activities carried out by the Department and by other Federal and non-Federal entities with respect to veteran homelessness..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by inserting after the item relating to section 2066 the following new item:
						2067. National Center on Homelessness Among Veterans..
					607.Administrative improvements to grant and per diem programs of Department of Veterans Affairs
 (a)In generalSection 2012 of title 38, United States Code, is amended— (1)in subsection (a)(1), in the matter before subparagraph (A), by inserting and except as otherwise provided in this section after such purpose; and
 (2)by adding at the end the following new subsection:  (e)Review and conditional renewal(1)Each year, the Secretary shall review each grant recipient and eligible entity that received a per diem payment under this section for a service furnished to a veteran during the one-year period preceding the review to evaluate the performance of the grant recipient or eligible entity during that period with respect to—
 (A)the success of the grant recipient or eligible entity in assisting veterans to obtain, transition into, and retain permanent housing; and
 (B)increasing the income of veterans, whether by helping veterans obtain employment or by helping veterans obtain income-related benefits to which such veterans may be eligible or entitled.
 (2)For any grant recipient or eligible entity whose performance was evaluated for a year under paragraph (1), the Secretary may only provide per diem under this section to that grant recipient or eligible entity in the following year if the Secretary determines that such performance merits continued receipt of per diem under this section.
 (3)The Secretary shall establish uniform performance targets throughout the United States for all grant recipients and eligible entities that receive per diem payments under this section for purposes of evaluating the performance of each such grant recipient and eligible entity under this subsection..
						(b)Effective date
 (1)Uniform performance targetsNot later than one year after the date of the enactment of this Act, the Secretary shall establish uniform performance targets pursuant to paragraph (3) of section 2012(e) of title 38, United States Code, as added by subsection (a)(2).
 (2)Review of grant recipients and eligible entitiesThe Secretary shall complete the first review of each grant recipient and eligible entity pursuant to paragraph (1) of such section, as so added, not later than two years after the date of the enactment of this Act.
						608.Partnerships with public and private entities to provide legal services to homeless veterans and
			 veterans at risk of homelessness
 (a)In generalChapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:
						
							2022A.Partnerships with public and private entities to provide legal services to homeless veterans and
			 veterans at risk of homelessness
 (a)Partnerships authorizedSubject to the availability of funds for that purpose, the Secretary may enter into partnerships with public or private entities, through the award of grants or the use of cooperative agreements, to fund a portion of the general legal services specified in subsection (c) that are provided by such entities to homeless veterans and veterans at risk of homelessness.
 (b)Locations(1)The Secretary shall ensure that, to the extent practicable, partnerships under this section are made with entities equitably distributed across the geographic regions of the United States, including rural communities, tribal lands of the United States, Native Americans, and tribal organizations.
 (2)In this subsection, the terms Native American and tribal organization have the meanings given such terms in section 3765 of this title. (c)Legal servicesLegal services specified in this subsection include legal services provided by public or private entities that address the needs of homeless veterans and veterans at risk of homelessness, such as the following:
 (1)Legal services related to housing, including eviction defense and representation in landlord-tenant cases.
 (2)Legal services related to family law, including assistance in court proceedings for child support, divorce, and estate planning.
 (3)Legal services related to income support, including assistance in obtaining public benefits. (4)Legal services related to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver's license revocation, to reduce recidivism and facilitate the overcoming of reentry obstacles in employment or housing.
 (d)ConsultationIn developing and carrying out partnerships under this section, the Secretary shall, to the extent practicable, consult with public and private entities—
 (1)for assistance in identifying and contacting organizations described in subsection (c); and (2)to coordinate appropriate outreach relationships with such organizations.
 (e)ReportsThe Secretary may require entities that have entered into partnerships under this section to submit to the Secretary periodic reports on legal services provided to homeless veterans and veterans at risk of homelessness pursuant to such partnerships..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by adding after the item relating to section 2022 the following new item:
						2022A. Partnerships with public and private entities to provide legal services to homeless veterans
			 and veterans at risk of homelessness..
					609.Comptroller General of the United States study on homeless veterans programs of Department of
			 Veterans Affairs
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study of programs of the Department of Veterans Affairs that provide assistance to homeless veterans; and
 (2)submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Comptroller General with respect to the study required by paragraph (1).
 (b)ElementsThe study required by subsection (a)(1) shall include the following: (1)An assessment of whether programs described in subsection (a) are meeting the needs of veterans who are eligible for assistance provided by such programs, including any gaps or duplication in the provision of services.
 (2)A review of recent efforts of the Secretary of Veterans Affairs to improve the privacy, safety, and security of female veterans receiving assistance from such programs.
						610.Requirement for
			 Department of Veterans Affairs to assess comprehensive service programs
			 for
			 homeless veterans
					(a)In
 generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (1)assess and measure the capacity of programs for which entities receive grants under section 2011 of title 38, United States Code, or per diem payments under section 2012 or 2061 of such title; and
 (2)assess such programs with respect to— (A)how well they achieve their stated goals at a national level;
 (B)placements in permanent housing; (C)placements in employment; and
 (D)increases in the regular income of participants in the programs. (b)Assessment at national and local levelsIn assessing and measuring under subsection (a)(1), the Secretary shall develop and use tools to examine the capacity of programs described in such subsection at both the national and local level in order to assess the following:
 (1)Whether sufficient capacity exists to meet the needs of homeless veterans in each geographic area.
 (2)Whether existing capacity meets the needs of the subpopulations of homeless veterans located in each geographic area.
 (3)The amount of capacity that recipients of grants under sections 2011 and 2061 and per diem payments under section 2012 of such title have to provide services for which the recipients are eligible to receive per diem under section 2012(a)(2)(B)(ii) of title 38, United States Code, as added by section 602(5)(B).
 (c)Consideration of other resourcesIn assessing and measuring programs under subsection (a)(1), the Secretary shall consider the availability to such programs of resources made available to such programs and to homeless veterans, including resources provided by the Department of Veterans Affairs and by entities other than the Department.
					(d)Use of
 informationThe Secretary shall use the information collected under this section as follows:
 (1)To set specific goals to ensure that programs described in subsection (a) are effectively serving the needs of homeless veterans.
 (2)To assess whether programs described in subsection (a) are meeting goals set under paragraph (1).
 (3)To inform funding allocations for programs described in subsection (a).
 (4)To improve the referral of homeless veterans to programs described in subsection (a).
 (e)ReportNot later than 180 days after the date on which the assessment required by subsection (a) is completed, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such assessment and such recommendations for legislative and administrative action as the Secretary may have to improve the programs and per diem payments described in subsection (a).
 611.Report on outreach relating to increasing the amount of housing available to veteransNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report describing and assessing the outreach conducted by the Secretary to realtors, landlords, property management companies, and developers to educate them about the housing needs of veterans and the benefits of having veterans as tenants.
				BEligibility of homeless veterans for benefits
				621.Waiver of minimum period of continuous active duty in Armed Forces for certain benefits for
 homeless veteransSection 5303A(b)(3) of title 38, United States Code, is amended— (1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and
 (2)by inserting after subparagraph (E) the following new subparagraph (F):  (F)to benefits under section 2011, 2012, 2013, 2044, or 2061 of this title;.
					622.Authorization to furnish certain benefits to homeless veterans with discharges or
 releases under other than honorable conditionsSection 5303(d) of title 38, United States Code, is amended— (1)by striking not apply to any war-risk insurance and inserting the following: “not apply to the following:
						
 (1)Any war-risk insurance; and (2)by adding at the end the following new paragraph:
						
 (2)Benefits under section 2011, 2012, 2013, 2044, or 2061 of this title (except for benefits for individuals discharged or dismissed from the Armed Forces by reason of the sentence of a general court-martial)..
					623.Modification of definition of veteran for purposes of providing certain benefits to homeless
 veteransSection 2002 of title 38, United States Code, is amended— (1)by striking In this chapter and inserting (a) In general.—In this chapter; and
 (2)by adding at the end the following:  (b)Veteran defined(1)Notwithstanding section 101(2) of this title and except as provided in paragraph (2), for purposes of sections 2011, 2012, 2013, 2044, and 2061 of this title, the term veteran means a person who served in the active military, naval, or air service, regardless of length of service, and who was discharged or released therefrom.
 (2)For purposes of paragraph (1), the term veteran excludes a person who— (A)received a dishonorable discharge from the Armed Forces; or
 (B)was discharged or dismissed from the Armed Forces by reason of the sentence of a general court-martial..
 624.Training of personnel of the Department of Veterans Affairs and grant recipientsThe Secretary of Veterans Affairs shall conduct a program of training and education to ensure that the following persons are aware of and implement this subtitle and the amendments made by this subtitle:
 (1)Personnel of the Department of Veterans Affairs who are supporting or administering a program under chapter 20 of title 38, United States Code.
 (2)Recipients of grants or other amounts for purposes of carrying out such a program. 625.Authorization of per diem payments for furnishing care to dependents of certain homeless veteransSection 2012(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:
					
 (4)Services for which a recipient of a grant under section 2011 of this title (or an entity described in paragraph (1)) may receive per diem payments under this subsection may include furnishing care for a dependent of a homeless veteran who is under the care of such homeless veteran while such homeless veteran receives services from the grant recipient (or entity)..
 626.RegulationsNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations, including such modifications to section 3.12 of title 38, Code of Federal Regulations (or any successor regulation), as the Secretary considers appropriate, to ensure that the Department of Veterans Affairs is in full compliance with this subtitle and the amendments made by this subtitle.
 627.Effective dateThis subtitle and the amendments made by this subtitle shall apply to individuals seeking benefits under chapter 20 of title 38, United States Code, before, on, and after the date of the enactment of this Act.
				VIIUnited States Court of Appeals for Veterans Claims
			701.Extension of temporary increase in number of judges on United States Court of Appeals for Veterans
			 Claims
 (a)In generalSubsection (i)(2) of section 7253 of title 38, United States Code, is amended by striking January 1, 2013 and inserting January 1, 2021. (b)Report (1)In generalNot later than June 30, 2020, the chief judge of the United States Court of Appeals for Veterans Claims shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the temporary expansions of the Court under section 7253 of title 38, United States Code.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)An assessment of the effect of the expansions on ensuring appeals are handled in a timely manner.
 (B)A description of the ways in which the complexity levels of the appeals acted on by the Court may have changed based on service during recent conflicts compared to those based on service from previous eras.
 (C)A recommendation on whether the number of judges should be adjusted at the end of the temporary expansion period, including statistics, projections, trend analyses, and other information to support the recommendation.
						702.Life insurance program relating to judges of United States Court of Appeals for Veterans Claims
 (a)In generalSection 7281 of title 38, United States Code, is amended by adding at the end the following:  (j)For purposes of chapter 87 of title 5, a judge who is in regular active service and a judge who is retired under section 7296 of this title or under chapter 83 or 84 of title 5 shall be treated as an employee described in section 8701(a)(5) of title 5.
 (k)Notwithstanding any other provision of law, the Court may pay on behalf of its judges, who are age 65 or older, any increase in the cost of Federal Employees' Group Life Insurance imposed after April 24, 1999, including any expenses generated by such payments, as authorized by the chief judge of the Court in a manner consistent with such payment authorized by the Judicial Conference of the United States pursuant to section 604(a)(5) of title 28.. 
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to any payment made on or after the first day of the first applicable pay period beginning on or after the date of the enactment of this Act.
 703.Voluntary contributions to enlarge survivors' annuitySection 7297 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (p)(1)A covered judge who makes an election under subsection (b) may purchase, in 3-month increments, up to an additional year of service credit for each year of Federal judicial service completed, under the terms set forth in this section.
 (2)In this subsection, the term covered judge means any of the following: (A)A judge in regular active service.
 (B)A retired judge who is a recall-eligible retired judge pursuant to subsection (a) of section 7257 of this title.
 (C)A retired judge who would be a recall-eligible retired judge pursuant to subsection (a) of section 7257 but for—
 (i)meeting the aggregate recall service requirements under subsection (b)(3) of such section; or (ii)being permanently disabled as described by subsection (b)(4) of such section..
			704.Selection of chief judge of United States Court of Appeals for Veterans Claims
 (a)In generalSection 7253(d) of title 38, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by striking and; (B)by redesignating subparagraph (B) as subparagraph (C); and
 (C)by inserting after subparagraph (A) the following new subparagraph (B):  (B)have at least three years remaining in term of office; and; and
 (2)by amending paragraph (2) to read as follows:  (2)(A)In any case in which there is no judge of the Court in regular active service who meets the requirements under paragraph (1), the judge of the Court in regular active service who is senior in commission and meets subparagraph (A) or (B) and subparagraph (C) of paragraph (1) shall act as the chief judge.
 (B)In any case under subparagraph (A) of this paragraph in which there is no judge of the Court in regular active service who meets subparagraph (A) or (B) and subparagraph (C) of paragraph (1), the judge of the Court in regular active service who is senior in commission and meets subparagraph (C) shall act as the chief judge..
 (b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to the selection of a chief judge occurring on or after January 1, 2020.
				VIIIBurial benefits
 801.Expansion of eligibility for medallionsSection 2306(d)(4) of title 38, United States Code, is amended to read as follows:  (4)(A)In lieu of furnishing a headstone or marker under this subsection to a deceased individual described in subparagraph (B), the Secretary may furnish, upon request, a medallion or other device of a design determined by the Secretary to signify the deceased individual’s status as a veteran, to be attached to a headstone or marker furnished at private expense.
 (B)A deceased individual described in this subsection is an individual who— (i)served in the Armed Forces on or after April 6, 1917; and
 (ii)is eligible for a headstone or marker furnished under paragraph (1) (or would be so eligible but for the date of the death of the individual)..
			802.Inurnment of cremated remains in Arlington National Cemetery of certain persons whose service is
			 deemed to be active service
 (a)In generalSection 2410 of title 38, United States Code, is amended by adding at the end the following new subsection:
					
 (c)(1)The Secretary of the Army shall ensure that, under such regulations as the Secretary may prescribe, the cremated remains of any person described in paragraph (2) are eligible for above ground inurnment in Arlington National Cemetery with military honors in accordance with section 1491 of title 10.
 (2)A person described in this paragraph is a person whose service has been determined to be active duty service pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as of the date of the enactment of this Act..
				(b)Applicability
 (1)In generalThe amendment made by subsection (a) shall apply with respect to— (A)the remains of a person that are not formally interred or inurned as of the date of the enactment of this Act; and
 (B)a person who dies on or after the date of the enactment of this Act. (2)Formally interred or inurned definedIn this subsection, the term formally interred or inurned means interred or inurned in a cemetery, crypt, mausoleum, columbarium, niche, or other similar formal location.
 803.Report on capacity of Arlington National CemeteryNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Veterans’ Affairs and the Committees on Armed Services of the House of Representatives and the Senate a report on the interment and inurnment capacity of Arlington National Cemetery, including—
 (1)the estimated date that the Secretary determines the cemetery will reach maximum interment and inurnment capacity; and
 (2)in light of the unique and iconic meaning of the cemetery to the United States, recommendations for legislative actions and nonlegislative options that the Secretary determines necessary to ensure that the maximum interment and inurnment capacity of the cemetery is not reached until well into the future, including such actions and options with respect to—
 (A)redefining eligibility criteria for interment and inurnment in the cemetery; and (B)considerations for additional expansion opportunities beyond the current boundaries of the cemetery.
					804.Department of Veterans Affairs study on matters relating to burial of unclaimed remains of veterans
			 in national cemeteries
 (a)Study and report requiredNot later than one year after the effective date specified in subsection (d), the Secretary of Veterans Affairs shall—
 (1)complete a study on matters relating to the interring of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration; and
 (2)submit to Congress a report on the findings of the Secretary with respect to the study required under paragraph (1).
 (b)Matters studiedThe matters studied under subsection (a)(1) shall include the following: (1)Determining the scope of issues relating to unclaimed remains of veterans, including an estimate of the number of unclaimed remains of veterans.
 (2)Assessing the effectiveness of the procedures of the Department of Veterans Affairs for working with persons or entities having custody of unclaimed remains to facilitate interment of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration.
 (3)Assessing State and local laws that affect the ability of the Secretary to inter unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration.
 (4)Developing recommendations for such legislative or administrative action as the Secretary considers appropriate.
					(c)Methodology
 (1)Number of unclaimed remainsIn estimating the number of unclaimed remains of veterans under subsection (b)(1), the Secretary may review such subset of applicable entities as the Secretary considers appropriate, including a subset of funeral homes and coroner offices that possess unclaimed veterans remains.
 (2)Assessment of State and local lawsIn assessing State and local laws under subsection (b)(3), the Secretary may assess such sample of applicable State and local laws as the Secretary considers appropriate in lieu of reviewing all applicable State and local laws.
 (d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
				IXOther matters
			901.Authority to enter into certain leases at the Department of Veterans Affairs West Los Angeles
			 Campus
 (a)In generalThe Secretary of Veterans Affairs may carry out leases described in subsection (b) at the Department of Veterans Affairs West Los Angeles Campus in Los Angeles, California (hereinafter in this section referred to as the Campus).
 (b)Leases describedLeases described in this subsection are the following: (1)Any enhanced-use lease of real property under subchapter V of chapter 81 of title 38, United States Code, for purposes of providing supportive housing, as that term is defined in section 8161(3) of such title, that principally benefit veterans and their families.
 (2)Any lease of real property for a term not to exceed 50 years to a third party to provide services that principally benefit veterans and their families and that are limited to one or more of the following purposes:
 (A)The promotion of health and wellness, including nutrition and spiritual wellness. (B)Education.
 (C)Vocational training, skills building, or other training related to employment. (D)Peer activities, socialization, or physical recreation.
 (E)Assistance with legal issues and Federal benefits. (F)Volunteerism.
 (G)Family support services, including child care. (H)Transportation.
 (I)Services in support of one or more of the purposes specified in subparagraphs (A) through (H). (3)A lease of real property for a term not to exceed 10 years to The Regents of the University of California, a corporation organized under the laws of the State of California, on behalf of its University of California, Los Angeles (UCLA) campus (hereinafter in this section referred to as The Regents), if—
 (A)the lease is consistent with the master plan described in subsection (g); (B)the provision of services to veterans is the predominant focus of the activities of The Regents at the Campus during the term of the lease;
 (C)The Regents expressly agrees to provide, during the term of the lease and to an extent and in a manner that the Secretary considers appropriate, additional services and support (for which The Regents is not compensated by the Secretary or through an existing medical affiliation agreement) that—
 (i)principally benefit veterans and their families, including veterans who are severely disabled, women, aging, or homeless; and
 (ii)may consist of activities relating to the medical, clinical, therapeutic, dietary, rehabilitative, legal, mental, spiritual, physical, recreational, research, and counseling needs of veterans and their families or any of the purposes specified in any of subparagraphs (A) through (I) of paragraph (2); and
 (D)The Regents maintains records documenting the value of the additional services and support that The Regents provides pursuant to subparagraph (C) for the duration of the lease and makes such records available to the Secretary.
 (c)Limitation on Land-Sharing AgreementsThe Secretary may not carry out any land-sharing agreement pursuant to section 8153 of title 38, United States Code, at the Campus unless such agreement—
 (1)provides additional health-care resources to the Campus; and (2)benefits veterans and their families other than from the generation of revenue for the Department of Veterans Affairs.
 (d)Revenues from leases at the CampusAny funds received by the Secretary under a lease described in subsection (b) shall be credited to the applicable Department medical facilities account and shall be available, without fiscal year limitation and without further appropriation, exclusively for the renovation and maintenance of the land and facilities at the Campus.
				(e)Easements
 (1)In generalNotwithstanding any other provision of law (other than Federal laws relating to environmental and historic preservation), pursuant to section 8124 of title 38, United States Code, the Secretary may grant easements or rights-of-way on, above, or under lands at the Campus to—
 (A)any local or regional public transportation authority to access, construct, use, operate, maintain, repair, or reconstruct public mass transit facilities, including, fixed guideway facilities and transportation centers; and
 (B)the State of California, County of Los Angeles, City of Los Angeles, or any agency or political subdivision thereof, or any public utility company (including any company providing electricity, gas, water, sewage, or telecommunication services to the public) for the purpose of providing such public utilities.
 (2)ImprovementsAny improvements proposed pursuant to an easement or right-of-way authorized under paragraph (1) shall be subject to such terms and conditions as the Secretary considers appropriate.
 (3)TerminationAny easement or right-of-way authorized under paragraph (1) shall be terminated upon the abandonment or nonuse of the easement or right-of-way and all right, title, and interest in the land covered by the easement or right-of-way shall revert to the United States.
 (f)Prohibition on sale of propertyNotwithstanding section 8164 of title 38, United States Code, the Secretary may not sell or otherwise convey to a third party fee simple title to any real property or improvements to real property made at the Campus.
 (g)Consistency with master planThe Secretary shall ensure that each lease carried out under this section is consistent with the draft master plan approved by the Secretary on January 28, 2016, or successor master plans.
				(h)Compliance with certain laws
 (1)Laws relating to leases and land useIf the Inspector General of the Department of Veterans Affairs determines, as part of an audit report or evaluation conducted by the Inspector General, that the Department is not in compliance with all Federal laws relating to leases and land use at the Campus, or that significant mismanagement has occurred with respect to leases or land use at the Campus, the Secretary may not enter into any lease or land-sharing agreement at the Campus, or renew any such lease or land-sharing agreement that is not in compliance with such laws, until the Secretary certifies to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located that all recommendations included in the audit report or evaluation have been implemented.
 (2)Compliance of particular leasesExcept as otherwise expressly provided by this section, no lease may be entered into or renewed under this section unless the lease complies with chapter 33 of title 41, United States Code, and all Federal laws relating to environmental and historic preservation.
					(i)Community veterans engagement board
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a Community Veterans Engagement Board (in this subsection referred to as the Board) for the Campus to coordinate locally with the Department of Veterans Affairs to—
 (A)identify the goals of the community; and (B)provide advice and recommendations to the Secretary to improve services and outcomes for veterans, members of the Armed Forces, and the families of such veterans and members.
 (2)MembersThe Board shall be comprised of a number of members that the Secretary determines appropriate, of which not less than 50 percent shall be veterans. The nonveteran members shall be family members of veterans, veteran advocates, service providers, or stakeholders.
 (3)Community inputIn carrying out subparagraphs (A) and (B) of paragraph (1), the Board shall— (A)provide the community opportunities to collaborate and communicate with the Board, including by conducting public forums on the Campus; and
 (B)focus on local issues regarding the Department that are identified by the community, including with respect to health care, benefits, and memorial services at the Campus.
						(j)Notification and reports
 (1)Congressional notificationWith respect to each lease or land-sharing agreement intended to be entered into or renewed at the Campus, the Secretary shall notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located of the intent of the Secretary to enter into or renew the lease or land-sharing agreement not later than 45 days before entering into or renewing the lease or land-sharing agreement.
 (2)Annual reportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located an annual report evaluating all leases and land-sharing agreements carried out at the Campus, including—
 (A)an evaluation of the management of the revenue generated by the leases; and (B)the records described in subsection (b)(3)(D).
						(3)Inspector General report
 (A)In generalNot later than each of two years and five years after the date of the enactment of this Act, and as determined necessary by the Inspector General of the Department of Veterans Affairs thereafter, the Inspector General shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located a report on all leases carried out at the Campus and the management by the Department of the use of land at the Campus, including an assessment of the efforts of the Department to implement the master plan described in subsection (g) with respect to the Campus.
 (B)Consideration of annual reportIn preparing each report required by subparagraph (A), the Inspector General shall take into account the most recent report submitted to Congress by the Secretary under paragraph (2).
 (k)Rule of constructionNothing in this section shall be construed as a limitation on the authority of the Secretary to enter into other agreements regarding the Campus that are authorized by law and not inconsistent with this section.
 (l)Principally benefit veterans and their families definedIn this section the term principally benefit veterans and their families, with respect to services provided by a person or entity under a lease of property or land-sharing agreement—
 (1)means services— (A)provided exclusively to veterans and their families; or
 (B)that are designed for the particular needs of veterans and their families, as opposed to the general public, and any benefit of those services to the general public is distinct from the intended benefit to veterans and their families; and
 (2)excludes services in which the only benefit to veterans and their families is the generation of revenue for the Department of Veterans Affairs.
					(m)Conforming amendments
 (1)Prohibition on disposal of propertySection 224(a) of the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2272) is amended by striking The Secretary of Veterans Affairs and inserting Except as authorized under the Veterans First Act, the Secretary of Veterans Affairs.
 (2)Enhanced-use leasesSection 8162(c) of title 38, United States Code, is amended by inserting , other than an enhanced-use lease under the Veterans First Act, before shall be considered. 902.Restoration of prior reporting fee multipliersDuring the nine-year period beginning on September 26, 2016, the second sentence of subsection (c) of section 3684 of title 38, United States Code, shall be applied—
 (1)by substituting $8 for $12; and (2)by substituting $12 for $15.
				903.Repeal inapplicability of modification of basic allowance for housing to benefits under laws
			 administered by Secretary of Veterans Affairs
 (a)RepealSubsection (b) of section 604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 37 U.S.C. 403 note) is repealed.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2016. 904.Observance of Veterans Day (a)Two minutes of silenceChapter 1 of title 36, United States Code, is amended by adding at the end the following new section:
					
 145.Veterans DayThe President shall issue each year a proclamation calling on the people of the United States to observe two minutes of silence on Veterans Day in honor of the service and sacrifice of veterans throughout the history of the United States, beginning at—
 (1)3:11 p.m. Atlantic standard time; (2)2:11 p.m. eastern standard time;
 (3)1:11 p.m. central standard time; (4)12:11 p.m. mountain standard time;
 (5)11:11 a.m. Pacific standard time; (6)10:11 a.m. Alaska standard time; and
 (7)9:11 a.m. Hawaii-Aleutian standard time.. (b)Clerical amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the end the following new item:
					145. Veterans Day..
				905.Honoring as
			 veterans certain persons who performed service in the reserve components
			 of the
 Armed ForcesAny person who is entitled under chapter 1223 of title 10, United States Code, to retired pay for nonregular service or, but for age, would be entitled under such chapter to retired pay for nonregular service shall be honored as a veteran but shall not be entitled to any benefit by reason of this honor.
			906.Extension of requirement for collection of fees for housing loans guaranteed by Secretary of
 Veterans AffairsSection 3729(b)(2) of title 38, United States Code, is amended— (1)in subparagraph (A)—
 (A)in clause (iii), by striking September 30, 2024 and inserting October 1, 2026; and (B)in clause (iv), by striking September 30, 2024 and inserting October 1, 2026;
 (2)in subparagraph (B)— (A)in clause (i), by striking September 30, 2024 and inserting October 1, 2026; and
 (B)in clause (ii), by striking September 30, 2024 and inserting October 1, 2026; (3)in subparagraph (C)—
 (A)in clause (i), by striking September 30, 2024 and inserting October 1, 2026; and (B)in clause (ii), by striking September 30, 2024 and inserting October 1, 2026; and
 (4)in subparagraph (D)— (A)in clause (i), by striking September 30, 2024 and inserting October 1, 2026; and
 (B)in clause (ii), by striking September 30, 2024 and inserting October 1, 2026.May 16, 2016Reported without amendment